Exhibit 10.1

Execution Version

 

 

 

Published CUSIP Number: 23311NAL9

$1,400,000,000

SECOND AMENDED AND RESTATED

CREDIT AGREEMENT

dated as of December 6, 2017

by and among

DCP MIDSTREAM, LP

(f/k/a DCP MIDSTREAM PARTNERS, LP),

as Parent,

DCP MIDSTREAM OPERATING, LP,

as Borrower,

the Lenders referred to herein,

as Lenders,

MIZUHO BANK, LTD.,

as Administrative Agent,

Swingline Lender and an Issuing Lender,

JPMORGAN CHASE BANK, N.A.,

as Syndication Agent

and

BARCLAYS BANK PLC,

CITIBANK, N.A.,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

ROYAL BANK OF CANADA,

SUNTRUST BANK,

TORONTO-DOMINION BANK, NEW YORK BRANCH

BANK OF AMERICA, N.A.

and

WELLS FARGO BANK, N.A.

as Documentation Agents

MIZUHO BANK, LTD.,

JPMORGAN CHASE BANK, N.A.,

BARCLAYS BANK PLC

CITIGROUP GLOBAL MARKETS, INC.,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

RBC CAPITAL MARKETS,

SUNTRUST ROBINSON HUMPHREY, INC.,

TD SECURITIES (USA) LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers and Joint Book Managers

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I DEFINITIONS

     1  

        SECTION 1.1

   Definitions      1  

        SECTION 1.2

   Other Definitions and Provisions      32  

        SECTION 1.3

   Accounting Terms      32  

        SECTION 1.4

   Rounding      33  

        SECTION 1.5

   References to Agreement and Laws      33  

        SECTION 1.6

   Times of Day      33  

        SECTION 1.7

   Letter of Credit Amounts      33  

ARTICLE II REVOLVING CREDIT FACILITY

     33  

        SECTION 2.1

   Revolving Credit Loans      33  

        SECTION 2.2

   Swingline Loans      34  

        SECTION 2.3

   Procedure for Advances of Revolving Credit Loans and Swingline Loans      36
 

        SECTION 2.4

   Repayment and Prepayment of Revolving Credit and Swingline Loans      37  

        SECTION 2.5

   Permanent Reduction of the Revolving Credit Commitment      38  

        SECTION 2.6

   Termination of Revolving Credit Facility      38  

ARTICLE III LETTER OF CREDIT FACILITY

     38  

        SECTION 3.1

   L/C Commitment      38  

        SECTION 3.2

   Procedure for Issuance of Letters of Credit      39  

        SECTION 3.3

   Commissions and Other Charges      40  

        SECTION 3.4

   L/C Participations      41  

        SECTION 3.5

   Reimbursement Obligation of the Borrower      42  

        SECTION 3.6

   Obligations Absolute      43  

        SECTION 3.7

   Effect of Letter of Credit Application      43  

ARTICLE IV GENERAL LOAN PROVISIONS

     43  

        SECTION 4.1

   Interest      43  

        SECTION 4.2

   Notice and Manner of Conversion or Continuation of Loans      45  

        SECTION 4.3

   Fees      46  

        SECTION 4.4

   Manner of Payment      46  

        SECTION 4.5

   Evidence of Indebtedness      47  

        SECTION 4.6

   Adjustments      47  

        SECTION 4.7

   Obligations of Lenders      48  

        SECTION 4.8

   Changed Circumstances      49  

        SECTION 4.9

   Indemnity      50  

        SECTION 4.10

   Increased Costs      51  

        SECTION 4.11

   Taxes      52  

        SECTION 4.12

   Mitigation Obligations; Replacement of Lenders      56  

        SECTION 4.13

   Incremental Revolving Credit Increase      57  

 

i



--------------------------------------------------------------------------------

        SECTION 4.14

   Cash Collateral      59  

        SECTION 4.15

   Defaulting Lenders      60  

        SECTION 4.16

   Extension of Revolving Credit Maturity Date      64  

ARTICLE V CONDITIONS OF CLOSING AND BORROWING

     66  

        SECTION 5.1

   Conditions to Closing and Initial Extensions of Credit      66  

        SECTION 5.2

   Conditions to All Extensions of Credit      69  

ARTICLE VI REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES

     70  

        SECTION 6.1

   Organization and Good Standing      70  

        SECTION 6.2

   Due Authorization      70  

        SECTION 6.3

   No Conflicts      70  

        SECTION 6.4

   Consents      70  

        SECTION 6.5

   Enforceable Obligations      70  

        SECTION 6.6

   Financial Condition      71  

        SECTION 6.7

   Taxes      71  

        SECTION 6.8

   Employee Benefit Matters      71  

        SECTION 6.9

   Compliance with Law      72  

        SECTION 6.10

   Use of Proceeds; Margin Stock      72  

        SECTION 6.11

   Government Regulation      72  

        SECTION 6.12

   Solvency      72  

        SECTION 6.13

   Environmental Matters      72  

        SECTION 6.14

   [Reserved]      73  

        SECTION 6.15

   Litigation      73  

        SECTION 6.16

   Material Contracts      73  

        SECTION 6.17

   Sanctions; Anti-Corruption and AML Laws      73  

        SECTION 6.18

   EEA Financial Institutions      73  

ARTICLE VII AFFIRMATIVE COVENANTS

     73  

        SECTION 7.1

   Information Covenants      73  

        SECTION 7.2

   Preservation of Existence and Franchises      76  

        SECTION 7.3

   Books and Records      76  

        SECTION 7.4

   Compliance with Law      76  

        SECTION 7.5

   Payment of Taxes and Other Indebtedness      76  

        SECTION 7.6

   Maintenance of Property; Insurance      77  

        SECTION 7.7

   Use of Proceeds      77  

        SECTION 7.8

   Audits/Inspections      77  

        SECTION 7.9

   Maintenance of Ownership      78  

        SECTION 7.10

   Financial Covenant      78  

        SECTION 7.11

   Material Contracts      78  

        SECTION 7.12

   Additional Guarantors      78  

        SECTION 7.13

   Compliance with ERISA      79  

 

ii



--------------------------------------------------------------------------------

ARTICLE VIII NEGATIVE COVENANTS

     79  

        SECTION 8.1

   Nature of Business      79  

        SECTION 8.2

   Liens      79  

        SECTION 8.3

   Consolidation and Merger      82  

        SECTION 8.4

   Dispositions      82  

        SECTION 8.5

   Transactions with Affiliates      82  

        SECTION 8.6

   Indebtedness      83  

        SECTION 8.7

   Restricted Payments      83  

ARTICLE IX DEFAULT AND REMEDIES

     84  

        SECTION 9.1

   Events of Default      84  

        SECTION 9.2

   Remedies      86  

        SECTION 9.3

   Rights and Remedies Cumulative; Non-Waiver; Etc.      87  

        SECTION 9.4

   Crediting of Payments and Proceeds      88  

        SECTION 9.5

   Administrative Agent May File Proofs of Claim      89  

ARTICLE X THE ADMINISTRATIVE AGENT

     89  

        SECTION 10.1

   Appointment and Authority      89  

        SECTION 10.2

   Rights as a Lender      90  

        SECTION 10.3

   Exculpatory Provisions      90  

        SECTION 10.4

   Reliance by the Administrative Agent      91  

        SECTION 10.5

   Delegation of Duties      91  

        SECTION 10.6

   Resignation of Administrative Agent      92  

        SECTION 10.7

   Non-Reliance on Administrative Agent and Other Lenders      93  

        SECTION 10.8

   No Other Duties, etc      93  

        SECTION 10.9

   Guaranty Matters      93  

        SECTION 10.10

   Guaranteed Hedge Agreements and Guaranteed Cash Management Agreements      94
 

ARTICLE XI MISCELLANEOUS

     94  

        SECTION 11.1

   Notices      94  

        SECTION 11.2

   Amendments, Waivers and Consents; Release      97  

        SECTION 11.3

   Expenses; Indemnity      99  

        SECTION 11.4

   Right of Setoff      101  

        SECTION 11.5

   Governing Law; Jurisdiction, Etc.      102  

        SECTION 11.6

   Waiver of Jury Trial      102  

        SECTION 11.7

   Reversal of Payments      103  

        SECTION 11.8

   Reserved      103  

        SECTION 11.9

   Accounting Matters      103  

        SECTION 11.10

   Successors and Assigns; Participations      103  

        SECTION 11.11

   Treatment of Certain Information; Confidentiality      108  

        SECTION 11.12

   Performance of Duties      108  

        SECTION 11.13

   All Powers Coupled with Interest      109  

        SECTION 11.14

   Survival      109  

        SECTION 11.15

   Titles and Captions      109  

        SECTION 11.16

   Severability of Provisions      109  

        SECTION 11.17

   Counterparts; Integration; Effectiveness; Electronic Execution      109  

        SECTION 11.18

   Term of Agreement      110  

        SECTION 11.19

   USA PATRIOT Act      110  

        SECTION 11.20

   Independent Effect of Covenants      110  

 

iii



--------------------------------------------------------------------------------

        SECTION 11.21

   Inconsistencies with Other Documents      110  

        SECTION 11.22

   No Advisory or Fiduciary Responsibility      110  

        SECTION 11.23

   Amendment and Restatement of Existing Credit Agreement      111  

        SECTION 11.24

   Certain ERISA Matters      112  

        SECTION 11.25

   Acknowledgement and Consent to Bail-In of EEA Financial Institutions      114
 

ARTICLE XII GUARANTY

     115  

        SECTION 12.1

   The Guaranty      115  

        SECTION 12.2

   Obligations Unconditional      115  

        SECTION 12.3

   Reinstatement      116  

        SECTION 12.4

   Certain Additional Waivers      117  

        SECTION 12.5

   Remedies      117  

        SECTION 12.6

   Rights of Contribution      117  

        SECTION 12.7

   Guarantee of Payment; Continuing Guarantee      117  

        SECTION 12.8

   Keepwell      117  

 

iv



--------------------------------------------------------------------------------

EXHIBITS

     

Exhibit A-1

   -    Form of Revolving Credit Note

Exhibit A-2

   -    Form of Swingline Note

Exhibit B

   -    Form of Notice of Borrowing

Exhibit C

   -    Form of Notice of Account Designation

Exhibit D

   -    Form of Notice of Prepayment

Exhibit E

   -    Form of Notice of Conversion/Continuation

Exhibit F

   -    Form of Officer’s Compliance Certificate

Exhibit G

   -    Form of Assignment and Assumption

Exhibit H-1

   -    U.S. Tax Compliance Certificate (Form 1)

Exhibit H-2

   -    U.S. Tax Compliance Certificate (Form 2)

Exhibit H-3

   -    U.S. Tax Compliance Certificate (Form 3)

Exhibit H-4

   -    U.S. Tax Compliance Certificate (Form 4)

Exhibit I

   -    Form of Joinder Agreement

Exhibit J

   -    Form of Rating Agency Designation

SCHEDULES

     

Schedule 3.1

   -    Existing Letters of Credit

Schedule 8.5

   -    Transactions with Affiliates

Schedule 11.10(c)

   -    Register

 

v



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of December 6, 2017, by
and among DCP MIDSTREAM, LP (f/k/a DCP MIDSTREAM PARTNERS, LP), a Delaware
limited partnership (the “Parent”), DCP MIDSTREAM OPERATING, LP, a Delaware
limited partnership (the “Borrower”), the Lenders (as defined below) who are
party to this Agreement (as defined below) and the Lenders who may become a
party to this Agreement pursuant to the terms hereof and MIZUHO BANK, LTD. as
Administrative Agent (as defined below) for the Lenders.

STATEMENT OF PURPOSE

The Borrower has requested, and, subject to the terms and conditions hereof, the
Administrative Agent and the Lenders have agreed, to extend certain credit
facilities to the Borrower on the terms and conditions of this Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1 Definitions. The following terms when used in this Agreement,
including in the introductory paragraph above, shall have the meanings assigned
to them below:

“Acquisition” by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of property or assets (other
than capital expenditures or acquisitions of inventory or supplies in the
ordinary course of business) of, or of a business unit or division of, another
Person or at least a majority of the securities having ordinary voting power for
the election of directors, managing general partners or the equivalent of
another Person, in each case whether or not involving a merger or consolidation
with such other Person and whether for cash, property, services, assumption of
Indebtedness, securities or otherwise.

“Administrative Agent” means Mizuho, in its capacity as Administrative Agent
hereunder, and any successor thereto appointed pursuant to Section 10.6.

“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 11.1(c).

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, any other Person (other than a
Subsidiary of the Parent) which directly or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
such first Person or any of its Subsidiaries. The term “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through ownership
of voting securities, by contract or otherwise. The terms “controlling” and
“controlled” have meanings correlative thereto.

 

1



--------------------------------------------------------------------------------

“Agency Fee Letter” means the separate fee letter agreement dated November 2,
2017 among the Borrower and Mizuho.

“Agreement” means this Credit Agreement, as amended, restated, supplemented or
otherwise modified from time to time.

“AML Laws” means all laws, rules, and regulations of any Governmental Authority
that are applicable to the Borrower or any of its Subsidiaries from time to time
concerning or relating to anti-money laundering.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
Governmental Authority applicable to the Borrower or any of its Subsidiaries
from time to time concerning or relating to bribery or corruption, including,
without limitation, the United States Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder.

“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.

“Applicable Margin” means the corresponding percentages per annum as set forth
below based on the Debt Rating:

 

Pricing Level

  

Debt Rating
(S&P/Moody’s/Fitch)*

   Facility Fee     LIBOR +/
LIBOR
Market
Index Rate     Base Rate +  

I

   ³BBB/Baa2/BBB      0.175 %      1.075 %      0.075 % 

II

   BBB-/Baa3/BBB-      0.225 %      1.275 %      0.275 % 

III

   BB+/Ba1/BB+      0.30 %      1.45 %      0.45 % 

IV

   BB/Ba2/BB      0.35 %      1.65 %      0.65 % 

V

   £BB-/Ba3/BB- or unrated      0.375 %      1.875 %      0.875 % 

 

* If any Designated Rating Agency is other than S&P, Moody’s and Fitch, then the
equivalent Debt Rating given by such rating agency shall be used. If there is
only one Designated Rating Agency it must be one of S&P, Moody’s or Fitch.

The Applicable Margin shall, in each case, be determined and adjusted on the
date on which there is a change in the Parent’s or Borrower’s (as applicable)
Debt Rating and shall be effective until a future change in such Debt Rating. In
the event that there are two Debt Ratings

 

2



--------------------------------------------------------------------------------

by the Designated Rating Agencies and there is a split in Debt Ratings, the
higher Debt Rating (i.e. the lower pricing) will apply unless there is more than
one level between the Debt Ratings and then one level below the higher rating
will apply. In the event there are three ratings by the Designated Rating
Agencies and there is a split in Debt Ratings, (i) if two of the three Debt
Ratings are the same, then such Debt Rating will apply and (ii) if none of the
Debt Ratings are the same, the middle Debt Rating will apply. Any adjustment in
the Applicable Margin shall be applicable to all Extensions of Credit then
existing or subsequently made or issued.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger Fee Letter” means the separate fee letter agreement dated November 2,
2017 among the Borrower, Mizuho and JPMorgan Chase Bank, N.A.

“Arrangers” means Mizuho, JPMorgan Chase Bank, N.A., Barclays Bank PLC,
Citigroup Global Markets Inc., The Bank of Tokyo-Mitsubishi UFJ, Ltd., RBC
Capital Markets1, SunTrust Robinson Humphrey, Inc., TD Securities (USA) LLC,
Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any other registered
broker-dealer wholly-owned by Bank of America Corporation to which all or
substantially all of Bank of America Corporation’s or any of its subsidiaries’
investment banking, commercial lending services or related businesses may be
transferred following the date of this Agreement), and Wells Fargo Securities,
LLC each in its capacity as joint lead arranger and joint book manager, and each
of its successors.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 11.10), and accepted by the Administrative Agent, in substantially
the form attached as Exhibit G or any other form approved by the Administrative
Agent.

“Auto-Extension Letter of Credit” has the meaning assigned thereto in
Section 3.2(d).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time that is described in the EU Bail-In Legislation Schedule.

“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) except during any period of time during
which a notice delivered to the Borrower under Section 4.8 shall remain in
effect, the LIBOR Market Index Rate plus 1%; each change in the Base Rate shall
take effect simultaneously with the corresponding change or changes in the Prime
Rate, the Federal Funds Rate or LIBOR. If the Base Rate shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.

 

1  RBC Capital Markets is a brand name of the capital markets activities of
Royal Bank of Canada and its affiliates.

 

3



--------------------------------------------------------------------------------

“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate as provided in Section 4.1(a).

“Borrower” has the meaning assigned thereto in the introductory paragraph of
this Agreement.

“Borrower Materials” has the meaning assigned thereto in Section 7.1.

“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day other than a Saturday, Sunday or legal holiday on which banks in
Charlotte, North Carolina and New York, New York, are open for the conduct of
their commercial banking business, and (b) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
any LIBOR Rate Loan, any day that is a Business Day described in clause (a) and
that is also a day for trading by and between banks in Dollar deposits in the
London interbank market.

“Businesses” has the meaning set forth in Section 6.13.

“Canadian Sanctions” means economic or financial sanctions administered, enacted
or enforced by any sanctions authority including any restriction on the Lender’s
or its Affiliates’ ability to conduct business with any banks or financial
institutions in any country relevant to the transaction, pursuant to all
applicable Canadian laws regarding sanctions and export controls (all such
applicable laws currently in effect, all such new applicable laws in effect in
the future or each as amended from time to time), such as the United Nations
Act, Special Economic Measures Act, Export and Import Permits Act, Freezing
Assets of Foreign Corrupt Officials Act, Criminal Code, Defense Production Act,
Proceeds of Crime (Money Laundering) and Terrorist Financing Act, Anti-Terrorism
Act or any other similar Canadian statute or regulation.

“Capital Lease” means, as applied to any Person, any lease of any Property
(whether real, personal or mixed) by that Person as lessee that, in accordance
with GAAP, is required to be accounted for as a capital lease on the balance
sheet of that Person.

“Capital Stock” means (a) in the case of a corporation, all classes of capital
stock of such corporation, (b) in the case of a partnership, partnership
interests (whether general or limited), (c) in the case of a limited liability
company, membership interests and (d) any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, the issuing Person.

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Issuing Lender or
the Lenders, as collateral for L/C Obligations or obligations of the Lenders to
fund participations in respect of L/C Obligations, cash or deposit account
balances or, if the Administrative Agent and the Issuing Lender shall agree, in
their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the Issuing Lender.

“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such Cash Collateral and other credit support.

 

4



--------------------------------------------------------------------------------

“Cash Equivalents” means, collectively, (a) marketable direct obligations issued
or unconditionally guaranteed by the United States or any agency thereof
maturing within twelve (12) months from the date of acquisition thereof,
(b) commercial paper maturing no more than one hundred eighty (180) days from
the date of creation thereof and currently having the highest rating obtainable
from either S&P or Moody’s, (c) certificates of deposit maturing no more than
one hundred eighty (180) days from the date of creation thereof issued by
commercial banks incorporated under the laws of the United States, each having
combined capital, surplus and undivided profits of not less than $500,000,000
and having a rating of “A” or better by a nationally recognized rating agency;
provided that the aggregate amount invested in such certificates of deposit
shall not at any time exceed $5,000,000 for any one such certificate of deposit
and $10,000,000 for any one such bank, (d) time deposits maturing no more than
thirty (30) days from the date of creation thereof with commercial banks or
savings banks or savings and loan associations each having membership either in
the FDIC or the deposits of which are insured by the FDIC and in amounts not
exceeding the maximum amounts of insurance thereunder and (e) money market
investments, classified in accordance with GAAP as current assets, in money
market investment programs registered under the Investment Company Act of 1940
which are administered by reputable financial institutions having capital of at
least $500,000,000 or having portfolio assets of at least $5,000,000,000 and the
portfolios of which are limited to investments of the character described in the
foregoing subdivisions (a) through (d).

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

“Cash Management Bank” means (a) any Person that, at the time it enters into a
Cash Management Agreement, is a Lender, an Affiliate of a Lender, the
Administrative Agent or an Affiliate of the Administrative Agent or (b) in the
case of any Cash Management Agreement in effect on or prior to the Closing Date,
any Person that is, as of the Closing Date or within 30 days thereafter, a
Lender, an Affiliate of a Lender, the Administrative Agent or an Affiliate of
the Administrative Agent, in each case, in its capacity as a party to such Cash
Management Agreement.

“Change in Control” means as of any date, the failure of the Parent to own,
directly or indirectly, 100% of the equity of the Borrower or DCP Midstream LLC
to own, directly or indirectly, a majority of the voting equity of the general
partner of the Parent.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

5



--------------------------------------------------------------------------------

“Class” means, when used in reference to any Loan, whether such Loan is a
Revolving Credit Loan or Swingline Loan.

“Closing Date” means the date of this Agreement.

“Code” means the Internal Revenue Code of 1986, and the rules and regulations
promulgated thereunder, each as amended or modified from time to time.

“Commercial Operation Date” means the date on which a Qualified Project is
substantially complete and commercially operable.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Conflicts Committee” has the meaning ascribed thereto in the Second Amended and
Restated Agreement of Limited Partnership of the Parent, as amended or restated
from time to time.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, for any period, an amount equal to (a) Consolidated
Net Income (other than income attributable to interest received in connection
with Permitted Self-Purchase Industrial Revenue Bonds) for such period plus
(b) to the extent deducted in determining Consolidated Net Income for such
period, the aggregate amount of (i) taxes based on or measured by income,
(ii) Consolidated Interest Expense and (iii) depreciation and amortization
expense plus (c) the amount of cash dividends actually received during such
period by the Parent and its Subsidiaries on a consolidated basis from
unconsolidated subsidiaries of the Parent or other Persons plus (d) the amount
collected during the period from capital lease arrangements with affiliates to
the extent not already recognized in Consolidated Net Income minus (e) to the
extent included in determining Consolidated Net Income for such period, equity
in earnings from unconsolidated subsidiaries of the Parent.

For purposes of the foregoing clauses (a) and (b), Consolidated Net Income and
consolidated expenses shall be adjusted with respect to net income and expenses
of non-wholly-owned consolidated Subsidiaries to reflect only the Credit
Parties’ pro rata ownership interest therein.

“Consolidated Interest Expense” means interest expense as would appear on a
consolidated statement of income of the Parent and its Subsidiaries prepared in
accordance with GAAP. For purposes of the foregoing, interest expense of a
non-wholly owned subsidiary shall be included in the calculation of Consolidated
Interest Expense only to the extent of the Credit Parties’ proportional interest
therein, unless the indebtedness giving rise to such interest expense is
recourse to the Credit Parties.

 

6



--------------------------------------------------------------------------------

“Consolidated Leverage Ratio” means, as of the last day of each fiscal quarter
of the Parent, the ratio of (a) Consolidated Net Indebtedness (excluding letters
of credit that do not support indebtedness) on such day to (b) Consolidated
EBITDA for the period of four consecutive fiscal quarters ending on such day.

“Consolidated Net Income” means, for any period, the net income of the Parent
and its Subsidiaries for such period determined on a consolidated basis in
accordance with GAAP; provided that Consolidated Net Income shall not include
(i) extraordinary gains or extraordinary losses, (ii) net gains and losses in
respect of Dispositions of assets other than in the ordinary course of business,
(iii) gains or losses attributable to write-ups or write-downs of assets,
including hedging and derivative activities in the ordinary course of business
and (iv) the cumulative effect of a change in accounting principles, all as
reported in the Parent’s consolidated statement(s) of income for the relevant
period(s) prepared in accordance with GAAP.

“Consolidated Net Indebtedness” means, without duplication, (a) all Indebtedness
of the Parent and its Subsidiaries on a consolidated basis (excluding the face
amount of Hybrid Securities outstanding at such date) minus (b) lease
obligations in connection with Permitted Self-Purchase Industrial Revenue Bonds
minus (c) the aggregate outstanding amount of all Equity Preferred Securities,
minus (d) the aggregate amount of cash and Cash Equivalents of the Parent and
its Subsidiaries on a consolidated basis at such time (excluding any restricted
cash and Cash Equivalents and any cash or Cash Equivalents subject to any Lien
other than (i) any Lien in favor of the Administrative Agent that secures the
Obligations, or (ii) customary rights of set-off, revocation, refund or
chargeback under deposit agreements or under the Uniform Commercial Code or
common law of banks or other financial institutions where Parent or any of its
Subsidiaries maintains deposits (other than deposits intended as cash
collateral) in the ordinary course of business). For purposes of the foregoing,
Indebtedness of a non-wholly owned Subsidiary shall be included in the
calculation of Consolidated Net Indebtedness only to the extent of the Credit
Parties’ proportional interest therein, unless such indebtedness is recourse to
the Credit Parties (in which case, the full amount of such indebtedness that is
recourse to the Credit Parties shall be included in the calculation of
Consolidated Net Indebtedness).

“Consolidated Net Tangible Assets” means, at any date of determination, the
total amount of consolidated assets of the Parent and its Subsidiaries after
deducting therefrom (a) the value (net of any applicable reserves) of all
goodwill, trade names, trademarks, patents and other like intangible assets,
(b) all current liabilities (excluding (i) any which are by their terms
extendible or renewable at the option of the obligor to a time more than 12
months after the time as of which the amount is being computed, and (ii) any
which are maturities of long term debt), in each case of clauses (a) and (b), as
set forth, or as on a pro forma basis would be set forth, on the consolidated
balance sheet of the Parent and its Subsidiaries for the most recently completed
fiscal quarter, in accordance with GAAP.

“Credit Facility” means, collectively, the Revolving Credit Facility, the
Swingline Facility and the L/C Facility.

“Credit Parties” means, collectively, the Borrower and the Guarantors.

 

7



--------------------------------------------------------------------------------

“Debt Rating” means, the long-term senior unsecured, non-credit enhanced debt
rating of the Parent or the Borrower, as applicable, by the Designated Rating
Agencies. For all purposes of this Agreement, in the event that both the Parent
and the Borrower are rated by one or more Designated Rating Agencies, the term
“Debt Rating” shall mean the Debt Rating of the Parent.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” means any of the events specified in Section 9.1 which with the
passage of time, the giving of notice or both, would constitute an Event of
Default.

“Defaulting Lender” means, subject to Section 4.15(b), any Lender that (a) has
failed to (i) fund all or any portion of the Revolving Credit Loans,
participations in L/C Obligations or participations in Swingline Loans required
to be funded by it hereunder within two Business Days following the date such
Loans or participations were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the Issuing Lender, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days following the date when due, (b) has
notified the Borrower, the Administrative Agent, the Issuing Lender, the
Swingline Lender or any other Lender in writing or has made a public statement
to the effect, that it does not intend to comply with its funding obligations
hereunder, (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied) or
generally under other agreements in which it has committed to extend credit,
(c) has failed, within three Business Days after written request by the
Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of (1) a
proceeding under any Debtor Relief Law or (2) a Bail-In Action, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets (except in the case of Export

 

8



--------------------------------------------------------------------------------

Development Canada) or permit such Lender (or such Governmental Authority) to
reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 4.15(b)) upon delivery of written notice
of such determination to the Borrower, the Issuing Lender, the Swingline Lender
and each Lender.

“Departing Lender” and “Departing Lenders” have the meanings set forth in
Section 11.23(c).

“Designated Rating Agencies” shall mean up to any three of S&P, Moody’s, Fitch
or any other rating agency selected by the Parent which is recognized by the SEC
and identified by the Parent from time to time in a Rating Agency Designation
and “Designated Rating Agency” shall mean any one of the foregoing. Until such
time as the Parent shall have delivered a Rating Agency Designation to the
Administrative Agent, the Designated Rating Agencies shall be Fitch.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any Property by a
Credit Party (including the Capital Stock of any Subsidiary), including any
sale, assignment, transfer or other disposal, with or without recourse, of any
notes or accounts receivable or any rights and claims associated therewith.

“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.

“EEA Financial Institution” means (a) any institution or firm established in any
EEA Member Country that is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country that is a parent
of an institution described in clause (a) of this definition, or (c) any
institution or firm established in an EEA Member Country that is a subsidiary of
an institution or firm described in clauses (a) or (b) of this definition and is
subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.10(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 11.10(b)(iii)).

“Employee Benefit Plan” means (a) any employee benefit plan within the meaning
of Section 3(3) of ERISA that is maintained for employees of any Credit Party or
any ERISA Affiliate or (b) any Pension Plan or Multiemployer Plan that has at
any time within the preceding seven (7) years been maintained, funded or
administered for the employees of any Credit Party or any current or former
ERISA Affiliate.

 

9



--------------------------------------------------------------------------------

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to human health or the environment.

“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals, interpretations and orders of courts or
Governmental Authorities, relating to the protection of the environment,
including, but not limited to, requirements pertaining to the manufacture,
processing, distribution, use, treatment, storage, disposal, transportation,
handling, reporting, licensing, permitting, investigation or remediation of
Hazardous Materials.

“Equity Preferred Securities” shall mean any securities, however denominated,
that meet all of the following requirements: (a) such securities are issued by
the Parent or its Subsidiaries; (b) such securities are not subject to mandatory
redemption; (c) such securities are perpetual or mature no earlier than twenty
years after the date of issuance and no earlier than one year after the
Revolving Credit Maturity Date; (d) any indebtedness issued in connection with
such securities, including any guaranty, is subordinated in right of payment to
the unsecured and unsubordinated Indebtedness of the issuer of such indebtedness
or guaranty; and (e) the terms of such securities permit the deferral of
interest or distributions thereon to a date occurring after the first
anniversary of the Revolving Credit Maturity Date.

“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder, each as amended or modified from time to time.

“ERISA Affiliate” means any Person who together with any Credit Party or any of
its Subsidiaries is treated as a single employer within the meaning of
Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar Reserve Percentage” means, for any day, the percentage (expressed as
a decimal and rounded upwards, if necessary, to the next higher 1/100th of 1%)
which is in effect for such day as prescribed by the Board of Governors of the
Federal Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.

 

10



--------------------------------------------------------------------------------

“Event of Default” means any of the events specified in Section 9.1; provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.

“Excluded Swap Obligation” means, with respect to any Credit Party, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Credit Party of, or the grant under a Loan Document by such Credit Party of a
security interest to secure, such Swap Obligation (or any guarantee thereof) is
or becomes illegal under the Commodity Exchange Act (or the application or
official interpretation thereof) by virtue of such Credit Party’s failure for
any reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act (determined after giving effect to Section 12.8 hereof
and any and all guarantees of such Credit Party’s Swap Obligations by other
Credit Parties) at the time the guarantee of such Credit Party, or grant by such
Credit Party of a security interest, becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one Hedge Agreement, such exclusion shall apply only to the portion of such
Swap Obligation that is attributable to swaps for which such guarantee or
security interest becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by overall net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Foreign Lender, U.S. federal withholding Taxes imposed on amounts payable to
or for the account of such Lender with respect to an applicable interest in a
Loan or Revolving Credit Commitment pursuant to a law in effect on the date on
which (i) such Lender acquires such interest in the Loan or Revolving Credit
Commitment (other than pursuant to an assignment request by the Borrower under
Section 4.12(b)) or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 4.11(b), amounts with respect to
such Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such Recipient’s failure (other than
as a result of a Change in Law) to comply with Section 4.11(f) and (d) any U.S.
federal withholding Taxes imposed under FATCA.

“Existing Credit Agreement” means that certain Amended and Restated Credit
Agreement dated as of May 1, 2014 among the Borrower, the Parent, Mizuho, as
administrative agent, and the lenders party thereto, as in effect immediately
prior to the effectiveness of this Agreement.

“Existing Letters of Credit” means those letters of credit existing on the
Closing Date and identified on Schedule 3.1.

 

11



--------------------------------------------------------------------------------

“Extensions of Credit” means, as to any Lender at any time, (a) an amount equal
to the sum of (i) the aggregate principal amount of all Revolving Credit Loans
made by such Lender then outstanding, (ii) such Lender’s Revolving Credit
Commitment Percentage of the L/C Obligations then outstanding, and (iii) such
Lender’s Revolving Credit Commitment Percentage of the Swingline Loans then
outstanding, or (b) the making of any Loan or participation in any Letter of
Credit by such Lender, as the context requires.

“Facility Fee” has the meaning assigned thereto in Section 4.3(a).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any intergovernmental agreement
entered into in connection with the implementation of such Sections of the Code
and any legislation, rules or practices adopted pursuant to such
intergovernmental agreement.

“FDIC” means the Federal Deposit Insurance Corporation, or any successor
thereto.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System on such day (or, if such day is not a
Business Day, for the immediately preceding Business Day), as published by the
Federal Reserve Bank of New York on the Business Day next succeeding such day,
provided that if such rate is not so published for any day which is a Business
Day, the average of the quotation for such day on such transactions received by
the Administrative Agent from three depositary institutions of recognized
standing selected by the Administrative Agent. If the Federal Funds Rate shall
be less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

“Fee Letters” means, collectively, the Arranger Fee Letter, the Joint Fee Letter
and the Agency Fee Letter.

“Fiscal Year” means any fiscal year of the Parent.

“Fitch” means Fitch Ratings, and any successor thereto.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Lender, such Defaulting Lender’s Revolving Credit
Commitment Percentage of the outstanding L/C Obligations other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof and (b) with respect to the Swingline Lender, such Defaulting
Lender’s Revolving Credit Commitment Percentage of the outstanding Swingline
Loans other than Swingline Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders.

 

12



--------------------------------------------------------------------------------

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied, subject to Section 1.3(a) and,
with respect to Section 7.10, subject to Section 11.9.

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guaranteed Cash Management Agreement” means any Cash Management Agreement that
is entered into by and between any Credit Party and any Cash Management Bank.

“Guaranteed Hedge Agreement” means any Hedge Agreement permitted under
Article VIII, in each case that is entered into by and between any Credit Party
and any Hedge Bank.

“Guarantors” means, collectively, the Parent and any Subsidiary Guarantor.

“Hazardous Materials” means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants,
chemical substances or mixtures or toxic substances under any Environmental Law,
(b) which are toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise harmful to human health or the environment
and are or become regulated by any Governmental Authority, (c) the presence of
which require investigation or remediation under any Environmental Law or common
law, (d) the discharge or emission or release of which requires a permit or
license under any Environmental Law or other Governmental Approval, (e) which
are deemed to constitute a nuisance or a trespass which pose a health or safety
hazard to Persons or neighboring properties, (f) which consist of underground or
aboveground storage tanks, whether empty, filled or partially filled with any
substance, or (g) which contain, without limitation, asbestos, polychlorinated
biphenyls, urea formaldehyde foam insulation, petroleum hydrocarbons, petroleum
derived substances or waste, crude oil, nuclear fuel, natural gas or synthetic
gas.

 

13



--------------------------------------------------------------------------------

“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, all as amended,
restated, supplemented or otherwise modified from time to time.

“Hedge Bank” means (a) any Person that, at the time it enters into a Hedge
Agreement permitted under Article VIII, is a Lender, an Affiliate of a Lender,
the Administrative Agent or an Affiliate of the Administrative Agent or (b) in
the case of any Hedge Agreement permitted under Article VIII in effect on or
prior to the Closing Date, any Person that is, as of the Closing Date or within
30 days thereafter, a Lender, an Affiliate of a Lender, the Administrative Agent
or an Affiliate of the Administrative Agent, in each case, in its capacity as a
party to such Hedge Agreement.

“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (a) for any date on or after the
date such Hedge Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedge Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedge Agreements (which may include a Lender or any
Affiliate of a Lender).

“Hybrid Securities” means any trust preferred securities, or deferrable interest
subordinated debt with a maturity of at least 20 years, which provides for the
optional or mandatory deferral of interest or distributions, issued by the
Parent or the Borrower or any business trusts, limited liability companies,
limited partnerships or similar entities (a) substantially all of the common
equity, general partner or similar interests of which are owned (either directly
or indirectly through one or more wholly-owned Subsidiaries) at all times by the
Parent, the Borrower or any of their respective Subsidiaries, (b) that have been
formed for the purpose of issuing trust preferred securities or deferrable
interest subordinated debt, and (c) substantially all the assets of which
consist of (i) subordinated debt of the Parent, the Borrower or a Subsidiary,
and (ii) payments made from time to time on the subordinated debt.

“Increased Amount Date” has the meaning assigned thereto in Section 4.13.

“Incremental Lender” has the meaning assigned thereto in Section 4.13.

 

14



--------------------------------------------------------------------------------

“Incremental Revolving Credit Agreement” means an agreement in form and
substance reasonably satisfactory to the Administrative Agent delivered in
connection with Section 4.13.

“Incremental Revolving Credit Commitment” has the meaning assigned thereto in
Section 4.13.

“Incremental Revolving Credit Increase” has the meaning assigned thereto in
Section 4.13.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person for the
deferred purchase price of property or services purchased (excluding trade
payables and accrued expenses incurred in the ordinary course of business that
are not more than 90 days past the due date or which are being contested in good
faith and for which adequate reserves have been maintained in accordance with
GAAP), (c) all obligations of such Person created or arising under any
conditional sale or other title retention agreement with respect to the property
acquired, (d) all obligations of such Person under lease obligations which shall
have been, or should be, in accordance with GAAP, recorded as capital leases in
respect of which such Person is liable as lessee, (e) the face amount of all
letter of credit indebtedness available to be drawn (other than letter of credit
obligations relating to indebtedness included in Indebtedness pursuant to
another clause of this definition) and, without duplication, the unreimbursed
amount of all drafts drawn thereunder, (f) all Indebtedness of others secured by
a Lien on property or assets of such Person, whether or not assumed (but in any
event not exceeding the fair market value of the property or asset), (g) all
guarantees of Indebtedness referred to in clauses (a) through (f) above, (h) all
amounts payable by such Person in connection with mandatory redemptions or
repurchases of preferred stock, (i) any obligations of such Person (in the
nature of principal or interest) in respect of acceptances or similar
obligations issued or created for the account of such Person, (j) all Off
Balance Sheet Indebtedness of such Person, and (k) obligations (contingent or
otherwise) existing or arising under any interest rate Hedge Agreement, to the
extent such obligations under this clause (k) are classified as “indebtedness”
for purposes of GAAP.

“Indemnified Taxes” means (a) Taxes other than Excluded Taxes and (b) to the
extent not otherwise described in (a), Other Taxes.

“Interest Period” has the meaning assigned thereto in Section 4.1(b).

“Investment Grade Rating” means BBB- or better from S&P, Baa3 or better from
Moody’s or BBB- or better from Fitch.

“IRS” means the United States Internal Revenue Service, or any successor
thereto.

“ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.

“Issuance Fee” has the meaning assigned thereto in Section 3.3(b).

 

15



--------------------------------------------------------------------------------

“Issuing Lender” means each of Mizuho, JPMorgan Chase Bank, N.A., Barclays Bank
PLC, Citibank, N.A., The Bank of Tokyo-Mitsubishi UFJ, Ltd., Royal Bank of
Canada, SunTrust Bank, Toronto- Dominion Bank, New York Branch, Bank of America,
N.A., Wells Fargo Bank, N.A. and any other Lender as requested by the Borrower
and agreed to by such Lender and the Administrative Agent, as the case may be,
each in its capacity as issuer of any Letter of Credit (including any Existing
Letter of Credit), or any successor thereto. All singular references to the
Issuing Lender shall mean any Issuing Lender, the Issuing Lender that has issued
the applicable Letter of Credit or all Issuing Lenders, as the context may
require.

“Joinder Agreement” means an agreement in the form of Exhibit I hereto and
delivered in connection with Section 7.12.

“Joint Fee Letter” means the separate fee letter agreement dated November 8,
2017 among the Borrower, Mizuho, JPMorgan Chase Bank, N.A., Barclays Bank PLC,
Citigroup Global Markets Inc., The Bank of Tokyo-Mitsubishi UFJ, Ltd., Royal
Bank of Canada, SunTrust Bank, SunTrust Robinson Humphrey, Inc.,
Toronto-Dominion Bank, New York Branch, TD Securities (USA) LLC, Bank of
America, N.A., Merrill Lynch, Pierce, Fenner & Smith Incorporated, Wells Fargo
Bank, N.A. and Wells Fargo Securities, LLC.

“L/C Commitment” means (a) in the aggregate, the lesser of (i) TWO HUNDRED
MILLION DOLLARS ($200,000,000) and (ii) the Revolving Credit Commitment,
(b) with respect to Mizuho as Issuing Lender, TWENTY MILLION DOLLARS
($20,000,000), (c) with respect to JPMorgan Chase Bank, N.A. as Issuing Lender,
TWENTY MILLION DOLLARS ($20,000,000), (d) with respect to Barclays Bank PLC as
Issuing Lender, TWENTY MILLION DOLLARS ($20,000,000), (e) with respect to
Citibank, N.A. as Issuing Lender, TWENTY MILLION DOLLARS ($20,000,000), (f) with
respect to The Bank of Tokyo-Mitsubishi UFJ, Ltd. as Issuing Lender, TWENTY
MILLION DOLLARS ($20,000,000), (g) with respect to Royal Bank of Canada as
Issuing Lender, TWENTY MILLION DOLLARS ($20,000,000), (h) with respect to
SunTrust Bank as Issuing Lender, TWENTY MILLION DOLLARS ($20,000,000), (i) with
respect to Toronto-Dominion Bank, New York Branch as Issuing Lender, TWENTY
MILLION DOLLARS ($20,000,000), (j) with respect to Bank of America, N.A. as
Issuing Lender, TWENTY MILLION DOLLARS ($20,000,000), and (k) with respect to
Wells Fargo Bank, N.A. as Issuing Lender, TWENTY MILLION DOLLARS ($20,000,000).

“L/C Facility” means the letter of credit facility established pursuant to
Article III.

“L/C Obligations” means as at any date of determination, (a) in the aggregate,
an amount equal to the sum of (i) the aggregate undrawn and unexpired amount of
the then outstanding Letters of Credit and (ii) the aggregate amount of drawings
under Letters of Credit which have not been reimbursed pursuant to Section 3.5,
(b) with respect to Mizuho as Issuing Lender, (i) the aggregate undrawn and
unexpired amount of the then outstanding Letters of Credit issued by Mizuho and
(ii) the aggregate amount of drawings issued by Mizuho which have not been
reimbursed to Mizuho pursuant to Section 3.5, (c) with respect to JPMorgan Chase
Bank, N.A. as Issuing Lender, (i) the aggregate undrawn and unexpired amount of
the then outstanding Letters of Credit issued by JPMorgan Chase Bank, N.A. and
(ii) the aggregate amount of drawings issued by JPMorgan Chase Bank, N.A. which
have not been reimbursed to JPMorgan Chase Bank, N.A. pursuant to Section 3.5,
(d) with respect to Barclays Bank PLC as

 

16



--------------------------------------------------------------------------------

Issuing Lender, (i) the aggregate undrawn and unexpired amount of the then
outstanding Letters of Credit issued by Barclays Bank PLC and (ii) the aggregate
amount of drawings issued by Barclays Bank PLC which have not been reimbursed to
Barclays Bank PLC pursuant to Section 3.5, (e) with respect to Citibank, N.A. as
Issuing Lender, (i) the aggregate undrawn and unexpired amount of the then
outstanding Letters of Credit issued by Citibank, N.A. and (ii) the aggregate
amount of drawings issued by Citibank, N.A. which have not been reimbursed to
Citibank, N.A. pursuant to Section 3.5, (f) with respect to The Bank of
Tokyo-Mitsubishi UFJ, Ltd. as Issuing Lender, (i) the aggregate undrawn and
unexpired amount of the then outstanding Letters of Credit issued by The Bank of
Tokyo-Mitsubishi UFJ, Ltd. and (ii) the aggregate amount of drawings issued by
The Bank of Tokyo-Mitsubishi UFJ, Ltd. which have not been reimbursed to The
Bank of Tokyo-Mitsubishi UFJ, Ltd. pursuant to Section 3.5, (g) with respect to
Royal Bank of Canada as Issuing Lender, (i) the aggregate undrawn and unexpired
amount of the then outstanding Letters of Credit issued by Royal Bank of Canada
and (ii) the aggregate amount of drawings issued by Royal Bank of Canada which
have not been reimbursed to Royal Bank of Canada pursuant to Section 3.5, (h)
with respect to SunTrust Bank as Issuing Lender, (i) the aggregate undrawn and
unexpired amount of the then outstanding Letters of Credit issued by SunTrust
Bank and (ii) the aggregate amount of drawings issued by SunTrust Bank which
have not been reimbursed to SunTrust Bank pursuant to Section 3.5, (i) with
respect to Toronto-Dominion Bank, New York Branch as Issuing Lender, (i) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
issued by Toronto-Dominion Bank, New York Branch and (ii) the aggregate amount
of drawings issued by Toronto-Dominion Bank, New York Branch which have not been
reimbursed to Toronto-Dominion Bank, New York Branch pursuant to Section 3.5,
(j) with respect to Bank of America, N.A. as Issuing Lender, (i) the aggregate
undrawn and unexpired amount of the then outstanding Letters of Credit issued by
Bank of America, N.A. and (ii) the aggregate amount of drawings issued by Bank
of America, N.A. which have not been reimbursed to Bank of America, N.A.
pursuant to Section 3.5, and (k) with respect to Wells Fargo Bank, N.A. as
Issuing Lender, (i) the aggregate undrawn and unexpired amount of the then
outstanding Letters of Credit issued by Wells Fargo Bank, N.A. and (ii) the
aggregate amount of drawings issued by Wells Fargo Bank, N.A. which have not
been reimbursed to Wells Fargo Bank, N.A. pursuant to Section 3.5. For purposes
of computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Article
III hereof. For all purposes of this Agreement, if on any date of determination
a Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP98, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

“L/C Participants” means the collective reference to all the Revolving Credit
Lenders other than the Issuing Lender that has issued the relevant Letter of
Credit.

“Lender” means each Person executing this Agreement as a Lender on the Closing
Date and any other Person that shall have become a party to this Agreement as a
Lender pursuant to an Assignment and Assumption, other than any Person that
ceases to be a party hereto as a Lender pursuant to an Assignment and
Assumption. Unless the context otherwise requires, the term “Lenders” includes
the Swingline Lender.

“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Extensions of Credit.

 

17



--------------------------------------------------------------------------------

“Letter of Credit Application” means an application, in the form specified by
the Issuing Lender from time to time, requesting the Issuing Lender to issue a
Letter of Credit.

“Letters of Credit” means the collective reference to letters of credit issued
pursuant to Section 3.1 and the Existing Letters of Credit.

“LIBOR” means,

(a) for any interest rate calculation with respect to a LIBOR Rate Loan, the
rate of interest per annum determined on the basis of the rate for deposits in
Dollars for a period equal to the applicable Interest Period which appears on
Reuters Screen LIBOR01 Page (or any applicable successor page) at approximately
11:00 a.m. (London time) two (2) London Banking Days prior to the first day of
the applicable Interest Period (rounded upward, if necessary, to the nearest
1/100th of 1%). If, for any reason, such rate does not appear on Reuters Screen
LIBOR01 Page (or any applicable successor page), then “LIBOR” shall be
determined by the Administrative Agent to be the arithmetic average of the rate
per annum at which deposits in Dollars in minimum amounts of at least $5,000,000
would be offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) two (2) London
Banking Days prior to the first day of the applicable Interest Period for a
period equal to such Interest Period.

(b) for any interest rate calculation with respect to a Base Rate Loan, the rate
of interest per annum determined on the basis of the rate for deposits in
Dollars in minimum amounts of at least $5,000,000 for a period equal to one
month (commencing on the date of determination of such interest rate) which
appears on the Reuters Screen LIBOR01 Page (or any applicable successor page) at
approximately 11:00 a.m. (London time) on such date of determination, or, if
such date is not a Business Day, then the immediately preceding Business Day
(rounded upward, if necessary, to the nearest 1/100th of 1%). If, for any
reason, such rate does not appear on Reuters Screen LIBOR01 Page (or any
applicable successor page) then “LIBOR” for such Base Rate Loan shall be
determined by the Administrative Agent to be the arithmetic average of the rate
per annum at which deposits in Dollars in minimum amounts of at least $5,000,000
would be offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) on such date of
determination for a period equal to one month commencing on such date of
determination.

If LIBOR shall be less than zero, LIBOR shall be deemed to be zero for purposes
of this Agreement. Each calculation by the Administrative Agent of LIBOR shall
be conclusive and binding for all purposes, absent manifest error.

“LIBOR Market Index Rate” means, for any day, the 30-day rate of interest per
annum appearing on Reuters Screen LIBOR01 Page (or any successor page) as the
London interbank offered rate for deposits in Dollars at approximately
11:00 A.M. (London time) on such day, or if such day is not a London Banking
Day, then the immediately preceding London Banking Day (or if not so reported,
then as determined by the Agent from another recognized source or interbank
quotation), or another rate as agreed to by the Agent and the Borrower. If the
LIBOR Market Index Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.

 

18



--------------------------------------------------------------------------------

“LIBOR Market Index Rate Loan” means any Loan bearing interest at a rate based
upon the LIBOR Market Index Rate as provided in Section 4.1(a).

“LIBOR Rate” means a rate per annum (rounded upwards, if necessary, to the next
higher 1/100th of 1%) determined by the Administrative Agent pursuant to the
following formula:

 

LIBOR Rate =        LIBOR      

 

      1.00-Eurodollar Reserve Percentage   

If the LIBOR Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.

“LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the LIBOR
Rate, including any LIBOR Market Index Rate Loan.

“Lien” means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or encumbrance of any kind in
respect of such asset. For the purposes of this Agreement, a Person shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
Capital Lease or other title retention agreement relating to such asset.

“Loan Documents” means, collectively, this Agreement, each Note, the Letter of
Credit Applications, the Fee Letters, and each other document, instrument,
certificate and agreement executed and delivered by the Credit Parties or any of
their respective Subsidiaries in favor of or provided to the Administrative
Agent or any Lender in connection with this Agreement or otherwise referred to
herein or contemplated hereby (excluding any Guaranteed Hedge Agreement and any
Guaranteed Cash Management Agreement), all as may be amended, restated,
supplemented or otherwise modified from time to time.

“Loans” means the collective reference to the Revolving Credit Loans and the
Swingline Loans, and “Loan” means any of such Loans.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.

“Material Adverse Effect” means a material adverse effect on (a) the business,
financial condition or results of operations of the Parent and its Subsidiaries
taken as a whole or (b) the legality, validity or enforceability of any Loan
Document.

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, (i) an amount equal
to 101% of the Fronting Exposure of the Issuing Lender with respect to Letters
of Credit issued and outstanding at such time and/or (ii) an amount equal to
101% of the Fronting Exposure of the Swingline Lender with respect to all
Swingline Loans outstanding at such time, as applicable and (b) otherwise, an
amount determined by the Administrative Agent, the Issuing Lender and the
Swingline Lender, as applicable, in their sole discretion.

 

19



--------------------------------------------------------------------------------

“Mizuho” means Mizuho Bank, Ltd., and any successor thereto.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which any Credit Party or any ERISA Affiliate is
making, or is accruing an obligation to make, or has accrued an obligation to
make contributions within the preceding seven (7) years.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment, modification or termination that (i) requires the approval of
all Lenders or all affected Lenders in accordance with the terms of Section 11.2
and (ii) has been approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Extension Notice Date” has the meaning assigned thereto in Section 3.2(d).

“Notes” means the collective reference to the Revolving Credit Notes and the
Swingline Note.

“Notice of Account Designation” has the meaning assigned thereto in
Section 2.3(b).

“Notice of Borrowing” has the meaning assigned thereto in Section 2.3(a).

“Notice of Conversion/Continuation” has the meaning assigned thereto in
Section 4.2.

“Notice of Prepayment” has the meaning assigned thereto in Section 2.4(c).

“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans, (b) the L/C
Obligations (c) all existing or future payment and other obligations owing by
any Credit Party under (i) any Guaranteed Hedge Agreement and (ii) any
Guaranteed Cash Management Agreement and (d) all other fees and commissions
(including reasonable attorneys’ fees), charges, indebtedness, loans,
liabilities, financial accommodations, obligations, covenants and duties owing
by the Credit Parties and each of their respective Subsidiaries to the Lenders
or the Administrative Agent, in each case under any Loan Document, with respect
to any Loan or Letter of Credit of every kind, nature and description, direct or
indirect, absolute or contingent, due or to become due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any note and
including interest and fees that accrue after the commencement by or against any
Credit Party or any Affiliate thereof of any proceeding under any federal
bankruptcy laws (as now or hereafter in effect) or under any other laws,
domestic or foreign, relating to bankruptcy, insolvency, reorganization, winding
up or adjustment of debts, naming such Credit Party.

 

20



--------------------------------------------------------------------------------

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Off Balance Sheet Indebtedness” means any obligation of a Person (a) that would
be considered indebtedness for tax purposes but is not set forth on the balance
sheet of such Person or (b) in respect of principal or its equivalent under a
Qualified Securitization Transaction, including, but not limited to, (i) any
Synthetic Lease, tax retention operating lease, off balance sheet loan or
similar off-balance sheet financing product of such Person, (ii) Qualified
Securitization Attributed Indebtedness and (iii) obligations of any partnership
or joint venture that is recourse to such Person.

“Officer’s Compliance Certificate” means a certificate of the chief executive
officer, the chief financial officer or the treasurer of the Parent
substantially in the form attached as Exhibit F.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court, documentary, excise,
property, intangible, recording, filing or similar Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document, except any Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 4.12).

“Parent” has the meaning assigned thereto in the introductory paragraph of this
Agreement.

“Participant” has the meaning assigned thereto in Section 11.10(d).

“Participant Register” has the meaning specified in Section 11.10(e).

“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 of the
Code and which (a) is maintained, funded or administered for the employees of
any Credit Party or any ERISA Affiliate or (b) has at any time within the
preceding seven (7) years been maintained, funded or administered for the
employees of any Credit Party or any current or former ERISA Affiliates.

 

21



--------------------------------------------------------------------------------

“Permitted Disposition” means each of the following:

(a) any Disposition of cash or Cash Equivalents in a transaction that is
otherwise not prohibited pursuant to this Agreement;

(b) any lease or sublease of property and real property, or license or
sublicense thereof in each case, in the ordinary course of business;

(c) any Disposition of inventory, equipment, products, services or accounts
receivable in the ordinary course of business and any sale or other Disposition
of damaged, worn out or obsolete assets or assets no longer used or useful in
the Parent’s or any of its Subsidiaries’ business;

(d) any Disposition of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(e) any conveyance, sale, transfer, or other dispositions of obsolete, surplus
or unusable equipment or equipment no longer used or useful in their respective
businesses;

(f) any license, sublicense, abandonment or other Disposition of intellectual
property rights in the ordinary course of business;

(g) any conveyance, sale, transfer or other Disposition between or among the
Credit Parties;

(h) any Disposition of property acquired by the Parent or any Subsidiary after
the Closing Date pursuant to any sale-leaseback transaction; provided that the
applicable sale-leaseback transaction (i) occurs within ninety (90) days after
the acquisition or construction (as applicable) of such property and (ii) is
made for cash consideration not less than the cost of acquisition or
construction of such property;

(i) Dispositions of investments in joint ventures to the extent required by, or
made pursuant to, customary buy/sell arrangements between the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

(j) to the extent constituting a Disposition, the termination or unwinding of
any Hedge Agreement; and

(k) to the extent constituting a Disposition, the granting of any Lien permitted
by Section 8.2 and the making of any Restricted Payment permitted under
Section 8.7.

“Permitted Self-Purchase Industrial Revenue Bonds” means bonds that are issued
in connection with any self-funded industrial revenue bond transaction which
meets all of the following conditions: (a) the Borrower or the relevant
Subsidiary must have the ability, upon notice, to unwind the lease agreement and
the bonds without cause and not be subject to any penalties or taxes for periods
prior to such termination, (b) the liabilities in connection with the

 

22



--------------------------------------------------------------------------------

lease obligation and the assets in connection with ownership of the bonds must
offset each other on the consolidated balance sheet of the Parent and its
Subsidiaries and (c) such transaction has been approved by the Administrative
Agent, such approval not to be unreasonably withheld or delayed.

“Permitted Subsidiary Indebtedness” means each of the following:

(a) loans or advances made by the Parent or any Subsidiary of the Parent to any
Subsidiary that is not a Credit Party;

(b) Indebtedness to finance the acquisition, construction or improvement of any
fixed or capital assets, and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof;

(c) Indebtedness under performance bonds or with respect to workers’
compensation claims, in each case incurred in the ordinary course of business;

(d) obligations (contingent or otherwise) existing or arising under any Hedge
Agreement;

(e) Indebtedness as an account party in respect of any letter of credit;

(f) Indebtedness (i) arising from the honoring by a bank or other financial
institution of a check, draft, payment order or other debit drawn, presented or
issued against insufficient funds in the ordinary course of business, or
(ii) arising under any treasury or cash management or similar services provided
by a bank or other financial institution to any Subsidiary that is not a Credit
Party in the ordinary course of business;

(g) Indebtedness in respect of bankers’ acceptances, performance bonds, bid
bonds, appeal bonds, surety bonds, workers compensation claims, self-insurance
obligations, completion guarantees and other similar obligations for the account
of any Subsidiary, in each case, arising in the ordinary course of business;

(h) Indebtedness consisting of (i) the financing of insurance premiums or
(ii) customary take-or-pay obligations contained in supply or service
agreements, in each case, in the ordinary course of business;

(i) Indebtedness resulting from endorsements of negotiable instruments for
deposit or collection in the ordinary course of business;

(j) Indebtedness representing deferred compensation to employees incurred in the
ordinary course of business; and

(k) Indebtedness constituting a guaranty by any Subsidiary of Indebtedness
permitted to be incurred pursuant to Section 8.6.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.

 

23



--------------------------------------------------------------------------------

“Platform” has the meaning assigned thereto in Section 7.1.

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs. The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.

“Properties” has the meaning set forth in Section 6.13.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lenders” has the meaning assigned thereto in Section 7.1.

“Qualified Acquisition” means an Acquisition by any Credit Party, the aggregate
purchase price for which, when combined with the aggregate purchase price for
all other Acquisitions by any Credit Party in any rolling 12-month period, is
greater than or equal to $25,000,000.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Credit
Party that has total assets exceeding $10,000,000 at the time the guarantee
under Section 12.1 or the grant of the relevant security interest becomes
effective with respect to such Swap Obligation or such other Credit Party that
qualifies at such time as an “eligible contract participant” under the Commodity
Exchange Act and can cause another Person to qualify as an “eligible contract
participant” at such time under Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

“Qualified Project” means the construction or expansion of any capital project
of the Parent or any of its Subsidiaries (including any capital project
associated with Permitted Self-Purchase Industrial Revenue Bonds), the aggregate
capital cost of which exceeds $10,000,000.

“Qualified Project EBITDA Adjustments” shall mean, with respect to each
Qualified Project:

(a) prior to the Commercial Operation Date of a Qualified Project (but including
the fiscal quarter in which such Commercial Operation Date occurs), a percentage
(based on the then-current completion percentage of such Qualified Project) of
an amount to be approved by the Administrative Agent as the projected
Consolidated EBITDA of the Parent and its Subsidiaries attributable to such
Qualified Project for the first 12-month period following the scheduled
Commercial Operation Date of such Qualified Project (such amount to be
determined based on customer contracts relating to such Qualified Project, the
creditworthiness of the other parties to such contracts, and projected revenues
from such contracts, capital costs and expenses, scheduled Commercial Operation
Date, oil and gas reserve and production estimates, commodity price assumptions
and other reasonable factors deemed appropriate by the Administrative Agent),
which may, at the Parent’s option, be added to actual Consolidated EBITDA for
the Parent and its Subsidiaries for the fiscal quarter in which construction of
such

 

24



--------------------------------------------------------------------------------

Qualified Project commences and for each fiscal quarter thereafter until the
Commercial Operation Date of such Qualified Project (including the fiscal
quarter in which such Commercial Operation Date occurs, but net of any actual
Consolidated EBITDA of the Parent and its Subsidiaries attributable to such
Qualified Project following such Commercial Operation Date); provided that if
the actual Commercial Operation Date does not occur by the scheduled Commercial
Operation Date, then the foregoing amount shall be reduced, for quarters ending
after the scheduled Commercial Operation Date to (but excluding) the first full
quarter after its actual Commercial Operation Date, by the following percentage
amounts depending on the period of delay (based on the period of actual delay or
then-estimated delay, whichever is longer): (i) 90 days or less, 0%, (ii) longer
than 90 days, but not more than 180 days, 25%, (iii) longer than 180 days but
not more than 270 days, 50%, and (iv) longer than 270 days, 100%; and

(b) thereafter, actual Consolidated EBITDA of the Parent and its Subsidiaries
attributable to such Qualified Project for each full fiscal quarter after the
Commercial Operation Date, plus the amount approved by Administrative Agent
pursuant to Part (a) above as the projected Consolidated EBITDA of Parent and
its Subsidiaries attributable to such Qualified Project for the fiscal quarters
constituting the balance of the four full fiscal quarter period following such
Commercial Operation Date; provided, in the event the actual Consolidated EBITDA
of the Parent and its Subsidiaries attributable to such Qualified Project for
any full fiscal quarter after the Commercial Operation Date shall materially
differ from the projected Consolidated EBITDA approved by Administrative Agent
pursuant to Part (a) above for such fiscal quarter, the projected Consolidated
EBITDA of Parent and its Subsidiaries attributable to such Qualified Project for
any remaining fiscal quarters included in the foregoing calculation shall be
redetermined in the same manner as set forth in clause (a) above, such amount to
be approved by the Administrative Agent, which may, at the Parent’s option, be
added to actual Consolidated EBITDA for the Parent and its Subsidiaries for such
fiscal quarters.

Notwithstanding the foregoing:

(i) no such additions shall be allowed with respect to any Qualified Project
unless:

(1) not later than 30 days prior to the delivery of any certificate required by
the terms and provisions of Section 7.1(d) to the extent Qualified Project
EBITDA Adjustments will be made to Consolidated EBITDA in determining compliance
with Section 7.10, the Borrower shall have delivered to the Administrative Agent
written pro forma projections of Consolidated EBITDA of the Parent and its
Subsidiaries attributable to such Qualified Project; and

(2) prior to the date such certificate is required to be delivered, the
Administrative Agent shall have approved (such approval not to be unreasonably
withheld) such projections and shall have received such other information and
documentation as the Administrative Agent may reasonably request, all in form
and substance satisfactory to the Administrative Agent, and

 

25



--------------------------------------------------------------------------------

(ii) the aggregate amount of all Qualified Project EBITDA Adjustments during any
period shall be limited to 20% of the total actual Consolidated EBITDA of the
Parent and its Subsidiaries for such period (which total actual Consolidated
EBITDA shall be determined without including any Qualified Project EBITDA
Adjustments).

“Qualified Securitization Assets” means (a) any accounts or notes receivable
owed to the Parent or any Subsidiary (whether now existing or arising or
acquired in the future) arising in the ordinary course of business from the sale
of goods or services, (b) all collateral securing such accounts or notes
receivable, (c) all contracts and contract rights and all guarantees or other
obligations owed to the Parent or a Subsidiary, in each case in respect of such
accounts or notes receivable, and (d) all proceeds of such accounts or notes
receivable and other assets (including contract rights) related to the foregoing
which, in the case of clauses (a), (b), and (c) of this definition, are of the
type customarily transferred or in respect of which security interests are
customarily granted in connection with a securitization, factoring or similar
monetization of similar assets.

“Qualified Securitization Attributed Indebtedness” means, as of any date of
determination, the aggregate principal amount, unrecovered capital amount, or
other similar amount outstanding in respect of any and all Qualified
Securitization Transactions of the Parent and its Subsidiaries.

“Qualified Securitization Entity” means any Wholly Owned Subsidiary of the
Parent formed solely for the purpose of effecting a Qualified Securitization
Transaction and engaging in activities reasonably related or incidental thereto.

“Qualified Securitization Transaction” means any transaction or series of
transactions that may be entered into by the Parent or any other Subsidiary of
the Parent pursuant to which the Parent or any other Subsidiary of the Parent
may make a contribution to capital of, or sell, convey or otherwise transfer,
any Qualified Securitization Assets to any Qualified Securitization Entity, or
any other Person, including any intercompany Indebtedness incurred in connection
therewith; provided that each of the following requirements is satisfied:

(a) all Qualified Securitization Attributed Indebtedness arising in connection
with any such transaction or series of transactions is non-recourse to the
Parent, the Borrower, and any other Subsidiary of Parent (except for
representations, warranties, covenants, repurchase obligations and indemnities,
in each case, that are reasonably customary for a seller or servicer of assets
transferred in connection with such a transaction);

(b) any Lien or other security provided for any Qualified Securitization
Attributed Indebtedness in connection with such transaction or series of
transactions is limited to assets described in Section 8.2(q); and

 

26



--------------------------------------------------------------------------------

(c) all Qualified Securitization Attributed Indebtedness incurred in connection
with any such transactions or series of transactions, collectively, does not
exceed $200,000,000 at any time outstanding.

“Rating Agency Designation” means a written notice in the form of Exhibit J
provided from time to time by the Parent to the Administrative Agent setting
forth up to three current Designated Rating Agencies.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Lender, as applicable.

“Register” has the meaning assigned thereto in Section 11.10(c).

“Regulation U or X” means Regulation U or X, respectively, of the Board of
Governors of the Federal Reserve System as from time to time in effect and any
successor to all or a portion thereof.

“Reimbursement Obligation” means the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Required Lenders” means, at any date, any combination of Revolving Credit
Lenders holding more than fifty percent (50%) of the sum of the aggregate amount
of the Revolving Credit Commitment or, if the Revolving Credit Commitment has
been terminated, any combination of Revolving Credit Lenders holding more than
fifty percent (50%) of the aggregate Extensions of Credit under the Revolving
Credit Facility; provided that the Revolving Credit Commitment of, and the
portion of the Extensions of Credit under the Revolving Credit Facility, as
applicable, held or deemed held by, any Defaulting Lender shall be excluded for
purposes of calculating the Required Lenders.

“Responsible Officer” means, as to any Person, the chief executive officer,
president, chief financial officer, controller, treasurer or assistant treasurer
of such Person or any other officer of such Person reasonably acceptable to the
Administrative Agent. Any document delivered hereunder or under any other Loan
Document that is signed by a Responsible Officer of a Person shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Person and such Responsible
Officer shall be conclusively presumed to have acted on behalf of such Person.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to Capital Stock of a Credit Party or
any Subsidiary, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such
Capital Stock or on account of any return of capital to a Credit Party’s
stockholders, partners or members (or the equivalent Person thereof), or any
setting apart of funds or assets for any of the foregoing.

 

27



--------------------------------------------------------------------------------

“Revolving Credit Commitment” means (a) as to any Revolving Credit Lender, the
obligation of such Revolving Credit Lender to make Revolving Credit Loans to the
Borrower hereunder in an aggregate principal amount at any time outstanding not
to exceed the amount set forth opposite such Revolving Credit Lender’s name on
the Register, as such amount may be modified at any time or from time to time
pursuant to the terms hereof (including, without limitation, Section 4.13 and
(b) as to all Revolving Credit Lenders, the aggregate commitment of all
Revolving Credit Lenders to make Revolving Credit Loans to the Borrower
hereunder, as such amount may be modified at any time or from time to time
pursuant to the terms hereof (including, without limitation, Section 4.13). The
aggregate Revolving Credit Commitment of all the Revolving Credit Lenders on the
Closing Date shall be $1,400,000,000.

“Revolving Credit Commitment Percentage” means, as to any Revolving Credit
Lender at any time, the ratio of (a) the amount of the Revolving Credit
Commitment of such Revolving Credit Lender to (b) the Revolving Credit
Commitment of all the Revolving Credit Lenders.

“Revolving Credit Exposure” means, as to any Revolving Credit Lender at any
time, the aggregate principal amount at such time of its outstanding Revolving
Credit Loans and such Revolving Credit Lender’s participation in L/C Obligations
and Swingline Loans at such time.

“Revolving Credit Facility” means the revolving credit facility established
pursuant to Article II (including any increase in such revolving credit facility
established pursuant to Section 4.13).

“Revolving Credit Lenders” means, collectively, all of the Lenders with a
Revolving Credit Commitment.

“Revolving Credit Loan” means any revolving loan made to the Borrower pursuant
to Section 2.1, and all such revolving loans collectively as the context
requires.

“Revolving Credit Maturity Date” means the earliest to occur of (a) December 6,
2022, (b) the date of termination of the entire Revolving Credit Commitment by
the Borrower pursuant to Section 2.5, or (c) the date of termination of the
Revolving Credit Commitment pursuant to Section 9.2(a), subject to adjustment as
provided in Section 4.16.

“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing the Revolving Credit Loans made by such
Revolving Credit Lender, substantially in the form attached as Exhibit A-1, and
any amendments, supplements and modifications thereto, any substitutes therefor,
and any replacements, restatements, renewals or extension thereof, in whole or
in part.

“Revolving Credit Outstandings” means the sum of (a) with respect to Revolving
Credit Loans and Swingline Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Revolving Credit Loans and Swingline Loans, as the case may be,
occurring on such date; plus (b) with respect to any L/C Obligations on any
date, the aggregate outstanding amount thereof on such date after giving effect
to any Extensions of Credit occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements of outstanding unpaid drawings under any Letters of Credit
or any reductions in the maximum amount available for drawing under Letters of
Credit taking effect on such date.

 

28



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Financial Services LLC, a division of The
McGraw-Hill Companies, Inc. and any successor thereto.

“Sale and Leaseback Transaction” means, with respect to the Parent or any
Subsidiary, any arrangement, directly or indirectly, with any Person whereby the
Parent or such Subsidiary shall sell or transfer any property used or useful in
its business, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property being sold or transferred; provided
that, it is understood and agreed that the transactions associated with
Permitted Self-Purchase Industrial Revenue Bonds shall not constitute “Sale and
Leaseback Transactions” for purposes hereof.

“Sanctioned Country” means at any time, a country, region or territory which is
itself the subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, or, to the extent applicable, the United Nations Security
Council, the European Union, Her Majesty’s Treasury, or other applicable
Governmental Authority, including, to the extent applicable, any Person so named
under any Canadian Sanctions, (b) Person operating, organized or resident in a
Sanctioned Country or (c) Person owned or controlled by any such Person or
Persons described in clauses (a) and (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government (including
those administered by OFAC or the U.S. Department of State) or, to the extent
applicable, the European Union, Her Majesty’s Treasury, or any other
Governmental Authority, including, to the extent applicable, any Canadian
Sanctions.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Solvent” means, with respect to any Person as of a particular date, that on
such date (a) such Person is able to pay its debts and other liabilities,
contingent obligations and other commitments as they mature in the normal course
of business, (b) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay as such
debts and liabilities mature in their ordinary course, (c) such Person is not
engaged in a business or a transaction, and is not about to engage in a business
or a transaction, for which such Person’s assets would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which such Person is engaged or is to engage, (d) the fair value of
the assets of such Person is greater than the total amount of liabilities,
including, without limitation, contingent liabilities, of such Person and
(e) the present fair saleable value of the assets of such Person is not less
than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured. In computing the amount
of contingent liabilities at any time, it is intended that such liabilities will
be computed as the amount which, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

 

29



--------------------------------------------------------------------------------

“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Capital Stock having ordinary voting power to elect a majority of
the board of directors (or equivalent governing body) or other managers of such
corporation, partnership, limited liability company or other entity is at the
time owned by (directly or indirectly) or the management is otherwise controlled
by (directly or indirectly) such Person (irrespective of whether, at the time,
Capital Stock of any other class or classes of such corporation, partnership,
limited liability company or other entity shall have or might have voting power
by reason of the happening of any contingency). Unless otherwise qualified,
references to “Subsidiary” or “Subsidiaries” herein shall refer to those of the
Parent.

“Subsidiary Guarantors” means, collectively, any direct and indirect
Subsidiaries of the Parent (other than the Borrower) that become a Guarantor
hereunder pursuant to Section 7.12.

“Swap Obligation” means, with respect to any Credit Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swingline Commitment” means ONE HUNDRED MILLION DOLLARS ($100,000,000).

“Swingline Facility” means the swingline facility established pursuant to
Section 2.2.

“Swingline Lender” means Mizuho, in its capacity as swingline lender hereunder,
or any successor thereto.

“Swingline Loan” means any swingline loan made by the Swingline Lender to the
Borrower pursuant to Section 2.2, and all such swingline loans collectively as
the context requires.

“Swingline Note” means a promissory note made by the Borrower in favor of the
Swingline Lender evidencing the Swingline Loans made by the Swingline Lender,
substantially in the form attached as Exhibit A-2, and any amendments,
supplements and modifications thereto, any substitutes therefor, and any
replacements, restatements, renewals or extension thereof, in whole or in part.

“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee
pursuant to Statement of Financial Accounting Standards No. 13, as amended and
(ii) the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, fines, additions
to tax or penalties applicable thereto, other than any interest, fines,
additions to tax or penalties that are owing by any Recipient as a result of
such Recipient’s gross negligence or willful misconduct.

 

30



--------------------------------------------------------------------------------

“Termination Event” means the occurrence of any of the following which,
individually or in the aggregate, has resulted or could reasonably be expected
to result in liability of the Borrower in an aggregate amount in excess of the
lesser of (x) three percent (3%) of Consolidated Net Tangible Assets and (y)
$50,000,000: (a) a “Reportable Event” described in Section 4043 of ERISA for
which the thirty (30) day notice requirement has not been waived by the PBGC, or
(b) the withdrawal of any Credit Party or any ERISA Affiliate from a Pension
Plan during a plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA or a cessation of operations that is treated as such
a withdrawal under Section 4062(e) of ERISA, or (c) the termination of a Pension
Plan, the filing of a notice of intent to terminate a Pension Plan or the
treatment of a Pension Plan amendment as a termination, under Section 4041 of
ERISA, if the plan assets are not sufficient to pay all plan liabilities, or
(d) the institution of proceedings to terminate, or the appointment of a trustee
with respect to, any Pension Plan by the PBGC, or (e) any other event or
condition which would constitute grounds under Section 4042(a) of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan,
or (f) the imposition of a Lien pursuant to Section 430(k) of the Code or
Section 303 of ERISA, or (g) the determination that any Pension Plan or
Multiemployer Plan is considered an at-risk plan or plan in endangered or
critical status with the meaning of Sections 430, 431 or 432 of the Code or
Sections 303, 304 or 305 of ERISA or (h) the partial or complete withdrawal of
any Credit Party or any ERISA Affiliate from a Multiemployer Plan if withdrawal
liability is asserted by such plan, or (i) any event or condition which results
in the reorganization or insolvency of a Multiemployer Plan under Sections 4241
or 4245 of ERISA, or (j) any event or condition which results in the termination
of a Multiemployer Plan under Section 4041A of ERISA or the institution by PBGC
of proceedings to terminate a Multiemployer Plan under Section 4042 of ERISA, or
(k) the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any Credit
Party or any ERISA Affiliate.

“Transactions” means, collectively, (a) the entering into of this Agreement and
the other applicable Loan Documents on the Closing Date and (b) the payment of
all transaction fees, charges and other amounts in connection with the
foregoing.

“Uniform Customs” means the Uniform Customs and Practice for Documentary Credits
(2007 Revision), effective July, 2007 International Chamber of Commerce
Publication No. 600.

“United States” means the United States of America.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 4.11(f).

 

31



--------------------------------------------------------------------------------

“Wholly-Owned” means, with respect to a Subsidiary, that all of the shares of
Capital Stock of such Subsidiary are, directly or indirectly, owned or
controlled by the Parent and/or one or more of its Wholly-Owned Subsidiaries
(except for directors’ qualifying shares or other shares required by Applicable
Law to be owned by a Person other than the Parent and/or one or more of its
Wholly-Owned Subsidiaries).

“Withholding Agent” means the Borrower and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.2 Other Definitions and Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document: (a) the definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined, (b) whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms, (c) the words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”, (d) the word “will”
shall be construed to have the same meaning and effect as the word “shall”, (e)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns, (f) the words “herein”, “hereof” and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (g) all references herein
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement, (h) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights, (i) the
term “documents” includes any and all instruments, documents, agreements,
certificates, notices, reports, financial statements and other writings, however
evidenced, whether in physical or electronic form, (j) in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including;” the words “to” and “until” each mean “to but
excluding;” and the word “through” means “to and including” and (k) Section
headings herein and in the other Loan Documents are included for convenience of
reference only and shall not affect the interpretation of this Agreement or any
other Loan Document.

SECTION 1.3 Accounting Terms.

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with GAAP, applied on a consistent
basis, as in effect from time to time and in a manner consistent with that used
in preparing the audited financial statements required by Section 7.1(a), except
as otherwise specifically prescribed herein (including as prescribed by
Section 11.9). Notwithstanding the foregoing, for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, Indebtedness of the Borrower and its Subsidiaries
shall be deemed to be carried at 100% of the outstanding principal amount
thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.

 

32



--------------------------------------------------------------------------------

(b) Calculations. Notwithstanding anything in this Agreement to the contrary:

(i) For purposes of calculating compliance with the financial covenant set forth
in Section 7.10 hereof, with respect to all Acquisitions subsequent to the
Closing Date, Consolidated EBITDA, Consolidated Interest Expense and
Consolidated Net Indebtedness with respect to such newly acquired assets shall
be calculated on a pro forma basis as if such acquisition had occurred at the
beginning of the applicable twelve month period of determination.

(ii) For purposes of calculating compliance with the financial covenant set
forth in Section 7.10 hereof, Consolidated EBITDA may include, at Parent’s
option, any Qualified Project EBITDA Adjustments as provided in the definition
thereof.

SECTION 1.4 Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio or percentage is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

SECTION 1.5 References to Agreement and Laws. Unless otherwise expressly
provided herein, (a) references to formation documents, governing documents,
agreements (including the Loan Documents) and other contractual instruments
shall be deemed to include all subsequent amendments, restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, extensions, supplements and other modifications are
not prohibited by any Loan Document; and (b) references to any Applicable Law
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Applicable Law.

SECTION 1.6 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

SECTION 1.7 Letter of Credit Amounts. Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to mean
the maximum face amount of such Letter of Credit after giving effect to all
increases thereof contemplated by such Letter of Credit or the Letter of Credit
Application therefor (at the time specified therefor in such applicable Letter
of Credit or Letter of Credit Application and as such amount may be reduced by
(a) any permanent reduction of such Letter of Credit or (b) any amount which is
drawn, reimbursed and no longer available under such Letter of Credit).

ARTICLE II

REVOLVING CREDIT FACILITY

SECTION 2.1 Revolving Credit Loans.

(a) Subject to the terms and conditions of this Agreement and the other Loan
Documents, and in reliance upon the representations and warranties set forth
herein, each Revolving Credit Lender severally agrees to make Revolving Credit
Loans to the Borrower from

 

33



--------------------------------------------------------------------------------

time to time from the Closing Date through, but not including, the Revolving
Credit Maturity Date as requested by the Borrower in accordance with the terms
of Section 2.3; provided, that (a) the Revolving Credit Outstandings shall not
exceed the Revolving Credit Commitment and (b) the Revolving Credit Exposure of
any Revolving Credit Lender shall not at any time exceed such Revolving Credit
Lender’s Revolving Credit Commitment. Each Revolving Credit Loan by a Revolving
Credit Lender shall be in a principal amount equal to such Revolving Credit
Lender’s Revolving Credit Commitment Percentage of the aggregate principal
amount of Revolving Credit Loans requested on such occasion. Subject to the
terms and conditions hereof, the Borrower may borrow, repay and reborrow
Revolving Credit Loans hereunder until the Revolving Credit Maturity Date.

(b) Closing Date Reallocation. After giving effect to this Agreement and any
Loans made on the Closing Date, (i) each Lender who holds Revolving Credit Loans
in an aggregate amount less than its Revolving Credit Commitment Percentage
(after giving effect to this Agreement) of all Revolving Credit Loans shall
advance new Revolving Credit Loans that shall be disbursed to the Administrative
Agent and used to repay Revolving Credit Loans outstanding to each Lender who
holds Revolving Credit Loans in an aggregate amount greater than its Revolving
Credit Commitment Percentage of Revolving Credit Loans, (ii) each Lender’s
participation in each Letter of Credit, if any, shall be automatically adjusted
to equal its Revolving Credit Commitment Percentage (after giving effect to this
Agreement), and (iii) such other adjustments shall be made as the Administrative
Agent shall specify so that each Lender’s Revolving Credit Exposure equals its
Revolving Credit Commitment Percentage (after giving effect to this Agreement)
of the aggregate Revolving Credit Loans of all Lenders. For the avoidance of
doubt, payments effected between or among the Lenders pursuant to this
Section 2.1(b) shall not be subject to the provisions of Section 4.6 hereof.

SECTION 2.2 Swingline Loans.

(a) Availability. Subject to the terms and conditions of this Agreement, the
Swingline Lender shall make Swingline Loans to the Borrower from time to time
from the Closing Date through, but not including, the Revolving Credit Maturity
Date; provided, that (i) after giving effect to any amount requested, the
Revolving Credit Outstandings shall not exceed the aggregate Revolving Credit
Commitment, (ii) the aggregate principal amount of all outstanding Swingline
Loans (after giving effect to any amount requested), shall not exceed the
Swingline Commitment, and (iii) the sum of (A) the aggregate Revolving Credit
Exposure of Mizuho in its capacity as a Revolving Credit Lender plus (B) the
aggregate principal amount of all outstanding Swingline Loans (after giving
effect to any amount requested), shall not exceed the Revolving Credit
Commitment of Mizuho in its capacity as a Revolving Credit Lender.

(b) Refinancing of Swingline Loans.

(i) Revolving Credit Loans made to refinance Swingline Loans shall be made
available by the Revolving Credit Lenders on demand by the Swingline Lender.
Such refinancings shall be made as Base Rate Loans by the Revolving Credit
Lenders in accordance with their respective Revolving Credit Commitment
Percentages and shall thereafter be reflected as Revolving Credit Loans of the
Revolving Credit Lenders on the books and records of the Administrative Agent.
Each Revolving Credit Lender shall fund

 

34



--------------------------------------------------------------------------------

its respective Revolving Credit Commitment Percentage of Revolving Credit Loans
as required to repay Swingline Loans outstanding to the Swingline Lender upon
demand by the Swingline Lender but in no event later than 1:00 p.m. on the next
succeeding Business Day after such demand is made. No Revolving Credit Lender’s
obligation to fund its respective Revolving Credit Commitment Percentage of a
Swingline Loan shall be affected by any other Revolving Credit Lender’s failure
to fund its Revolving Credit Commitment Percentage of a Swingline Loan, nor
shall any Revolving Credit Lender’s Revolving Credit Commitment Percentage be
increased as a result of any such failure of any other Revolving Credit Lender
to fund its Revolving Credit Commitment Percentage of a Swingline Loan.

(ii) The Borrower shall pay to the Swingline Lender on demand the amount of such
Swingline Loans to the extent amounts received from the Revolving Credit Lenders
are not sufficient to repay in full the outstanding Swingline Loans requested or
required to be repaid. If any portion of any such amount paid to the Swingline
Lender shall be recovered by or on behalf of the Borrower from the Swingline
Lender in bankruptcy or otherwise, the loss of the amount so recovered shall be
ratably shared among all the Revolving Credit Lenders in accordance with their
respective Revolving Credit Commitment Percentages (unless the amounts so
recovered by or on behalf of the Borrower pertain to a Swingline Loan extended
after the occurrence and during the continuance of an Event of Default of which
the Administrative Agent has received notice in the manner required pursuant to
Section 10.3 and which such Event of Default has not been waived by the Required
Lenders or the Lenders, as applicable).

(iii) Each Revolving Credit Lender acknowledges and agrees that its obligation
to refinance Swingline Loans in accordance with the terms of this Section is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including, without limitation, non-satisfaction of the conditions
set forth in Article V. Further, each Revolving Credit Lender agrees and
acknowledges that if prior to the refinancing of any outstanding Swingline Loans
pursuant to this Section, one of the events described in Section 9.1(e) shall
have occurred, each Revolving Credit Lender will, on the date the applicable
Revolving Credit Loan would have been made, purchase an undivided participating
interest in the Swingline Loan to be refinanced in an amount equal to its
Revolving Credit Commitment Percentage of the aggregate amount of such Swingline
Loan. Each Revolving Credit Lender will immediately transfer to the Swingline
Lender, in immediately available funds, the amount of its participation and upon
receipt thereof the Swingline Lender will deliver to such Revolving Credit
Lender a certificate evidencing such participation dated the date of receipt of
such funds and for such amount. Whenever, at any time after the Swingline Lender
has received from any Revolving Credit Lender such Revolving Credit Lender’s
participating interest in a Swingline Loan, the Swingline Lender receives any
payment on account thereof, the Swingline Lender will distribute to such
Revolving Credit Lender its participating interest in such amount (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Revolving Credit Lender’s participating interest was outstanding and
funded).

 

35



--------------------------------------------------------------------------------

(c) Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Agreement, this Section 2.2 shall be subject to the terms and conditions of
Section 4.14 and Section 4.15.

SECTION 2.3 Procedure for Advances of Revolving Credit Loans and Swingline
Loans.

(a) Requests for Borrowing. The Borrower shall give the Administrative Agent
irrevocable prior written notice substantially in the form of Exhibit B (a
“Notice of Borrowing”) (i) not later than 12:00 p.m. on the same Business Day as
each Base Rate Loan, (ii) not later than 1:00 p.m. on the same Business Day as
each Swingline Loan and (iii) not later than 12:00 p.m. at least three
(3) Business Days before each LIBOR Rate Loan, of the Borrower’s intention to
borrow, specifying (A) the date of such borrowing, which shall be a Business
Day, (B) the amount of such borrowing, which shall be, (x) with respect to Base
Rate Loans (other than Swingline Loans) in an aggregate principal amount of
$10,000,000 or a whole multiple of $1,000,000 in excess thereof, (y) with
respect to LIBOR Rate Loans in an aggregate principal amount of $10,000,000 or a
whole multiple of $1,000,000 in excess thereof and (z) with respect to Swingline
Loans in an aggregate principal amount of $1,000,000 or a whole multiple of
$100,000 in excess thereof, (C) whether such Loan is to be a Revolving Credit
Loan or Swingline Loan, (D) in the case of a Revolving Credit Loan whether the
Loans are to be LIBOR Rate Loans or Base Rate Loans, and (E) in the case of a
LIBOR Rate Loan, the duration of the Interest Period applicable thereto. A
Notice of Borrowing received after the applicable deadline set forth in the
preceding sentence shall be deemed received on the next Business Day. The
Administrative Agent shall promptly notify the Revolving Credit Lenders of each
Notice of Borrowing.

(b) Disbursement of Revolving Credit and Swingline Loans. Not later than 1:00
p.m. on the proposed borrowing date, (i) each Revolving Credit Lender will make
available to the Administrative Agent, for the account of the Borrower, at the
office of the Administrative Agent in funds immediately available to the
Administrative Agent, such Revolving Credit Lender’s Revolving Credit Commitment
Percentage of the Revolving Credit Loans to be made on such borrowing date and
(ii) the Swingline Lender will make available to the Administrative Agent, for
the account of the Borrower, at the office of the Administrative Agent in funds
immediately available to the Administrative Agent, the Swingline Loans to be
made on such borrowing date. The Borrower hereby irrevocably authorizes the
Administrative Agent to disburse the proceeds of each borrowing requested
pursuant to this Section in immediately available funds by crediting or wiring
such proceeds to the deposit account of the Borrower identified in the most
recent notice substantially in the form attached as Exhibit C (a “Notice of
Account Designation”) delivered by the Borrower to the Administrative Agent or
as may be otherwise agreed upon by the Borrower and the Administrative Agent
from time to time. Subject to Section 4.7 hereof, the Administrative Agent shall
not be obligated to disburse the portion of the proceeds of any Revolving Credit
Loan requested pursuant to this Section to the extent that any Revolving Credit
Lender has not made available to the Administrative Agent its Revolving Credit
Commitment Percentage of such Loan. Revolving Credit Loans to be made for the
purpose of refinancing Swingline Loans shall be made by the Revolving Credit
Lenders as provided in Section 2.2(b).

 

36



--------------------------------------------------------------------------------

SECTION 2.4 Repayment and Prepayment of Revolving Credit and Swingline Loans.

(a) Repayment on Termination Date. The Borrower hereby agrees to repay the
outstanding principal amount of (i) all Revolving Credit Loans in full on the
Revolving Credit Maturity Date, and (ii) each Swingline Loan on the earlier of
the Revolving Credit Maturity Date and the date that is fifteen (15) Business
Days after such Swingline Loan is made, together, in each case, with all accrued
but unpaid interest thereon.

(b) Mandatory Prepayments. If at any time the Revolving Credit Outstandings
exceed the Revolving Credit Commitment, the Borrower agrees to repay immediately
upon notice from the Administrative Agent, by payment to the Administrative
Agent for the account of the Revolving Credit Lenders, Extensions of Credit in
an amount equal to such excess with each such repayment applied first, to the
principal amount of outstanding Swingline Loans, second to the principal amount
of outstanding Revolving Credit Loans and third, with respect to any Letters of
Credit then outstanding, a payment of Cash Collateral into a Cash Collateral
account opened by the Administrative Agent, for the benefit of the Revolving
Credit Lenders, in an amount equal to such excess (such Cash Collateral to be
applied in accordance with Section 9.2(b)).

(c) Optional Prepayments. The Borrower may at any time and from time to time
prepay Revolving Credit Loans and Swingline Loans, in whole or in part, with
irrevocable prior written notice to the Administrative Agent substantially in
the form attached as Exhibit D (a “Notice of Prepayment”) given not later than
2:00 p.m. (i) on the same Business Day as each Base Rate Loan and each Swingline
Loan and (ii) at least three (3) Business Days before each LIBOR Rate Loan,
specifying the date and amount of prepayment and whether the prepayment is of
LIBOR Rate Loans, Base Rate Loans, Swingline Loans or a combination thereof,
and, if of a combination thereof, the amount allocable to each. Upon receipt of
such notice, the Administrative Agent shall promptly notify each Revolving
Credit Lender. If any such notice is given, the amount specified in such notice
shall be due and payable on the date set forth in such notice. Partial
prepayments shall be in an aggregate amount of $10,000,000 or a whole multiple
of $1,000,000 in excess thereof with respect to Base Rate Loans (other than
Swingline Loans), $10,000,000 or a whole multiple of $1,000,000 in excess
thereof with respect to LIBOR Rate Loans and $1,000,000 or a whole multiple of
$100,000 in excess thereof with respect to Swingline Loans. A Notice of
Prepayment received after 2:00 p.m. shall be deemed received on the next
Business Day. Each such repayment shall be accompanied by any amount required to
be paid pursuant to Section 4.9 hereof, if such amount is known on the date of
prepayment, or if such amount is not then known, the Borrower shall pay such
amount within five (5) Business Days after the Borrower receives notice from the
relevant Lender of such amount. Notwithstanding the foregoing, any Notice of a
Prepayment delivered in connection with any refinancing of all of the Credit
Facility with the proceeds of such refinancing or of any incurrence of
Indebtedness, may be, if expressly so stated to be, contingent upon the
consummation of such refinancing or incurrence and may be revoked by the
Borrower in the event such refinancing is not consummated (provided that the
failure of such contingency shall not relieve the Borrower from its obligations
in respect thereof under Section 4.9).

(d) Limitation on Prepayment of LIBOR Rate Loans. The Borrower may not prepay
any LIBOR Rate Loan on any day other than on the last day of the Interest Period
applicable thereto unless such prepayment is accompanied by any amount required
to be paid pursuant to Section 4.9 hereof.

 

37



--------------------------------------------------------------------------------

(e) Hedge Agreements. No repayment or prepayment pursuant to this Section shall
affect any of the Borrower’s obligations under any Hedge Agreement.

SECTION 2.5 Permanent Reduction of the Revolving Credit Commitment.

(a) Voluntary Reduction. The Borrower shall have the right at any time and from
time to time, upon at least five (5) Business Days prior written notice to the
Administrative Agent, to permanently, without premium or penalty, (i) terminate
the entire Revolving Credit Commitment at any time or (ii) reduce the Revolving
Credit Commitment, in part, from time to time, in an aggregate principal amount
not less than $3,000,000 or any whole multiple of $1,000,000 in excess thereof.
Any reduction of the Revolving Credit Commitment shall be applied to the
Revolving Credit Commitment of each Revolving Credit Lender according to its
Revolving Credit Commitment Percentage. All commitment fees accrued until the
effective date of any termination of the Revolving Credit Commitment shall be
paid on the effective date of such termination.

(b) Corresponding Payment. Each permanent reduction permitted pursuant to this
Section shall be accompanied by a payment of principal sufficient to reduce the
aggregate outstanding Revolving Credit Loans, Swingline Loans and L/C
Obligations, as applicable, after such reduction to the Revolving Credit
Commitment as so reduced and if the aggregate amount of all outstanding Letters
of Credit exceeds the Revolving Credit Commitment as so reduced, the Borrower
shall be required to deposit Cash Collateral in a Cash Collateral account opened
by the Administrative Agent in an amount equal to such excess. Such Cash
Collateral shall be applied in accordance with Section 9.2(b). Any reduction of
the Revolving Credit Commitment to zero shall be accompanied by payment of all
outstanding Revolving Credit Loans and Swingline Loans (and furnishing of Cash
Collateral satisfactory to the Administrative Agent for all L/C Obligations) and
shall result in the termination of the Revolving Credit Commitment and the
Swingline Commitment and the Revolving Credit Facility. If the reduction of the
Revolving Credit Commitment requires the repayment of any LIBOR Rate Loan, such
repayment shall be accompanied by any amount required to be paid pursuant to
Section 4.9 hereof.

SECTION 2.6 Termination of Revolving Credit Facility. The Revolving Credit
Facility and the Revolving Credit Commitments shall terminate on the Revolving
Credit Maturity Date.

ARTICLE III

LETTER OF CREDIT FACILITY

SECTION 3.1 L/C Commitment.

(a) Availability. Subject to the terms and conditions hereof, each Issuing
Lender, in reliance on the agreements of the other Lenders set forth in
Section 3.4(a), agrees to issue letters of credit (the “Letters of Credit”) for
the account of the Borrower or any of its Subsidiaries, or, to the extent agreed
to by such Issuing Lender in its sole discretion, the Parent, in each case on
any Business Day from the Closing Date through but not including the fifth (5th)
Business Day prior to the Revolving Credit Maturity Date in such form as may be
approved from time to time

 

38



--------------------------------------------------------------------------------

by such Issuing Lender; provided, that such Issuing Lender shall have no
obligation to issue any Letter of Credit if, after giving effect to such
issuance, (a) the L/C Obligations would exceed the L/C Commitment, (b) the L/C
Obligations owing to such Issuing Lender would exceed such Issuing Lender’s L/C
Commitment, or (c) the Revolving Credit Outstandings would exceed the Revolving
Credit Commitment. Each Letter of Credit shall (i) be either (x) a standby
letter of credit issued to support the obligations (including pension or
insurance obligations), contingent or otherwise, of the Borrower or any of its
Subsidiaries or (y) a commercial letter of credit in respect of the purchase of
goods or services by the Borrower or any of its Subsidiaries in the ordinary
course of business (provided that any Letter of Credit issued by Barclays Bank
PLC as Issuing Lender may only be a standby letter of credit and may not be a
commercial letter of credit), (ii) expire on a date no more than twelve
(12) months after the date of issuance or last renewal of such Letter of Credit
(subject to automatic renewal for additional one (1) year periods pursuant to
the terms of the Letter of Credit Application or other documentation acceptable
to the Issuing Lender), which date shall be no later than the fifth (5th)
Business Day prior to the Revolving Credit Maturity Date and (iii) be subject to
the Uniform Customs and/or ISP98, as set forth in the Letter of Credit
Application or as determined by the Issuing Lender and, to the extent not
inconsistent therewith, the laws of the State of New York. No Issuing Lender
shall at any time be obligated to issue any Letter of Credit hereunder if such
issuance would conflict with, or cause such Issuing Lender or any L/C
Participant to exceed any limits imposed by, any Applicable Law. References
herein to “issue” and derivations thereof with respect to Letters of Credit
shall also include extensions or modifications of any outstanding Letters of
Credit, unless the context otherwise requires. On the Closing Date, each of the
Existing Letters of Credit shall constitute, for all purposes of this Agreement
and the other Loan Documents, a Letter of Credit issued by the applicable
Issuing Lender identified adjacent to such Existing Letter of Credit on Schedule
3.1.

(b) Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Agreement, Article III shall be subject to the terms and conditions of
Section 4.14 and Section 4.15.

SECTION 3.2 Procedure for Issuance of Letters of Credit.

(a) The Borrower may from time to time request that any Issuing Lender issue a
Letter of Credit by delivering to such Issuing Lender at the Administrative
Agent’s Office a Letter of Credit Application therefor, completed to the
satisfaction of such Issuing Lender, and such other certificates, documents and
other papers and information as such Issuing Lender may request, including the
documentation and other information requested by such Issuing Lender in order to
comply with all “know your customer” requirements. Upon receipt of any Letter of
Credit Application, the applicable Issuing Lender shall process such Letter of
Credit Application and the certificates, documents and other papers and
information delivered to it in connection therewith in accordance with its
customary procedures and shall, subject to Section 3.1 and Article V, issue the
Letter of Credit requested thereby as promptly as is practicable, but in any
case no later than three (3) Business Days after its receipt of the Letter of
Credit Application therefor (and all such other certificates, documents and
other papers and information relating thereto) by issuing the original of such
Letter of Credit to the beneficiary thereof or as otherwise may be agreed by
such Issuing Lender and the Borrower. The applicable Issuing Lender shall
promptly furnish to the Borrower and the Administrative Agent a copy of such
Letter of Credit

 

39



--------------------------------------------------------------------------------

and promptly notify each Revolving Credit Lender of the issuance and upon
request by any Revolving Credit Lender, furnish to such Revolving Credit Lender
a copy of such Letter of Credit and the amount of such Revolving Credit Lender’s
participation therein.

(b) An Issuing Lender may accept documents that appear on their face to be in
substantial compliance with the terms of a Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit and without regard to any non-documentary condition in such
Letter of Credit.

(c) An Issuing Lender shall have the right, in its sole discretion, to decline
to accept such documents and to make such payment if such documents are not in
strict compliance with the terms of such Letter of Credit; and this sentence
shall establish the standard of care to be exercised by an Issuing Lender when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof (and the parties hereto hereby waive, to
the extent permitted by Applicable Law, any standard of care inconsistent with
the foregoing).

(d) If the Borrower so requests in any applicable Letter of Credit Application,
an Issuing Lender may, in its sole discretion, agree to issue a Letter of Credit
that has automatic extension provisions (each, an “Auto-Extension Letter of
Credit”); provided that any such Auto-Extension Letter of Credit must permit
such Issuing Lender to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
an Issuing Lender, the Borrower shall not be required to make a specific request
to such Issuing Lender for any such extension.

(e) Unless otherwise expressly agreed by an Issuing Lender and the Borrower when
a Letter of Credit is issued (including any such agreement applicable to an
Existing Letter of Credit), (i) the rules of the ISP98 shall apply to each
standby Letter of Credit, and (ii) the rules of the Uniform Customs and Practice
for Documentary Credits, as most recently published by the International Chamber
of Commerce at the time of issuance shall apply to each commercial Letter of
Credit.

SECTION 3.3 Commissions and Other Charges.

(a) Letter of Credit Commissions. The Borrower shall pay to the Administrative
Agent, for the account of the applicable Issuing Lender and the L/C
Participants, a letter of credit commission with respect to each Letter of
Credit issued by such Issuing Lender in the amount equal to the daily amount
available to be drawn under such Letter of Credit times the Applicable Margin
with respect to Revolving Credit Loans that are LIBOR Rate Loans (determined on
a per annum basis). Such commission shall be payable quarterly in arrears on the
last Business Day of each calendar quarter, on the Revolving Credit Maturity
Date and thereafter (if any Letters of Credit then remain outstanding) on demand
of the Administrative Agent. The Administrative Agent shall, promptly following
its receipt thereof, distribute to the applicable Issuing Lender and the L/C
Participants all commissions received pursuant to this Section 3.3 in accordance
with their respective Revolving Credit Commitment Percentages.

 

40



--------------------------------------------------------------------------------

(b) Issuance Fee. In addition to the foregoing commission, the Borrower shall
pay to the applicable Issuing Lender an issuance fee (the “Issuance Fee”) equal
to, with respect to each Letter of Credit, 0.15% per annum on the daily maximum
amount available to be drawn under each such Letter of Credit. Such Issuance Fee
shall be payable quarterly in arrears on the last Business Day of each calendar
quarter commencing with the first such date to occur after the issuance of such
Letter of Credit, on the Revolving Credit Maturity Date and thereafter (if any
Letters of Credit then remain outstanding) on demand of the Administrative
Agent.

(c) Other Costs. In addition to the foregoing fees and commissions, the Borrower
shall pay or reimburse the applicable Issuing Lender for such normal and
customary costs and expenses as are incurred or charged by such Issuing Lender
in issuing, effecting payment under, amending or otherwise administering any
Letter of Credit.

SECTION 3.4 L/C Participations.

(a) Each Issuing Lender irrevocably agrees to grant and hereby grants to each
L/C Participant, and, to induce such Issuing Lender to issue Letters of Credit
hereunder, each L/C Participant irrevocably agrees to accept and purchase and
hereby accepts and purchases from such Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Revolving Credit
Commitment Percentage in such Issuing Lender’s obligations and rights under and
in respect of each Letter of Credit issued hereunder and the amount of each
draft paid by such Issuing Lender thereunder. Each L/C Participant
unconditionally and irrevocably agrees with each Issuing Lender that, if a draft
is paid under any Letter of Credit for which such Issuing Lender is not
reimbursed in full by the Borrower through a Revolving Credit Loan or otherwise
in accordance with the terms of this Agreement, such L/C Participant shall pay
to such Issuing Lender upon demand at such Issuing Lender’s address for notices
specified herein an amount equal to such L/C Participant’s Revolving Credit
Commitment Percentage of the amount of such draft, or any part thereof, which is
not so reimbursed.

(b) Upon becoming aware of any amount required to be paid by any L/C Participant
to an Issuing Lender pursuant to Section 3.4(a) in respect of any unreimbursed
portion of any payment made by such Issuing Lender under any Letter of Credit,
the applicable Issuing Lender shall notify the Administrative Agent, who shall
notify each L/C Participant, of the amount and due date of such required payment
and such L/C Participant shall pay to such Issuing Lender the amount specified
on the applicable due date. If any such amount is paid to such Issuing Lender
after the date such payment is due, such L/C Participant shall pay to such
Issuing Lender on demand, in addition to such amount, the product of (i) such
amount, times (ii) the daily average Federal Funds Rate as determined by the
Administrative Agent during the period from and including the date such payment
is due to the date on which such payment is immediately available to such
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. A
certificate of the applicable Issuing Lender with respect to any amounts owing
under this Section shall be conclusive in the absence of manifest error. With
respect to payment to any Issuing Lender of

 

41



--------------------------------------------------------------------------------

the unreimbursed amounts described in this Section, if the L/C Participants
receive notice that any such payment is due (A) prior to 1:00 p.m. on any
Business Day, such payment shall be due that Business Day, and (B) after 1:00
p.m. on any Business Day, such payment shall be due on the following Business
Day.

(c) Whenever, at any time after any Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its Revolving Credit
Commitment Percentage of such payment in accordance with this Section, such
Issuing Lender receives any payment related to such Letter of Credit (whether
directly from the Borrower or otherwise), or any payment of interest on account
thereof, such Issuing Lender will distribute to such L/C Participant its pro
rata share thereof; provided, that in the event that any such payment received
by such Issuing Lender shall be required to be returned by such Issuing Lender,
such L/C Participant shall return to such Issuing Lender the portion thereof
previously distributed by the Issuing Lender to it.

SECTION 3.5 Reimbursement Obligation of the Borrower. In the event of any
drawing under any Letter of Credit, the Borrower agrees to reimburse (either
with the proceeds of a Revolving Credit Loan as provided for in this Section or
with funds from other sources), in same day funds, the applicable Issuing Lender
on each Business Day on which the Borrower receives notice from such Issuing
Lender (if notice is received prior to 10:00 a.m. on such date, or if notice has
not been received by the Borrower prior to such time on such date, then on the
Business Day immediately following the day that the Borrower receives such
notice) of the date and amount of a draft paid under such Letter of Credit for
the amount of (a) such draft so paid and (b) any amounts referred to in
Section 3.3(c) incurred by such Issuing Lender in connection with such payment.
Unless the Borrower shall immediately notify such Issuing Lender that the
Borrower intends to reimburse such Issuing Lender for such drawing from other
sources or funds, the Borrower shall be deemed to have timely given a Notice of
Borrowing to the Administrative Agent requesting that the Revolving Credit
Lenders make a Revolving Credit Loan bearing interest at the Base Rate on such
date in the amount of (a) such draft so paid and (b) any amounts referred to in
Section 3.3(c) incurred by such Issuing Lender in connection with such payment,
and the Revolving Credit Lenders shall make a Revolving Credit Loan bearing
interest at the Base Rate in such amount, the proceeds of which shall be applied
to reimburse such Issuing Lender for the amount of the related drawing and costs
and expenses. Each Revolving Credit Lender acknowledges and agrees that its
obligation to fund a Revolving Credit Loan in accordance with this Section to
reimburse the applicable Issuing Lender for any draft paid under a Letter of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including, without limitation, non-satisfaction of the
conditions set forth in Section 2.3(a) or Article V. If the Borrower has elected
to pay the amount of such drawing with funds from other sources and shall fail
to reimburse the applicable Issuing Lender as provided above, the unreimbursed
amount of such drawing shall bear interest at the rate which would be payable on
any outstanding Base Rate Loans which were then overdue from the date such
amounts become payable (whether at stated maturity, by acceleration or
otherwise) until payment in full.

 

42



--------------------------------------------------------------------------------

SECTION 3.6 Obligations Absolute. The Borrower’s obligations under this
Article III (including, without limitation, the Reimbursement Obligation) shall
be absolute and unconditional under any and all circumstances and irrespective
of any set off, counterclaim or defense to payment which the Borrower may have
or have had against any Issuing Lender or any beneficiary of a Letter of Credit
or any other Person. The Borrower also agrees that no Issuing Lender or L/C
Participant shall be responsible for, and the Borrower’s Reimbursement
Obligation under Section 3.5 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee. No Issuing Lender shall be liable for any error,
omission, interruption or delay in transmission, dispatch or delivery of any
message or advice, however transmitted, in connection with any Letter of Credit,
except for errors or omissions caused by such Issuing Lender’s gross negligence
or willful misconduct, as determined by a court of competent jurisdiction by
final nonappealable judgment. The Borrower agrees that any action taken or
omitted by any Issuing Lender under or in connection with any Letter of Credit
or the related drafts or documents, if done in the absence of gross negligence
or willful misconduct shall be binding on the Borrower and shall not result in
any liability of such Issuing Lender or any L/C Participant to the Borrower. The
responsibility of any Issuing Lender to the Borrower in connection with any
draft presented for payment under any Letter of Credit issued by such Issuing
Lender, shall, in addition to any payment obligation expressly provided for in
such Letter of Credit, be limited to determining that the documents (including
each draft) delivered under such Letter of Credit in connection with such
presentment are in conformity with such Letter of Credit.

SECTION 3.7 Effect of Letter of Credit Application. To the extent that any
provision of any Letter of Credit Application related to any Letter of Credit is
inconsistent with the provisions of this Article III, the provisions of this
Article III shall apply.

ARTICLE IV

GENERAL LOAN PROVISIONS

SECTION 4.1 Interest.

(a) Interest Rate Options. Subject to the provisions of this Section, at the
election of the Borrower, (i) Revolving Credit Loans shall bear interest at
(A) the Base Rate plus the Applicable Margin or (B) the LIBOR Rate plus the
Applicable Margin (provided that the LIBOR Rate shall not be available until
three (3) Business Days after the Closing Date unless the Borrower has delivered
to the Administrative Agent a letter in form and substance reasonably
satisfactory to the Administrative Agent indemnifying the Lenders in the manner
set forth in Section 4.9 of this Agreement) and (ii) any Swingline Loan shall
bear interest at (A) the Base Rate plus the Applicable Margin or (B) the LIBOR
Market Index Rate plus the Applicable Margin. The Borrower shall select the rate
of interest and Interest Period, if any, applicable to any Loan at the time a
Notice of Borrowing is given or at the time a Notice of Conversion/Continuation
is given pursuant to Section 4.2. Any Loan or any portion thereof as to which
the Borrower has not duly specified an interest rate as provided herein shall be
deemed a Base Rate Loan.

 

43



--------------------------------------------------------------------------------

(b) Interest Periods. In connection with each LIBOR Rate Loan, the Borrower, by
giving notice at the times described in Section 2.3 or 4.2, as applicable, shall
elect an interest period (each, an “Interest Period”) to be applicable to such
Loan, which Interest Period shall be a period of one (1) week, one (1) month,
two (2) months, three (3) months, or six (6) months; provided that:

(i) the Interest Period shall commence on the date of advance of or conversion
to any LIBOR Rate Loan and, in the case of immediately successive Interest
Periods, each successive Interest Period shall commence on the date on which the
immediately preceding Interest Period expires;

(ii) if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided, that if any Interest Period with respect to a LIBOR Rate Loan
would otherwise expire on a day that is not a Business Day but is a day of the
month after which no further Business Day occurs in such month, such Interest
Period shall expire on the immediately preceding Business Day;

(iii) any Interest Period with respect to a LIBOR Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month at the
end of such Interest Period;

(iv) no Interest Period shall extend beyond the Revolving Credit Maturity Date,
and Interest Periods shall be selected by the Borrower so as to permit the
Borrower to make the quarterly principal installment payments pursuant to
Section 4.3 without payment of any amounts pursuant to Section 4.9; and

(v) there shall be no more than ten (10) Interest Periods in effect at any time.

(c) Default Rate. Subject to Section 9.3, (i) immediately upon the occurrence
and during the continuance of an Event of Default under Section 9.1(a) or (e),
or (ii) at the election of the Required Lenders, upon the occurrence and during
the continuance of any other Event of Default, (A) the Borrower shall no longer
have the option to request LIBOR Rate Loans, Swingline Loans or Letters of
Credit, (B) all outstanding LIBOR Rate Loans shall bear interest at a rate per
annum of two percent (2%) in excess of the rate (including the Applicable
Margin) then applicable to LIBOR Rate Loans until the end of the applicable
Interest Period and thereafter at a rate equal to two percent (2%) in excess of
the rate (including the Applicable Margin) then applicable to Base Rate Loans,
(C) all outstanding Base Rate Loans and other Obligations arising hereunder or
under any other Loan Document shall bear interest at a rate per annum equal to
two percent (2%) in excess of the rate (including the Applicable Margin) then
applicable to Base Rate Loans or such other Obligations arising hereunder or
under any other Loan Document, and (D) all accrued and unpaid interest shall be
due and payable on demand of the Administrative Agent. Interest shall continue
to accrue on the Obligations after the filing by or against the Borrower of any
petition seeking any relief in bankruptcy or under any act or law pertaining to
insolvency or debtor relief, whether state, federal or foreign.

 

44



--------------------------------------------------------------------------------

(d) Interest Payment and Computation. Interest on each Base Rate Loan and
Swingline Loans shall be due and payable in arrears on the last Business Day of
each calendar quarter commencing with the fiscal quarter ending December 31,
2017 and interest on each LIBOR Rate Loan shall be due and payable on the last
day of each Interest Period applicable thereto, and if such Interest Period
extends over three (3) months, at the end of each three (3) month interval
during such Interest Period. All computations of interest for Base Rate Loans
when the Base Rate is determined by the Prime Rate shall be made on the basis of
a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest provided hereunder shall be made on the
basis of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a
365/366-day year).

(e) Maximum Rate. In no contingency or event whatsoever shall the aggregate of
all amounts deemed interest under this Agreement charged or collected pursuant
to the terms of this Agreement exceed the highest rate permissible under any
Applicable Law which a court of competent jurisdiction shall, in a final
determination, deem applicable hereto. In the event that such a court determines
that the Lenders have charged or received interest hereunder in excess of the
highest applicable rate, the rate in effect hereunder shall automatically be
reduced to the maximum rate permitted by Applicable Law and the Lenders shall at
the Administrative Agent’s option (i) promptly refund to the Borrower any
interest received by the Lenders in excess of the maximum lawful rate or
(ii) apply such excess to the principal balance of the Obligations on a pro rata
basis. It is the intent hereof that the Borrower not pay or contract to pay, and
that neither the Administrative Agent nor any Lender receive or contract to
receive, directly or indirectly in any manner whatsoever, interest in excess of
that which may be paid by the Borrower under Applicable Law.

SECTION 4.2 Notice and Manner of Conversion or Continuation of Loans. Provided
that no Default or Event of Default has occurred and is then continuing, the
Borrower shall have the option to (a) convert at any time all or any portion of
any outstanding Base Rate Loans (other than Swingline Loans) in a principal
amount equal to $10,000,000 or any whole multiple of $1,000,000 in excess
thereof into one or more LIBOR Rate Loans (including Swingline Loans at the
LIBOR Market Index Rate) and (b) upon the expiration of any Interest Period,
(i) convert all or any part of its outstanding LIBOR Rate Loans (other than
Swingline Loans at the LIBOR Market Index Rate) in a principal amount equal to
$10,000,000 or a whole multiple of $1,000,000 in excess thereof into (A) Base
Rate Loans (other than Swingline Loans) or (B) Swingline Loans at the LIBOR
Market Index Rate or (ii) continue such LIBOR Rate Loans as LIBOR Rate Loans.
Whenever the Borrower desires to convert or continue Loans as provided above,
the Borrower shall give the Administrative Agent irrevocable prior written
notice in the form attached as Exhibit E (a “Notice of Conversion/Continuation”)
not later than 12:00 p.m. (A) on the date requested for a conversion of a LIBOR
Rate Loan to a Base Rate Loan, or (B) three (3) Business Days before the day on
which a proposed continuation of such a LIBOR Rate Loan or conversion of a Base
Rate Loan into a LIBOR Rate Loan is to be effective specifying (w) the Loans to
be converted or continued, and, in the case of any LIBOR Rate Loan to be
converted or continued, the last day of the Interest Period therefor, (x) the
effective date of such conversion or continuation (which shall be a Business
Day), (y) the principal amount of such Loans to be converted or continued, and
(z) the Interest Period to be applicable to such converted or continued LIBOR
Rate Loan. The Administrative Agent shall promptly notify the affected Lenders
of such Notice of Conversion/Continuation.

 

45



--------------------------------------------------------------------------------

SECTION 4.3 Fees.

(a) Facility Fee. The Borrower shall pay to the Administrative Agent, for the
account of the Revolving Credit Lenders, a non-refundable facility fee (the
“Facility Fee”) at a rate per annum equal to the relevant Applicable Margin on
the Revolving Credit Commitment, regardless of usage. The Facility Fee shall
begin to accrue on the Closing Date. The amount of the Facility Fee shall be
subject to Section 4.15(a)(iii)(A), and shall be payable in arrears on the last
Business Day of each calendar quarter during the term of this Agreement
commencing December 31, 2017, and ending on the date upon which all Obligations
(other than contingent indemnification obligations not then due) arising under
the Revolving Credit Facility shall have been indefeasibly and irrevocably paid
and satisfied in full, all Letters of Credit have been terminated or expired (or
been Cash Collateralized) and the Revolving Credit Commitment has been
terminated. The Facility Fee shall be distributed by the Administrative Agent to
the Revolving Credit Lenders pro rata in accordance with the Revolving Credit
Lenders’ respective Revolving Credit Commitment Percentages.

(b) Other Fees. The Borrower shall pay to the Arrangers and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the Fee Letters. The Borrower shall pay to the Lenders such fees as
shall have been separately agreed upon in writing in the amounts and at the
times so specified.

SECTION 4.4 Manner of Payment.

(a) Sharing of Payments. Each payment by the Borrower on account of the
principal of or interest on the Loans or of any fee, commission or other amounts
(including the Reimbursement Obligation) payable to the Lenders under this
Agreement shall be made not later than 2:00 p.m. on the date specified for
payment under this Agreement to the Administrative Agent at the Administrative
Agent’s Office for the account of the Lenders entitled to such payment in
Dollars, in immediately available funds and shall be made without any set off,
counterclaim or deduction whatsoever. Any payment received after 2:00 p.m. shall
be deemed to have been made on the next succeeding Business Day for all
purposes. Upon receipt by the Administrative Agent of each such payment, the
Administrative Agent shall distribute to each such Lender at its address for
notices set forth herein its Commitment Percentage in respect of the relevant
Credit Facility (or other applicable share as provided herein) of such payment
and shall wire advice of the amount of such credit to each Lender. Each payment
to the Administrative Agent on account of the principal of or interest on the
Swingline Loans or of any fee, commission or other amounts payable to the
Swingline Lender shall be made in like manner, but for the account of the
Swingline Lender. Each payment to the Administrative Agent of the Issuing
Lender’s fees or L/C Participants’ commissions shall be made in like manner, but
for the account of the Issuing Lender or the L/C Participants, as the case may
be. Each payment to the Administrative Agent of Administrative Agent’s fees or
expenses shall be made for the account of the Administrative Agent and any
amount payable to any Lender under Sections 4.9, 4.10, 4.11 or 11.3 shall be
paid to the Administrative Agent for the account of the applicable Lender.
Subject to Section 4.1(b)(ii), if any payment under this Agreement shall be
specified to be made upon a day which is not a Business Day, it shall be made on
the next succeeding day which is a Business Day and such extension of time shall
in such case be included in computing any interest if payable along with such
payment.

 

46



--------------------------------------------------------------------------------

(b) Defaulting Lenders. Notwithstanding the foregoing clause (a), if there
exists a Defaulting Lender each payment by the Borrower to such Defaulting
Lender hereunder shall be applied in accordance with Section 4.15(a).

SECTION 4.5 Evidence of Indebtedness.

(a) Extensions of Credit. The Extensions of Credit made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be prima
facie evidence of the amount of the Extensions of Credit made by the Lenders to
the Borrower and the interest and payments thereon. The Administrative Agent
will make reasonable efforts to maintain the accuracy of the accounts and
records referred to in this subsection and to promptly update such records and
accounts from time to time, as necessary. Any failure to so record or any error
in doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Revolving Credit Note and/or Swingline
Note, as applicable, which shall evidence such Lender’s Revolving Credit Loans
and/or Swingline Loans, as applicable, in addition to such accounts or records.
Each Lender may attach schedules to its Notes and endorse thereon the date,
amount and maturity of its Loans and payments with respect thereto.

(b) Participations. In addition to the accounts and records referred to in
subsection (a), each Revolving Credit Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Revolving Credit Lender of participations in
Letters of Credit and Swingline Loans. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Revolving Credit Lender in respect of such matters, the accounts
and records of the Administrative Agent shall control in the absence of manifest
error.

SECTION 4.6 Adjustments. If any Lender shall, by exercising any right of setoff
or counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or other obligations hereunder resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of its Loans
and accrued interest thereon or other such obligations (other than pursuant to
Sections 4.9, 4.10, 4.11 or 11.3) greater than its pro rata share thereof as
provided herein, then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Loans and such other obligations of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in

 

47



--------------------------------------------------------------------------------

accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them; provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and

(ii) the provisions of this paragraph shall not be construed to apply to (A) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), (B) the application of Cash Collateral
provided for in Section 4.14 or (C) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Swingline Loans and Letters of Credit to any assignee
or participant, other than to the Parent or any of its Subsidiaries (as to which
the provisions of this paragraph shall apply).

Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.

SECTION 4.7 Obligations of Lenders.

(a) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender (i) in the case of
Base Rate Loans, one (1) hour prior to the proposed time of such borrowing and
(ii) otherwise prior to the proposed date of any borrowing that such Lender will
not make available to the Administrative Agent such Lender’s share of such
borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.3(b) and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable borrowing available to the Administrative Agent, then the
Administrative Agent shall be entitled to recover from such Lender forthwith on
demand such corresponding amount, together with interest thereon, at the greater
of the daily average Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation. If such Lender does not pay such corresponding amount forthwith
upon the Administrative Agent’s demand therefore, the Administrative Agent shall
promptly notify the Borrower and the Borrower shall immediately pay such
corresponding amount to the Administrative Agent, together with interest at the
rate specified for such borrowing. If the Borrower and such Lender shall pay
such interest to the Administrative Agent for the same or an overlapping period,
the Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such borrowing. Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

 

48



--------------------------------------------------------------------------------

(b) Nature of Obligations of Lenders Regarding Extensions of Credit. The
obligations of the Lenders under this Agreement to make the Loans and issue or
participate in Letters of Credit are several and are not joint or joint and
several. The failure of any Lender to make available its Revolving Credit
Commitment Percentage of any Loan requested by the Borrower shall not relieve it
or any other Lender of its obligation, if any, hereunder to make its Revolving
Credit Commitment Percentage of such Loan available on the borrowing date, but
no Lender shall be responsible for the failure of any other Lender to make its
Revolving Credit Commitment Percentage of such Loan available on the borrowing
date.

SECTION 4.8 Changed Circumstances.

(a) Circumstances Affecting LIBOR Rate Availability. In connection with any
request for a LIBOR Rate Loan or a Base Rate Loan as to which the interest rate
is determined with reference to the LIBOR Market Index Rate or a conversion to
or continuation thereof, if for any reason (a) the Administrative Agent shall
determine (which determination shall be conclusive and binding absent manifest
error) that (i) reasonable and adequate means do not exist for ascertaining the
LIBOR Rate for such Interest Period with respect to a proposed LIBOR Rate Loan
or a Base Rate Loan as to which the interest rate is determined with reference
to the LIBOR Market Index Rate or (ii) Dollar deposits are not being offered to
banks in the London interbank Eurodollar market for the applicable amount and
Interest Period of such Loan, or (b) the Required Lenders shall determine (which
determination shall be conclusive and binding absent manifest error) that the
LIBOR Rate does not adequately and fairly reflect the cost to such Lenders of
making or maintaining such Loans during such Interest Period and have given
notice to the Administrative Agent of such, which notice shall be accompanied by
the calculations by which such determination was made by such Required Lenders,
then the Administrative Agent shall promptly give notice thereof to the
Borrower. Thereafter, until the Administrative Agent notifies the Borrower that
such circumstances no longer exist, the obligation of the Lenders to make LIBOR
Rate Loans or Base Rate Loans as to which the interest rate is determined with
reference to the LIBOR Market Index Rate and the right of the Borrower to
convert any Loan to or continue any Loan as a LIBOR Rate Loan or Base Rate Loans
as to which the interest rate is determined with reference to the LIBOR Market
Index Rate shall be suspended, and (i) in the case of LIBOR Rate Loans, the
Borrower shall either (A) repay in full (or cause to be repaid in full) the then
outstanding principal amount of each such LIBOR Rate Loan together with accrued
interest thereon (subject to Section 4.1(d)), on the last day of the then
current Interest Period applicable to such LIBOR Rate Loan; or (B) convert the
then outstanding principal amount of each such LIBOR Rate Loan to a Base Rate
Loan as to which the interest rate is not determined by reference to the LIBOR
Market Index Rate as of the last day of such Interest Period; or (ii) in the
case of Base Rate Loans as to which the interest rate is determined by reference
to the LIBOR Market Index Rate, the Borrower shall convert the then outstanding
principal amount of each such Loan to a Base Rate Loan as to which the interest
rate is not determined by reference to the LIBOR Market Index Rate as of the
last day of such Interest Period.

(b) Laws Affecting LIBOR Rate Availability. If, after the date hereof, the
introduction of, or any change in, any Applicable Law or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any of the Lenders (or any of their respective Lending
Offices) with any request or directive (whether or not having

 

49



--------------------------------------------------------------------------------

the force of law) of any such Governmental Authority, central bank or comparable
agency, shall make it unlawful or impossible for any of the Lenders (or any of
their respective Lending Offices) to honor its obligations hereunder to make or
maintain any LIBOR Rate Loan, such Lender shall promptly give notice thereof to
the Administrative Agent and the Administrative Agent shall promptly give notice
to the Borrower and the other Lenders. Thereafter, until the Administrative
Agent notifies the Borrower that such circumstances no longer exist, (i) the
obligations of the Lenders to make LIBOR Rate Loans, and the right of the
Borrower to convert any Loan to a LIBOR Rate Loan or continue any Loan as a
LIBOR Rate Loan shall be suspended and thereafter the Borrower may select only
Base Rate Loans and (ii) if any of the Lenders may not lawfully continue to
maintain a LIBOR Rate Loan to the end of the then current Interest Period
applicable thereto, the applicable Loan shall immediately be converted to a Base
Rate Loan for the remainder of such Interest Period.

(c) Replacement of LIBOR. If at any time the Administrative Agent determines
(which determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in clause (a)(i) have arisen and such circumstances are
unlikely to be temporary or (ii) the circumstances set forth in clause
(a)(i) have not arisen but the supervisor for the administrator of LIBOR or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which LIBOR shall no
longer be used for determining interest rates for loans, then the Administrative
Agent and the Borrower shall endeavor to establish an alternate rate of interest
to LIBOR that gives due consideration to the then prevailing market convention
for determining a rate of interest for syndicated loans in the United States at
such time, and shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be applicable. Notwithstanding anything to the contrary in Section 11.2,
such amendment shall become effective without any further action or consent of
any other party to this Agreement so long as the Administrative Agent shall not
have received, within five Business Days of the date notice of such alternate
rate of interest is provided to the Lenders, a written notice from the Required
Lenders stating that such Required Lenders object to such amendment. Until an
alternate rate of interest shall be determined in accordance with this clause
(c) (but, in the case of the circumstances described in clause (ii) of the first
sentence of this Section 4.8(c), only to the extent LIBOR for such Interest
Period is not available or published at such time on a current basis), (x) any
Notice of Conversion/Continuation that requests the conversion of any Revolving
Credit Loan to, or continuation of any Revolving Credit Loan as, a LIBOR Rate
Loan shall be ineffective, and (y) if any Notice of Borrowing requests a LIBOR
Rate Loan, such borrowing shall be made as a Base Rate Loan; provided that, if
such alternate rate of interest shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

SECTION 4.9 Indemnity. The Borrower hereby indemnifies each of the Lenders
against any loss or expense (including any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain a LIBOR Rate
Loan or from fees payable to terminate the deposits from which such funds were
obtained) which arises or is attributable to each Lender’s obtaining,
liquidating or employing deposits or other funds acquired to effect, fund or
maintain any Loan (a) as a consequence of any failure by the Borrower to make
any payment when due of any amount due hereunder in connection with a LIBOR Rate
Loan, (b) due to any failure of the Borrower to borrow, continue or convert on a
date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation or (c) due to any payment,

 

50



--------------------------------------------------------------------------------

prepayment or conversion of any LIBOR Rate Loan, or any assignment of such
required by the Borrower pursuant to Section 4.12(b) hereof, on a date other
than the last day of the Interest Period therefor. The amount of such loss or
expense shall be determined, in the applicable Lender’s sole discretion, based
upon the assumption that such Lender funded its Commitment Percentage of the
LIBOR Rate Loans in the London interbank market and using any reasonable
attribution or averaging methods which such Lender deems appropriate and
practical. A certificate of such Lender setting forth the basis for determining
such amount or amounts necessary to compensate such Lender shall be submitted by
such Lender to the Borrower (with a copy to the Administrative Agent) and shall
be conclusively presumed to be correct save for manifest error.

SECTION 4.10 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or advances, loans or other credit extended or
participated in by, any Lender (except any reserve requirement reflected in the
LIBOR Rate) or the Issuing Lender that had not been imposed or deemed applicable
prior to the Change in Law; or

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto that had not been imposed or deemed
applicable prior to the Change in Law; or

(iii) impose on any Lender or the Issuing Lender or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or LIBOR Rate Loans made by such Lender or any Letter of Credit or participation
therein that had not been imposed or deemed applicable prior to the Change in
Law;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan (or of maintaining its obligation to make any such Loan),
or to increase the cost to such Lender, the Issuing Lender or such other
Recipient of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender, the Issuing Lender or such other Recipient hereunder (whether of
principal, interest or any other amount) then, upon written request of such
Lender, the Issuing Lender or other Recipient (accompanied by the calculations
by which such determination was made), the Borrower shall pay to any such
Lender, the Issuing Lender or other Recipient, as the case may be, within ten
(10) days after the date that the Borrower receives such written request, such
additional amount or amounts as will compensate such Lender or the Issuing
Lender, as the case may be, for such additional costs incurred or reduction
suffered.

 

51



--------------------------------------------------------------------------------

(b) Capital Requirements. If any Lender or the Issuing Lender reasonably
determines that any Change in Law affecting such Lender or the Issuing Lender or
such Lender’s or such Issuing Lender’s holding company, if any, regarding
capital or liquidity requirements, has or would have the effect of reducing the
rate of return on such Lender’s or such Issuing Lender’s capital or on the
capital of such Lender’s or the Issuing Lender’s holding company, if any, as a
consequence of such Lender’s obligations under this Agreement, the Revolving
Credit Commitment of such Lender or the Loans made by, or participations in
Letters of Credit or Swingline Loans held by, such Lender, or the Letters of
Credit issued by the Issuing Lender, to a level below that which such Lender or
the Issuing Lender or such Lender’s or the Issuing Lender’s holding company
would have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Lender’s policies and the policies of such Lender’s or
the Issuing Lender’s holding company with respect to capital adequacy), then
from time to time upon written request of such Lender or such Issuing Lender
(accompanied by the calculations by which such determination was made) the
Borrower shall pay to such Lender or the Issuing Lender, as the case may be,
within ten (10) days after the date that the Borrower received such request,
such additional amount or amounts as will compensate such Lender or the Issuing
Lender or such Lender’s or the Issuing Lender’s holding company for any such
reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the Issuing
Lender setting forth the amount or amounts necessary to compensate such Lender
or the Issuing Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section, with calculations set forth in
paragraphs (a) or (b), and delivered to the Borrower, shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the Issuing Lender, as the
case may be, the amount shown as due on any such certificate within ten
(10) days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the Issuing
Lender to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or the Issuing Lender’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender or the Issuing Lender pursuant to this Section for any increased costs
incurred or reductions suffered more than six (6) months prior to the date that
such Lender or the Issuing Lender, as the case may be, notifies the Borrower of
the Change in Law giving rise to such increased costs or reductions, and of such
Lender’s or the Issuing Lender’s intention to claim compensation therefor
(except that if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the six-month period referred to above shall be
extended to include the period of retroactive effect thereof).

SECTION 4.11 Taxes.

(a) Issuing Lender. For purposes of this Section 4.11, the term “Lender”
includes any Issuing Lender.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Credit Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or

 

52



--------------------------------------------------------------------------------

withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Credit Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.

(c) Payment of Other Taxes by the Borrower. The Credit Parties shall timely pay
to the relevant Governmental Authority in accordance with applicable law, or at
the option of the Administrative Agent timely reimburse it for the payment of,
any Other Taxes.

(d) Indemnification by the Borrower. The Credit Parties shall jointly and
severally indemnify each Recipient, within 10 days after receipt by the Borrower
of demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, accompanied by
the calculations by which such determination was made by such Lender, shall be
conclusive absent manifest error.

(e) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower to a Governmental Authority, such Credit Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(f) Status of Lenders. Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Sections 4.11(f)(A), (B) and (D) below) otherwise
required as a result of a Change in Law, shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

53



--------------------------------------------------------------------------------

Without limiting the generality of the foregoing, in the event that the Borrower
is a U.S. Borrower,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(ii) executed originals of IRS Form W-8ECI;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or W-8BEN-E, as
applicable; or

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit H-4 on behalf of each such direct and indirect partner;

 

54



--------------------------------------------------------------------------------

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by Applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 4.11 (including by
the payment of additional amounts pursuant to this Section 4.11), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such party will
make such payment to the relevant indemnifying party within ten (10) days after
the party has determined that it owes amounts to the indemnifying party pursuant
to the first sentence of this paragraph (g). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the

 

55



--------------------------------------------------------------------------------

amount paid over pursuant to this paragraph (g) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (g), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

(h) Indemnification of the Administrative Agent. Each Lender and the Issuing
Lender shall severally indemnify the Administrative Agent within ten (10) days
after demand therefor, for (i) any Indemnified Taxes attributable to such Lender
(but only to the extent that any Credit Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Credit Parties to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 11.10(e) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (h). The agreements in paragraph this (h) shall survive the
resignation and/or replacement of the Administrative Agent.

(i) Survival. Each party’s obligations under this Section 4.11 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Revolving
Credit Commitments and the repayment, satisfaction or discharge of all
obligations under any Loan Document.

SECTION 4.12 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 4.10, or requires the Borrower to pay additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 4.11, then such Lender shall, at the request of the
Borrower, use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 4.10 or Section 4.11, as the case may be, in
the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

56



--------------------------------------------------------------------------------

(b) Replacement of Lenders. If any Lender requests compensation under
Section 4.10, or if the Borrower is required to pay additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 4.11, and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 4.12(a), or if
any Lender is a Defaulting Lender or a Non-Consenting Lender, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.10), all of its interests, rights (other than
its existing rights to payments pursuant to Section 4.10 or 4.11) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that:

(i) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 4.9) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);

(ii) in the case of any such assignment resulting from a claim for compensation
under Section 4.10 or payments required to be made pursuant to Section 4.11,
such assignment will result in a reduction in such compensation or payments
thereafter;

(iii) such assignment does not conflict with Applicable Law; and

(iv) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

SECTION 4.13 Incremental Revolving Credit Increase.

(a) At any time, the Borrower may by written notice to the Administrative Agent
elect to request the establishment of: one or more increases in the Revolving
Credit Commitments, (an “Incremental Revolving Credit Commitment”) to make
incremental revolving credit loans (any such increase, an “Incremental Revolving
Credit Increase”); provided that (1) the total aggregate amount for all such
Incremental Revolving Credit Commitments shall not (as of any date of incurrence
thereof) exceed $500,000,000 and (2) the total aggregate amount for each
Incremental Revolving Credit Commitment shall not be less than a minimum
principal amount of $10,000,000 or, if less, the remaining amount permitted
pursuant to the foregoing clause (1). Each such notice shall specify the date
(each, an “Increased Amount Date”) on which the Borrower proposes that any
Incremental Revolving Credit

 

57



--------------------------------------------------------------------------------

Commitment shall be effective, which shall be a date not less than ten
(10) Business Days after the date on which such notice is delivered to
Administrative Agent. The Borrower may invite any Lender, any Affiliate of any
Lender and/or any Approved Fund, and/or any other Person reasonably satisfactory
to the Administrative Agent and the Issuing Lender, to provide an Incremental
Revolving Credit Commitment (any such Person, an “Incremental Lender”). Any
Lender or any Incremental Lender offered or approached to provide all or a
portion of any Incremental Revolving Credit Commitment may elect or decline, in
its sole discretion, to provide such Incremental Revolving Credit Commitment.
Any Incremental Revolving Credit Commitment shall become effective as of such
Increased Amount Date; provided that:

(A) no Default or Event of Default shall exist on such Increased Amount Date
before or after giving effect to any Incremental Revolving Credit Commitment;

(B) the Administrative Agent and the Lenders shall have received from the
Borrower an Officer’s Compliance Certificate demonstrating that the Borrower
will be in compliance on a pro forma basis with the financial covenant set forth
in Section 7.10 both before and after giving effect to any Incremental Revolving
Credit Commitment;

(C) in the case of each Incremental Revolving Credit Increase:

(x) such Incremental Revolving Credit Increase shall mature on the Revolving
Credit Maturity Date, shall bear interest at the rate applicable to the
Revolving Credit Loans and shall be subject to the same terms and conditions as
the Revolving Credit Loans;

(y) the outstanding Revolving Credit Loans and Revolving Credit Commitment
Percentages of Swingline Loans and L/C Obligations will be reallocated by the
Administrative Agent on the applicable Increased Amount Date among the Revolving
Credit Lenders (including the Incremental Lenders providing such Incremental
Revolving Credit Increase) in accordance with their revised Revolving Credit
Commitment Percentages (and the Revolving Credit Lenders (including the
Incremental Lenders providing such Incremental Revolving Credit Increase) agree
to make all payments and adjustments necessary to effect such reallocation and
the Borrower shall pay any and all costs required pursuant to Section 4.9 in
connection with such reallocation as if such reallocation were a repayment); and

(z) except as provided above, all of the other terms and conditions applicable
to such Incremental Revolving Credit Increase shall, except to the extent
otherwise provided in this Section 4.13, be identical to the terms and
conditions applicable to the Revolving Credit Facility;

 

58



--------------------------------------------------------------------------------

(D) any Incremental Lender with an Incremental Revolving Credit Increase shall
be entitled to the same voting rights as the existing Revolving Credit Lenders
under the Revolving Credit Facility and any Extensions of Credit made in
connection with each Incremental Revolving Credit Increase shall receive
proceeds of prepayments on the same basis as the other Revolving Credit Loans
made hereunder;

(E) such Incremental Revolving Credit Commitments shall be effected pursuant to
one or more Incremental Revolving Credit Agreements executed and delivered by
the Borrower, the Administrative Agent and the applicable Incremental Lenders
(which Incremental Revolving Credit Agreement may, without the consent of any
other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section 4.13);

(F) The representations and warranties contained in Article VI shall be true and
correct in all material respects, except for any representation and warranty
that is qualified by materiality or reference to Material Adverse Effect, which
such representation and warranty shall be true and correct in all respects on
and as of the Increased Amount Date with the same effect as if made on and as of
such date, (except for any such representation and warranty that by its terms is
made only as of an earlier date, which representation and warranty shall remain
true and correct in all material respects, except for any representation and
warranty that is qualified by materiality or reference to Material Adverse
Effect, which such representation and warranty shall be true and correct in all
respects as of such earlier date); and

(G) the Borrower shall deliver or cause to be delivered any customary legal
opinions or other documents (including, without limitation, a resolution duly
adopted by the board of directors (or equivalent governing body) of each Credit
Party authorizing such Incremental Revolving Credit Increase) reasonably
requested by Administrative Agent in connection with any such transaction).

(b) The Incremental Lenders shall be included in any determination of the
Required Lenders, as applicable, and the Incremental Lenders will not constitute
a separate voting class for any purposes under this Agreement.

(c) On any Increased Amount Date on which any Incremental Revolving Credit
Increase becomes effective, subject to the foregoing terms and conditions, each
Incremental Lender with an Incremental Revolving Credit Commitment shall become
a Revolving Credit Lender hereunder with respect to such Incremental Revolving
Credit Commitment.

SECTION 4.14 Cash Collateral. At any time that there shall exist a Defaulting
Lender, within one Business Day following the written request of the
Administrative Agent, any Issuing Lender or the Swingline Lender (with a copy to
the Administrative Agent), the Borrower shall Cash Collateralize the Fronting
Exposure of such Issuing Lender and/or the Swingline Lender, as applicable, with
respect to such Defaulting Lender (determined after giving effect to
Section 4.15(a)(iv) and any Cash Collateral provided by such Defaulting Lender)
in an amount not less than the Minimum Collateral Amount.

 

59



--------------------------------------------------------------------------------

(a) Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for the benefit of each applicable Issuing Lender and the Swingline
Lender, a first priority security interest in all such Cash Collateral as
security for the Defaulting Lender’s obligation to fund participations in
respect of the applicable L/C Obligations and Swingline Loans, to be applied
pursuant to subsection (b) below. If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent, any Issuing Lender and the Swingline Lender
as herein provided, or that the total amount of such Cash Collateral is less
than the Minimum Collateral Amount, the Borrower will, promptly upon demand by
the Administrative Agent, deliver to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).

(b) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 4.14 or Section 4.15 in
respect of Letters of Credit and Swingline Loans shall be applied to the
satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of L/C Obligations and Swingline Loans (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) for
which the Cash Collateral was so provided, prior to any other application of
such property as may otherwise be provided for herein.

(c) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the Fronting Exposure of an Issuing Lender and/or
the Swingline Lender, as applicable, shall no longer be required to be held as
Cash Collateral pursuant to this Section 4.14 following (i) the elimination of
the applicable Fronting Exposure (including by the termination of Defaulting
Lender status of the applicable Lender), or (ii) the good faith determination by
the Administrative Agent, the applicable Issuing Lender and the Swingline Lender
that there exists excess Cash Collateral; provided that, subject to
Section 4.15, the Person providing Cash Collateral, such Issuing Lender and the
Swingline Lender may agree that Cash Collateral shall be held to support future
anticipated Fronting Exposure or other obligations; and provided further that to
the extent that such Cash Collateral was provided by the Borrower, such Cash
Collateral shall remain subject to the security interest granted pursuant to the
Loan Documents.

SECTION 4.15 Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.

 

60



--------------------------------------------------------------------------------

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.4 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Lender or the Swingline Lender
hereunder; third, to Cash Collateralize the Fronting Exposure of any Issuing
Lender and the Swingline Lender with respect to such Defaulting Lender in
accordance with Section 4.14; fourth, as the Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan or funded
participation in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(A) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans and funded participations under this Agreement and (B) Cash
Collateralize the Issuing Lenders’ future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit and Swingline Loans
issued under this Agreement, in accordance with Section 4.14; sixth, to the
payment of any amounts owing to the Lenders, any Issuing Lender or the Swingline
Lender as a result of any final and non-appealable judgment of a court of
competent jurisdiction obtained by any Lender, any Issuing Lender or the
Swingline Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any final and non-appealable judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (1) such payment is a payment
of the principal amount of any Loans or funded participations in Letters of
Credit or Swingline Loans in respect of which such Defaulting Lender has not
fully funded its appropriate share, and (2) such Loans were made or the related
Letters of Credit or Swingline Loans were issued at a time when the conditions
set forth in Section 5.2 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and funded participations in Letters of Credit or
Swingline Loans owed to, all Non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or funded participations in
Letters of Credit or Swingline Loans owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations and
Swingline Loans are held by the Lenders pro rata in accordance with the
Revolving Credit Commitments under the applicable Revolving Credit Facility
without giving effect to Section 4.15(a)(iv). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 4.15(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

61



--------------------------------------------------------------------------------

(iii) Certain Fees.

(A) Each Defaulting Lender shall be entitled to receive a Facility Fee for any
period during which such Lender is a Defaulting Lender only to extent allocable
to the sum of (1) the outstanding principal amount of the Revolving Credit Loans
funded by it, and (2) its Revolving Credit Commitment Percentage of the stated
amount of Letters of Credit and Swingline Loans for which it has provided Cash
Collateral pursuant to Section 4.14.

(B) Each Defaulting Lender shall be entitled to receive letter of credit
commissions pursuant to Section 3.3 for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Revolving Credit
Commitment Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to Section 4.14.

(C) With respect to any Facility Fee, or letter of credit commission that would
otherwise have been paid to any Defaulting Lender if it were not a Defaulting
Lender, the Borrower shall (1) pay to each Non-Defaulting Lender that portion of
any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in L/C Obligations or Swingline Loans that has
been reallocated to such Non-Defaulting Lender pursuant to clause (iv) below,
(2) pay to each Issuing Lender and Swingline Lender, as applicable, the amount
of any such fee otherwise payable to such Defaulting Lender to the extent that
the Defaulting Lender’s Fronting Exposure has been reallocated to such Issuing
Lender’s or Swingline Lender’s Fronting Exposure to such Defaulting Lender, and
(3) not be required to pay the remaining amount of any such fee.

(iv) Termination of Commitment. So long as no Default or Event of Default
exists, the Borrower may terminate (on a non-ratable basis) the unused amount of
the Revolving Credit Commitment of such Defaulting Lender upon not less than
five Business Days’ prior notice to the Administrative Agent (which shall
promptly notify the Lenders thereof), and in such event the provisions of
Section 4.6 will apply to all amounts, if any, thereafter paid by the Borrower
for the account of such Defaulting Lender under this Agreement (whether on
account of principal, interest, fees, indemnity or other amounts), provided that
such termination will not be deemed to be a waiver or release of any claim the
Borrower, the Administrative Agent or any Lender may have against such
Defaulting Lender.

(v) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in L/C Obligations and Swingline Loans
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Revolving Credit Commitment Percentages (calculated without regard to
such Defaulting Lender’s Revolving Credit Commitment) but only to the extent
that (x) the conditions set forth in Section 5.2 are satisfied at the time of
such reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving

 

62



--------------------------------------------------------------------------------

Credit Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting
Lender’s Revolving Credit Commitment. No reallocation hereunder shall constitute
a waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of the Borrower or a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

(vi) Cash Collateral, Repayment of Swingline Loans. If the reallocation
described in clause (v) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, within three (3) Business Days following the Borrower’s
receipt of notice from the Administrative Agent, (x) first, repay Swingline
Loans in an amount equal to the Fronting Exposure applicable to the Defaulting
Lender and (y) second, if such Swingline Loans cannot be repaid, Cash
Collateralize the Borrower’s obligations corresponding to the Fronting Exposure
applicable to the Defaulting Lender in accordance with the procedures set forth
in Section 4.14.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Issuing Lenders and the Swingline Lender agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), such Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with the Revolving Credit
Commitments hereunder (without giving effect to Section 4.15(a)(iv), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

(c) New Swingline Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, the Swingline Lender shall not be required to fund any Swingline Loans
and no Issuing Lender shall be required to issue, extend, renew or increase any
Letter of Credit, unless the Swingline Lender or such Issuing Lender, as
applicable, is satisfied that the related Fronting Exposure and the then
outstanding Fronting Exposure applicable to the Defaulting Lender (x) will be
100% covered by the Revolving Credit Commitments of the Non-Defaulting Lenders
and/or (y) cash collateral will be provided by the Borrower in accordance with
Section 4.15(a), and participating interests in any newly made Swingline Loan or
any newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 4.15(a) (and such
Defaulting Lender shall not participate therein).

 

63



--------------------------------------------------------------------------------

SECTION 4.16 Extension of Revolving Credit Maturity Date.

(a) Requests for Extension. The Borrower may from time to time, but not more
than two times during the term of this Agreement, by notice to the
Administrative Agent (who shall promptly notify the Lenders) not earlier than 60
days and not later than 30 days prior to any anniversary of the Closing Date
that occurs prior to the Revolving Credit Maturity Date, request on more than
one occasion that each Revolving Credit Lender consent to extend the Revolving
Credit Maturity Date for an additional one year from the Revolving Credit
Maturity Date then in effect hereunder (the “Existing Maturity Date”).

(b) Lender Elections to Extend. Each Revolving Credit Lender, acting in its sole
and individual discretion, shall, by notice to the Administrative Agent given
not later than the date (the “Notice Date”) that is 15 days prior to the
applicable anniversary of the Closing Date, advise the Administrative Agent
whether or not such Revolving Credit Lender agrees to such extension (and each
Revolving Credit Lender that determines not to so extend its Revolving Credit
Maturity Date (a “Non-Extending Lender”) shall notify the Agent of such fact
promptly after such determination (but in any event no later than the Notice
Date) and any Revolving Credit Lender that does not so advise the Administrative
Agent on or before the Notice Date shall be deemed to be a Non-Extending Lender.
The election of any Revolving Credit Lender to agree to such extension shall not
obligate any other Revolving Credit Lender to so agree.

(c) Notification by Agent. The Administrative Agent shall notify the Borrower of
each Revolving Credit Lender’s determination under this Section no later than
the date 15 days prior to the applicable anniversary of the Closing Date (or, if
such date is not a Business Day, on the next preceding Business Day).

(d) Additional Commitment Lenders. The Borrower shall have the right on or
before the applicable anniversary of the Closing Date to replace each
Non-Extending Lender with one or more institutions (each, an “Additional
Commitment Lender”) (i) that are existing Lenders (and, if any such Additional
Commitment Lender is already a Lender, its Revolving Credit Commitment with
respect to Revolving Credit Loans shall be in addition to such Lender’s
Revolving Credit Commitment hereunder on such date) or (ii) that are not
existing Lenders; provided that any such institution described in clause (ii)
(A) must conform to the definition of Eligible Assignee, (B) must be acceptable
to the Administrative Agent and the Issuing Lender (which approval shall not be
unreasonably withheld or delayed) and (C) must become a Lender under this
Agreement by execution and delivery of an appropriate joinder agreement or of
counterparts to this Agreement in a manner acceptable to the Borrower and the
Administrative Agent.

(e) Minimum Extension Requirement. If (and only if) the total of the Revolving
Credit Commitments with respect to Revolving Credit Loans of the Revolving
Credit Lenders that have agreed so to extend the Revolving Credit Maturity Date
and the additional Revolving Credit Commitments with respect to Revolving Credit
Loans of the Additional Commitment Lenders shall be at least 51% of the
aggregate Revolving Credit Commitments in effect immediately prior to the
applicable anniversary of the Closing Date, then, effective as of the applicable
anniversary of the Closing Date, the Revolving Credit Maturity Date shall be
extended to the date falling one year after the Existing Maturity Date (except
that, if such date is not a Business Day, such Revolving Credit Maturity Date as
so extended shall be the next preceding Business Day) and each Additional
Commitment Lender shall thereupon become a “Lender” for all purposes of this
Agreement.

 

64



--------------------------------------------------------------------------------

(f) Conditions to Effectiveness of Extensions. Notwithstanding the foregoing,
the extension of the Revolving Credit Maturity Date pursuant to this
Section shall not be effective unless:

(i) no Default or Event of Default shall have occurred and be continuing on the
date of such extension and after giving effect thereto;

(ii) the representations and warranties contained in Article VI shall be true
and correct in all material respects, except for any representation and warranty
that is qualified by materiality or reference to Material Adverse Effect, which
such representation and warranty shall be true and correct in all respects on
and as of the applicable anniversary of the Closing Date with the same effect as
if made on and as of such date, (except for any such representation and warranty
that by its terms is made only as of an earlier date, which representation and
warranty shall remain true and correct in all material respects, except for any
representation and warranty that is qualified by materiality or reference to
Material Adverse Effect, which such representation and warranty shall be true
and correct in all respects as of such earlier date); and;

(iii) with respect to each Non-Extending Lender, on the Revolving Credit
Maturity Date (as in effect prior to such extension), the Borrower shall prepay
(provided that any such prepayment shall be subject to Section 4.10) all
Obligations owing to such Non-Extending Lender and the Revolving Credit
Commitments shall be reduced by an amount equal to such Non-Extending Lender’s
Revolving Credit Commitment;

(iv) on the Revolving Credit Maturity Date (as in effect prior to such
extension), the Borrower shall prepay (provided that any such prepayment shall
be subject to Section 4.10) one or more existing Revolving Credit Loans in an
amount necessary such that, after giving effect to the extension of the
Revolving Credit Maturity Date, each Lender will hold its pro rata share (based
on its share of the revised Revolving Credit Commitments) of outstanding
Revolving Credit Loans;

(v) on the Revolving Credit Maturity Date (as in effect prior to such
extension), the Borrower shall prepay (provided that any such prepayment shall
be subject to Section 4.10) one or more existing Revolving Credit Loans or cash
collateralize Letters of Credit in an amount necessary such that, after giving
effect to the extension of the Revolving Credit Maturity Date, the aggregate
amount of L/C Obligations outstanding plus Revolving Credit Loans outstanding
shall not exceed the Revolving Credit Commitments; and

(vi) since the date of the most recent annual audited financial statements
delivered pursuant to Section 7.1(a), no event or condition shall have occurred
on or before the date of such extension that would have or would be reasonably
expected to have a Material Adverse Effect.

 

65



--------------------------------------------------------------------------------

(g) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.6 to the contrary.

ARTICLE V

CONDITIONS OF CLOSING AND BORROWING

SECTION 5.1 Conditions to Closing and Initial Extensions of Credit. The
obligations of the Lenders to close this Agreement and to make the initial Loans
or issue or participate in the initial Letter of Credit, if any, is subject to
the satisfaction of each of the following conditions:

(a) Executed Loan Documents. This Agreement, a Revolving Credit Note in favor of
each Lender requesting a Revolving Credit Note and a Swingline Note in favor of
the Swingline Lender (if requested thereby), together with any other applicable
Loan Documents, shall have been duly authorized, executed and delivered to the
Administrative Agent by the parties thereto, shall be in full force and effect
and no Default or Event of Default shall exist hereunder.

(b) Closing Certificates; Etc. The Administrative Agent shall have received each
of the following in form and substance reasonably satisfactory to the
Administrative Agent:

(i) Officer’s Certificate. A certificate from a Responsible Officer of the
Parent, on behalf of the Credit Parties, to the effect that (A) all
representations and warranties of the Credit Parties contained in this Agreement
and the other Loan Documents are true, correct and complete in all material
respects (except to the extent any such representation and warranty is qualified
by materiality or reference to Material Adverse Effect, in which case, such
representation and warranty shall be true, correct and complete in all respects
and except for any such representation and warranty that by its terms is made
only as of an earlier date, which representation and warranty shall remain true
and correct in all material respects, except for any representation and warranty
that is qualified by materiality or reference to Material Adverse Effect, which
such representation and warranty shall be true and correct in all respects as of
such earlier date); (B) none of the Credit Parties is in violation of any of the
covenants contained in this Agreement and the other Loan Documents; (C) after
giving effect to the Transactions, no Default or Event of Default will have
occurred and be continuing; (D) since December 31, 2016, no event has occurred
or condition arisen, either individually or in the aggregate, that has had a
Material Adverse Effect; (E) each of the Credit Parties, as applicable, has
satisfied each of the conditions set forth in Section 5.1 and Section 5.2.

(ii) Certificate of Secretary of each Credit Party. A certificate of a
Responsible Officer of each Credit Party certifying as to the incumbency and
genuineness of the signature of each officer of such Credit Party executing Loan
Documents to which it is a party and certifying that attached thereto is a true,
correct and complete copy of (A) the certificate of limited partnership or
formation of such Credit Party and all amendments thereto, certified as of a
recent date by the appropriate Governmental Authority in its jurisdiction of
formation, (B) the limited partnership agreement or other

 

66



--------------------------------------------------------------------------------

governing document of such Credit Party as in effect on the Closing Date,
(C) resolutions duly adopted by the general partner (or other governing body) of
such Credit Party authorizing and approving the transactions contemplated
hereunder and the execution, delivery and performance of this Agreement and the
other Loan Documents to which it is a party, and (D) each certificate required
to be delivered pursuant to Section 5.1(b)(iii).

(iii) Certificates of Good Standing. Certificates as of a recent date of the
good standing of each Credit Party under the laws of its jurisdiction of
organization and, to the extent requested by the Administrative Agent, each
other jurisdiction where such Credit Party is qualified to do business.

(iv) Opinions of Counsel. Favorable opinions of counsel to the Credit Parties
addressed to the Administrative Agent and the Lenders with respect to the Credit
Parties, the Loan Documents and such other matters as the Lenders shall request
(which such opinions shall expressly permit reliance by permitted successors and
assigns of the addressees thereof).

(c) Consents; Defaults.

(i) Governmental and Third Party Approvals. The Credit Parties shall have
received all material governmental, partner and third party consents and
approvals necessary (or any other material consents as determined in the
reasonable discretion of the Administrative Agent) in connection with the
transactions contemplated by this Agreement and the other Loan Documents and the
other transactions contemplated hereby.

(ii) No Injunction, Etc. No action, proceeding, investigation, regulation or
legislation shall have been instituted, threatened or proposed before any
Governmental Authority to enjoin, restrain, or prohibit, or to obtain
substantial damages in respect of, or which is related to or arises out of this
Agreement or the other Loan Documents or the consummation of the transactions
contemplated hereby or thereby, or which, in the Administrative Agent’s sole
discretion, would make it inadvisable to consummate the transactions
contemplated by this Agreement or the other Loan Documents or the consummation
of the transactions contemplated hereby or thereby.

(d) Financial Matters.

(i) Financial Statements. The Administrative Agent shall have received the
audited consolidated balance sheet of the Parent and its Subsidiaries as of
December 31, 2015 and December 31, 2016 and the related audited statements of
income and retained earnings and cash flows for such Fiscal Years then ended.

(ii) Financial Projections. The Administrative Agent shall have received
projections prepared by management of the Borrower, in form and substance
satisfactory to the Administrative Agent.

 

67



--------------------------------------------------------------------------------

(iii) Solvency Certificate. The Borrower shall have delivered to the
Administrative Agent a certificate, in form and substance satisfactory to the
Administrative Agent, and certified as accurate by the chief financial officer
of the Borrower, that after giving effect to the Transactions, each Credit Party
and each Subsidiary thereof is each Solvent.

(iv) Payment at Closing. The Borrower shall have paid (A) to the Administrative
Agent, the Arrangers and the Lenders the fees set forth or referenced in
Section 4.3 and any other accrued and unpaid fees or commissions due hereunder,
(B) all reasonable fees, charges and disbursements of counsel to the
Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent accrued and unpaid prior to or on the
Closing Date, plus such additional amounts of such reasonable fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent) and
(C) to any other Person such amount as may be due thereto in connection with the
transactions contemplated hereby, including all taxes, fees and other charges in
connection with the execution, delivery, recording, filing and registration of
any of the Loan Documents.

(e) Miscellaneous.

(i) Due Diligence. The Administrative Agent shall have completed, to its
satisfaction, all legal, tax, environmental, business and other due diligence
with respect to the business, assets, liabilities, operations and condition
(financial or otherwise) of the Borrower and its Subsidiaries in scope and
determination satisfactory to the Administrative Agent in its sole discretion.

(ii) Existing Indebtedness. The Administrative Agent shall have received
evidence that all amounts owed by the Borrower under the Existing Credit
Agreement shall have been reallocated among the Lenders concurrently with the
Closing Date in accordance with the such Lender’s Revolving Credit Commitment,
and the Borrower shall have taken all steps reasonably required by
Administrative Agent in order to effect the same.

(iii) PATRIOT Act, etc. The Parent and the Borrower shall have provided to the
Administrative Agent and the Lenders (A) the documentation and other information
requested by the Administrative Agent and any Lender in order to comply with the
requirements of the PATRIOT Act, (B) the documentation and other information
requested by the Administrative Agent in order to comply with all “know your
customer” requirements and (C) all anti-money laundering documentation
reasonably requested by the Administrative Agent.

(iv) Other Documents. All opinions, certificates and other instruments and all
proceedings in connection with the transactions contemplated by this Agreement
shall be satisfactory in form and substance to the Administrative Agent. The
Administrative Agent shall have received copies of all other documents,
certificates and instruments reasonably requested thereby, with respect to the
transactions contemplated by this Agreement.

 

68



--------------------------------------------------------------------------------

(v) Revolving Credit Commitments. The aggregate amount of Revolving Credit
Commitments of all Lenders on the Closing Date shall be greater than or equal to
$1,400,000,000.

(vi) Funding Indemnity Letter. If applicable, the Administrative Agent shall
have received a funding indemnity letter, in form and substance satisfactory to
the Administrative Agent, with respect to the LIBOR Rate Loans to be made on the
Closing Date.

Without limiting the generality of the provisions of the last paragraph of
Section 10.3, for purposes of determining compliance with the conditions
specified in this Section 5.1, the Administrative Agent and each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.

SECTION 5.2 Conditions to All Extensions of Credit. The obligations of the
Lenders to make or participate in any Extensions of Credit (including the
initial Extension of Credit), convert or continue any Loan and/or the Issuing
Lender to issue or extend any Letter of Credit are subject to the satisfaction
of the following conditions precedent on the relevant borrowing, continuation,
conversion, issuance or extension date:

(a) Continuation of Representations and Warranties. The representations and
warranties contained in Article VI shall be true and correct in all material
respects, except for any representation and warranty that is qualified by
materiality or reference to Material Adverse Effect, which representation and
warranty shall be true and correct in all respects on and as of such borrowing,
continuation, conversion, issuance or extension date with the same effect as if
made on and as of such date, (except for any such representation and warranty
that by its terms is made only as of an earlier date, which representation and
warranty shall remain true and correct in all material respects as of such
earlier date, except for any representation and warranty that is qualified by
materiality or reference to Material Adverse Effect, which representation and
warranty shall remain true and correct in all respects as of such earlier date).

(b) No Existing Default. No Default or Event of Default shall have occurred and
be continuing (i) on the borrowing, continuation or conversion date with respect
to such Loan or after giving effect to the Loans to be made, continued or
converted on such date or (ii) on the issuance or extension date with respect to
such Letter of Credit or after giving effect to the issuance or extension of
such Letter of Credit on such date.

(c) Notices. The Administrative Agent shall have received a Notice of Borrowing
or Notice of Conversion/Continuation, as applicable, from the Borrower in
accordance with Section 2.3(a) or Section 4.2, as applicable.

 

69



--------------------------------------------------------------------------------

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES

To induce the Administrative Agent and Lenders to enter into this Agreement and
to induce the Lenders to make Extensions of Credit, the Credit Parties hereby
represent and warrant to the Administrative Agent and the Lenders both before
and after giving effect to the transactions contemplated hereunder, which
representations and warranties shall be deemed made on the Closing Date and as
otherwise set forth in Section 5.2, that:

SECTION 6.1 Organization and Good Standing. Each Credit Party (a) is a limited
partnership, limited liability company or a corporation duly formed, validly
existing and in good standing under the laws of the state of its formation,
(b) is duly qualified and in good standing and authorized to do business in
every jurisdiction except where the failure to so qualify would have or be
reasonably expected to have a Material Adverse Effect and (c) has the requisite
power and authority to own its properties and to carry on its business as now
conducted and as proposed to be conducted.

SECTION 6.2 Due Authorization. Each Credit Party (a) has the requisite power and
authority to execute, deliver and perform this Agreement and the other Loan
Documents and to incur the obligations herein and therein provided for and
(b) has been authorized by all necessary corporate, partnership or limited
liability company action to execute, deliver and perform this Agreement and the
other Loan Documents.

SECTION 6.3 No Conflicts. Neither the execution and delivery of the Loan
Documents, nor the consummation of the transactions contemplated herein and
therein, nor performance of and compliance with the terms and provisions hereof
and thereof by any Credit Party will (a) violate or conflict with any provision
of its organizational documents, (b) materially violate, contravene or conflict
with any law, regulation (including without limitation, Regulation U or
Regulation X), order, writ, judgment, injunction, decree or permit applicable to
it, (c) materially violate, contravene or conflict with contractual provisions
of, or cause an event of default under, any indenture, loan agreement, mortgage,
deed of trust, contract or other agreement or instrument to which it is a party
or by which it may be bound or (d) result in or require the creation of any Lien
upon or with respect to its properties.

SECTION 6.4 Consents. No consent, approval, authorization or order of, or
filing, registration or qualification with, any court or Governmental Authority
or third party is required in connection with the execution, delivery or
performance of this Agreement or any of the other Loan Documents that has not
been obtained.

SECTION 6.5 Enforceable Obligations. This Agreement and the other Loan Documents
have been duly executed and delivered and constitute legal, valid and binding
obligations of each Credit Party which is a party thereto enforceable against
such Credit Party in accordance with their respective terms, except as may be
limited by bankruptcy or insolvency laws or similar laws affecting creditors’
rights generally or by general equitable principles.

 

70



--------------------------------------------------------------------------------

SECTION 6.6 Financial Condition. The financial statements delivered to the
Lenders pursuant to Section 7.1(a) and (b): (i) have been prepared in accordance
with GAAP (subject to the provisions of Section 1.3) and (ii) present fairly the
financial condition, results of operations and cash flows of the Parent and its
Subsidiaries as of such date and for such periods (subject, in the case of
interim statements, to normal year-end adjustments and the absence of
footnotes).

SECTION 6.7 Taxes. Each Credit Party and each of its Subsidiaries has filed, or
caused to be filed, all material tax returns (federal, state, local and foreign)
required to be filed and paid all amounts of taxes shown thereon to be due
(including interest and penalties) and has paid all other taxes, fees,
assessments and other governmental charges (including mortgage recording taxes,
documentary stamp taxes and intangibles taxes) owing by it, except (a) for such
taxes which are not yet delinquent or that are being contested in good faith and
by proper proceedings, and against which adequate reserves are being maintained
in accordance with GAAP or (b) where such nonfiling or nonpayment would not have
or be reasonably expected to have a Material Adverse Effect.

SECTION 6.8 Employee Benefit Matters.

(a) Each Credit Party and each ERISA Affiliate is in compliance with all
applicable provisions of ERISA, the Code and the regulations and published
interpretations thereunder with respect to all Employee Benefit Plans except for
any required amendments for which the remedial amendment period as defined in
Section 401(b) of the Code has not yet expired and except where a failure to so
comply would not have or be reasonably expected to have a Material Adverse
Effect. Each Employee Benefit Plan that is intended to be qualified under
Section 401(a) of the Code has been determined by the IRS to be so qualified,
and each trust related to such plan has been determined to be exempt under
Section 501(a) of the Code except for such plans that have not yet received
determination letters but for which the remedial amendment period for submitting
a determination letter has not yet expired. No liability has been incurred by
any Credit Party or any ERISA Affiliate which remains unsatisfied for any taxes
or penalties assessed with respect to any Employee Benefit Plan or any
Multiemployer Plan except for a liability that would not have or be reasonably
expected to have a Material Adverse Effect;

(b) As of the Closing Date, no Pension Plan has been terminated, nor has any
Pension Plan become subject to funding based benefit restrictions under
Section 436 of the Code, nor has any funding waiver from the IRS been received
or requested with respect to any Pension Plan, nor has any Credit Party or any
ERISA Affiliate failed to make any contributions or to pay any amounts due and
owing as required by Sections 412 or 430 of the Code, Section 302 of ERISA or
the terms of any Pension Plan prior to the due dates of such contributions under
Sections 412 or 430 of the Code or Section 302 of ERISA, nor has there been any
event requiring any disclosure under Section 4041(c)(3)(C) or 4063(a) of ERISA
with respect to any Pension Plan;

(c) Except where the failure of any of the following representations to be
correct would not have or be reasonably expected to have a Material Adverse
Effect, no Credit Party nor any ERISA Affiliate has: (i) engaged in a nonexempt
prohibited transaction described in Section 406 of the ERISA or Section 4975 of
the Code, (ii) incurred any liability to the PBGC which remains outstanding
other than the payment of premiums and there are no premium payments which are
due and unpaid, (iii) failed to make a required contribution or payment to a
Multiemployer Plan, or (iv) failed to make a required installment or other
required payment under Sections 412 or 430 of the Code;

 

71



--------------------------------------------------------------------------------

(d) No Termination Event has occurred or is reasonably expected to occur;

(e) Except where the failure of any of the following representations to be
correct in all material respects would not have or be reasonably expected to
have a Material Adverse Effect, no proceeding, claim (other than a benefits
claim in the ordinary course of business), lawsuit and/or investigation is
existing or, to the best of the knowledge of the Borrower after due inquiry,
threatened concerning or involving (i) any employee welfare benefit plan (as
defined in Section 3(1) of ERISA) currently maintained or contributed to by any
Credit Party or any ERISA Affiliate, (ii) any Pension Plan or (iii) any
Multiemployer Plan.

(f) No Credit Party nor any Subsidiary thereof is a party to any contract,
agreement or arrangement that could, solely as a result of the delivery of this
Agreement or the consummation of transactions contemplated hereby, result in the
payment of any “excess parachute payment” within the meaning of Section 280G of
the Code.

SECTION 6.9 Compliance with Law. Each Credit Party and each of its Subsidiaries
is in compliance with all laws, rules, regulations, orders, decrees and
requirements of Governmental Authorities applicable to it or to its properties
(including, without limitation, the Code and Environmental Laws), except where
the necessity of compliance therewith is being contested in good faith by
appropriate proceedings or such failure to comply would not have or be
reasonably expected to have a Material Adverse Effect.

SECTION 6.10 Use of Proceeds; Margin Stock. The proceeds of the Loans hereunder
will be used solely for the purposes specified in Section 7.7. None of such
proceeds will be used for the purpose of (a) purchasing or carrying any “margin
stock” as defined in Regulation U or Regulation X, (b) for the purpose of
reducing or retiring any Indebtedness which was originally incurred to purchase
or carry “margin stock”, (c) for any other purpose which might constitute this
transaction a “purpose credit” within the meaning of Regulation U or
Regulation X or (d) for the acquisition of another Person unless the board of
directors (or other comparable governing body) or stockholders, as appropriate,
of such Person has approved such acquisition.

SECTION 6.11 Government Regulation. No Credit Party is an “investment company”
registered or required to be registered under the Investment Company Act of
1940, as amended, or controlled by such a company.

SECTION 6.12 Solvency. Each Credit Party is and, after the consummation of the
transactions contemplated by this Agreement, will be Solvent.

SECTION 6.13 Environmental Matters. Except as would not result or be reasonably
expected to result in a Material Adverse Effect: (a) each of the properties of
the Credit Parties (the “Properties”) and all operations at the Properties are
in compliance with all applicable Environmental Laws, (b) there is no violation
of any Environmental Law with respect to the Properties or the businesses
operated by the Credit Parties (the “Businesses”), and (c) there are no
conditions relating to the Businesses or Properties that would reasonably be
expected to give rise to a liability under any applicable Environmental Laws.

 

72



--------------------------------------------------------------------------------

SECTION 6.14 [Reserved].

SECTION 6.15 Litigation. There are no actions, suits or legal, equitable,
arbitration or administrative proceedings, pending or, to the knowledge of a
Credit Party, threatened against such Credit Party which (a) are likely to be
decided adversely against such Credit Party and (b) if so decided would
reasonably be expected to have a Material Adverse Effect.

SECTION 6.16 Material Contracts. Each Credit Party and each of its Subsidiaries
is in compliance with all contracts necessary for the ongoing operation and
business of such Credit Party or Subsidiary in the ordinary course except where
the failure to comply would not have or be reasonably expected to have a
Material Adverse Effect.

SECTION 6.17 Sanctions; Anti-Corruption and AML Laws. None of (a) the Borrower
or any of its Subsidiaries, or (b) to the knowledge of the Borrower, any
directors, officers, employees, Affiliate, agent or representative of the
Borrower or any Subsidiary that will act in any capacity in connection with or
benefit from the credit facility established hereby, (i) is a Sanctioned Person
or the subject of any Sanctions or (ii) has taken any action, directly or
indirectly, that would result in a violation by such Persons of any Sanctions,
Anti-Corruption Laws or AML Laws, in each case, in any material respect.

SECTION 6.18 EEA Financial Institutions. No Credit Party is an EEA Financial
Institution.

ARTICLE VII

AFFIRMATIVE COVENANTS

Each Credit Party hereby covenants and agrees that so long as this Agreement is
in effect and until the all of the Obligations under the Loan Documents (other
than contingent, indemnification obligations not then due) have been paid and
satisfied in full in cash, all Letters of Credit have been terminated or expired
and the Revolving Credit Commitments terminated:

SECTION 7.1 Information Covenants.

The Borrower will furnish, or cause to be furnished, to the Administrative Agent
for further distribution to each Lender:

(a) Annual Financial Statements. As soon as available, and in any event within
95 days after the close of each Fiscal Year of the Parent, a consolidated
balance sheet of the Parent as of the end of such Fiscal Year, together with a
related consolidated income statement and related statements of cash flows,
capitalization and retained earnings for such Fiscal Year, setting forth in
comparative form figures for the preceding Fiscal Year, all such financial
information described above to be audited by independent certified public
accountants of recognized national standing and whose opinion, which shall be
furnished to the Administrative Agent, shall be to the effect that such
financial statements have been prepared in accordance with GAAP (except for
changes with which such accountants concur); provided, that the Parent’s Form
10-K Annual Report as filed with the SEC, without exhibits, will satisfy the
requirements of this Section 7.1(a).

 

73



--------------------------------------------------------------------------------

(b) Quarterly Financial Statements. As soon as available, and in any event
within 50 days after the close of each fiscal quarter of the Parent (other than
the fourth fiscal quarter) a consolidated balance sheet of the Parent as of the
end of such fiscal quarter, together with a related consolidated income
statement and related statement of cash flows for such fiscal quarter in each
case setting forth in comparative form figures for the corresponding period of
the preceding Fiscal Year, and accompanied by a certificate of a Responsible
Officer of the Parent to the effect that such quarterly financial statements
fairly present in all material respects the financial condition of the Parent
and its Subsidiaries and have been prepared in accordance with GAAP, subject to
changes resulting from audit and normal year-end audit adjustments to same;
provided, that the Parent’s Form 10-Q Quarterly Report as filed with the SEC,
without exhibits, will satisfy the requirements of this Section 7.1(b).

(c) Officer’s Certificate. At the time of delivery of the financial statements
provided for in Sections 7.1(a) and 7.1(b) above, a certificate of a Responsible
Officer of the Parent, substantially in the Form of Exhibit F, (i) demonstrating
compliance with the financial covenant contained in Section 7.10 by calculation
thereof as of the end of each such fiscal period, beginning with the fiscal
quarter ending December 31, 2017 (ii) stating that no Default or Event of
Default exists, or if any Default or Event of Default does exist, specifying the
nature and extent thereof and what action the Parent or the Borrower proposes to
take with respect thereto, (iii) setting forth the amount of Off Balance Sheet
Indebtedness of the Parent and its Subsidiaries as of the end of each such
fiscal period, (iv) [reserved], (v) providing information to evidence compliance
with Sections 7.12 and 8.2(s) and (vi) providing such other information to
evidence compliance with this Agreement as reasonably requested by the
Administrative Agent.

(d) Reports. Promptly upon transmission or receipt thereof, copies of any
material filings and registrations with, and reports to or from, the SEC, or any
successor agency.

(e) Notices. Within five Business Days after any officer of a Credit Party with
responsibility relating thereto obtains knowledge thereof, such Credit Party
will give written notice to the Administrative Agent immediately of (i) the
occurrence of a Default or Event of Default, specifying the nature and existence
thereof and what action such Credit Party proposes to take with respect thereto,
and (ii) the occurrence of any of the following with respect to a Credit Party:
(A) the pendency or commencement of any litigation, arbitral or governmental
proceeding against such Credit Party the claim of which is likely to be decided
adversely to such Credit Party and, if adversely determined, would have or would
be reasonably expected to have a Material Adverse Effect or (B) the institution
of any proceedings against such Credit Party with respect to, or the receipt of
notice by such Person of potential liability or responsibility for violation or
alleged violation of, any federal, state or local law, rule or regulation
(including, without limitation, any Environmental Law) that is likely to be
decided adversely to such Credit Party and, if adversely decided, would have a
Material Adverse Effect.

 

74



--------------------------------------------------------------------------------

(f) ERISA. Promptly (but in no event later than ten (10) days after any
Responsible Officer of any Credit Party obtains knowledge thereof) notify the
Administrative Agent in writing of (which shall promptly make such information
available to the Lenders in accordance with its customary practice) (i) any
unfavorable determination letter from the IRS regarding the qualification of an
Employee Benefit Plan under Section 401(a) of the Code (along with a copy
thereof), (ii) all notices received by any Credit Party or any ERISA Affiliate
of the PBGC’s intent to terminate any Pension Plan or to have a trustee
appointed to administer any Pension Plan, (iii) all notices received by any
Credit Party or any ERISA Affiliate from a Multiemployer Plan sponsor concerning
the imposition or amount of withdrawal liability pursuant to Section 4202 of
ERISA and (iv) the Borrower obtaining knowledge or reason to know that any
Credit Party or any ERISA Affiliate has filed or intends to file a notice of
intent to terminate any Pension Plan under a distress termination within the
meaning of Section 4041(c) of ERISA.

(g) Debt Rating Changes. Upon any change in its Debt Rating, the Parent shall
promptly deliver such information to the Administrative Agent.

(h) Other Information. With reasonable promptness upon any such request, such
other information regarding the business, properties or financial condition of
the Credit Parties and their Subsidiaries as the Administrative Agent or any
Lender may reasonably request.

Documents required to be delivered pursuant to Section 7.1 (to the extent any
such documents are included in materials otherwise filed with the SEC) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at the website
address listed in Section 11.1; or (ii) on which such documents are posted on
the Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: the Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Lender that requests the Borrower to deliver such
paper copies until a written request to cease delivering paper copies is given
by the Administrative Agent or such Lender. Except for such Officer’s Compliance
Certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the Issuing Lender materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
SyndTrak Online or another similar electronic system (the “Platform”) and
(b) certain of the Lenders may be “public-side” Lenders (i.e.,

 

75



--------------------------------------------------------------------------------

Lenders that do not wish to receive material non-public information with respect
to the Borrower or its securities) (each, a “Public Lender”). The Borrower will
use commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (w) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower
shall be deemed to have authorized the Administrative Agent, the Arranger, the
Issuing Lender and the Lenders to treat such Borrower Materials as not
containing any material non-public information (although it may be sensitive and
proprietary) with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 11.11); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor;” and (z) the Administrative Agent and the Arranger shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Investor.”

SECTION 7.2 Preservation of Existence and Franchises.

Each Credit Party will, and will cause each Subsidiary to, do all things
necessary to preserve and keep in full force and effect its existence and
rights, franchises and authority; provided, however, that, subject to
Section 8.3, no Credit Party or Subsidiary shall be required to preserve any
such existence, right or franchise if it in good faith determines that
preservation thereof is no longer necessary or desirable in the conduct of its
business and that the loss thereof is not disadvantageous in any material
respect to the Lenders.

SECTION 7.3 Books and Records.

Each Credit Party will keep, and will cause each of its Subsidiaries to keep,
complete and accurate books and records of its transactions in accordance with
good accounting practices on the basis of GAAP (including the establishment and
maintenance of appropriate reserves).

SECTION 7.4 Compliance with Law.

Each Credit Party will comply, and will cause each of its Subsidiaries to
comply, with all laws (including, without limitation, all Environmental Laws),
rules, regulations and orders, and all applicable restrictions imposed by all
Governmental Authorities, applicable to it and its property, unless (a) the
failure to comply would not have or be reasonably expected to have a Material
Adverse Effect or (b) the necessity of compliance therewith is being contested
in good faith by appropriate proceedings.

SECTION 7.5 Payment of Taxes and Other Indebtedness.

Each Credit Party will, and will cause each of its Subsidiaries to, pay, settle
or discharge (a) all taxes, assessments and governmental charges or levies
imposed upon it, or upon its income or profits, or upon any of its properties,
before they shall become delinquent, (b) all lawful claims (including claims for
labor, materials and supplies) which, if unpaid, might give rise to a Lien upon
any of its properties, and (c) all of its other Indebtedness as it shall become
due; provided, however, that a Credit Party shall not be required to pay, settle
or discharge any

 

76



--------------------------------------------------------------------------------

such tax, assessment, charge, levy, claim or Indebtedness (i) which is being
contested in good faith by appropriate proceedings and as to which adequate
reserves therefor have been established in accordance with GAAP or (ii) where
the nonpayment or failure to settle or discharge such tax, assessment, charge,
levy, claim or Indebtedness would not have or be reasonably expected to have a
Material Adverse Effect.

SECTION 7.6 Maintenance of Property; Insurance.

(a) Each Credit Party will keep, and will cause each of its Subsidiaries to
keep, all property useful and necessary in its business in good working order
and condition, ordinary wear and tear excepted.

(b) Each Credit Party will, and will cause each of its Subsidiaries to, maintain
(either in the name of such Credit Party or in such Subsidiary’s own name) with
financially sound and responsible insurance companies, insurance on all their
respective properties in at least such amounts and against at least such risks
(and with such risk retention) as are usually insured against by companies of
established repute engaged in the same or a similar business; provided, that
self-insurance by a Credit Party or any such Subsidiary shall not be deemed a
violation of this covenant to the extent that companies engaged in similar
businesses and owning similar properties in the same general areas in which such
Credit Party or such Subsidiary operates self-insure.

SECTION 7.7 Use of Proceeds.

The proceeds of the Revolving Credit Loans may be used solely (a) to refinance
the Existing Credit Agreement (including the payment of fees and expenses
incurred in connection with the Transactions) and (b) for working capital and
other general partnership purposes of the Parent and its Subsidiaries, including
Acquisitions. The proceeds of the Swingline Loans may be used solely for working
capital and other general partnership purposes of the Parent and its
Subsidiaries, including Acquisitions. The Borrower will use the Letters of
Credit solely for the purposes set forth in Section 3.1(a).

The Borrower will not request any Extension of Credit, and the Borrower will not
use, and will ensure that none of its Subsidiaries use, the proceeds of any
Extension of Credit directly or, to the knowledge of the Borrower, indirectly
(i) in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (iii) in any manner that
would result in the violation of any Sanctions applicable to any party hereto or
any AML Laws in any material respect.

SECTION 7.8 Audits/Inspections.

Upon reasonable notice and during normal business hours, each Credit Party will,
and will cause its Subsidiaries to, permit representatives appointed by the
Administrative Agent (or upon the occurrence and during the continuance of an
Event of Default, any Lender), including, without limitation, independent
accountants, agents, attorneys, and appraisers to visit and inspect the Credit
Parties’ and their Subsidiaries’ property, including their books and records,
their

 

77



--------------------------------------------------------------------------------

accounts receivable and inventory, the Credit Parties’ and their Subsidiaries’
facilities and their other business assets, and to make photocopies or
photographs thereof and to write down and record any information such
representatives obtain and shall permit the Administrative Agent (or upon the
occurrence and during the continuance of an Event of Default, any Lender) or its
representatives to investigate and verify the accuracy of information provided
to the Lenders and to discuss all such matters with the officers, employees and
representatives of each Credit Party and its Subsidiaries.

SECTION 7.9 Maintenance of Ownership.

Each Credit Party will maintain ownership of all Capital Stock of any Subsidiary
that becomes a Credit Party pursuant to Section 7.12, directly or indirectly,
free and clear of all Liens except as permitted by Section 8.3 and Section 8.4.

SECTION 7.10 Financial Covenant.

The Consolidated Leverage Ratio, as at the end of each fiscal quarter of the
Parent, (a) with respect to the fiscal quarter ending December 31, 2017, shall
be less than or equal to 5.75 to 1.0, (b) with respect to the fiscal quarter
ending March 31, 2018, shall be less than or equal to 5.50 to 1.0, (c) with
respect to the fiscal quarter ending June 30, 2018, shall be less than or equal
to 5.25 to 1.0, and (d) with respect to the fiscal quarter ending September 30,
2018 and each fiscal quarter thereafter, shall be less than or equal to 5.00 to
1.0; provided that, subsequent to the consummation of a Qualified Acquisition,
the Consolidated Leverage Ratio, as at the end of the three consecutive fiscal
quarters following such Qualified Acquisition (including the fiscal quarter in
which such acquisition is consummated), solely with respect to any such fiscal
quarter that is referred to in the foregoing clauses (c) and (d), shall be less
than or equal to 5.50 to 1.0.

SECTION 7.11 Material Contracts.

Each Credit Party will comply, and will cause its Subsidiaries to comply, with
all contracts necessary for the ongoing operation and business of such Credit
Party or Subsidiary in the ordinary course, except where the failure to comply
would not have or be reasonably expected to have a Material Adverse Effect.

SECTION 7.12 Additional Guarantors.

If any Subsidiary of the Parent (other than the Borrower) shall have guaranteed
other Indebtedness of the Borrower or if the Borrower otherwise elects in
writing to cause any such Subsidiary to become a Guarantor hereunder, the
Borrower shall promptly notify the Administrative Agent of such event or
election, as the case may be, and shall, within thirty (30) days thereof
(A) cause such Subsidiary, or Subsidiaries as the case may be, to become a
“Guarantor” pursuant to a Joinder Agreement in the form of Exhibit I and to
execute and deliver such other documents as requested by the Administrative
Agent and (B) deliver to the Administrative Agent documents of the types
referred to Section 5.1(b) as well as opinions of counsel to such Subsidiary or
Subsidiaries (which shall cover, among other things, legality, validity, binding
effect and enforceability), all in form, content and scope satisfactory to the
Administrative Agent. If such Subsidiary is thereafter released from its
guarantee of the other Indebtedness described above, it shall provide notice of
such to the Administrative Agent, along with evidence reasonably necessary to
confirm such release, and the Administrative Agent shall, at the Borrower’s
expense, for itself and on behalf of the Lenders, take such actions as
reasonably requested to release such Subsidiary from its guarantee hereunder.

 

78



--------------------------------------------------------------------------------

SECTION 7.13 Compliance with ERISA.

In addition to and without limiting the generality of Section 7.4, (a) except
where the failure to so comply would not have, individually or in the aggregate,
or be reasonably expected to have a Material Adverse Effect, (i) comply with
applicable provisions of ERISA, the Code and the regulations and published
interpretations thereunder with respect to all Employee Benefit Plans, (ii) not
take any action or fail to take action the result of which could reasonably be
expected to result in a liability to the PBGC or to a Multiemployer Plan,
(iii) not participate in any prohibited transaction that could result in any
civil penalty under ERISA or tax under the Code and (iv) operate each Employee
Benefit Plan in such a manner that will not incur any tax liability under
Section 4980B of the Code or any liability to any qualified beneficiary as
defined in Section 4980B of the Code and (b) furnish to the Administrative Agent
upon the Administrative Agent’s request such additional information about any
Employee Benefit Plan as may be reasonably requested by the Administrative
Agent.

ARTICLE VIII

NEGATIVE COVENANTS

Each Credit Party hereby covenants and agrees that so long as this Agreement is
in effect and until the all of the Obligations under the Loan Documents (other
than contingent, indemnification obligations not then due) have been paid and
satisfied in full in cash, all Letters of Credit have been terminated or expired
and the Revolving Credit Commitments terminated:

SECTION 8.1 Nature of Business.

No Credit Party will, nor will it permit any of its Subsidiaries to (whether now
owned or acquired or formed subsequent to the Closing Date), materially alter
the character of their business on a consolidated basis from the midstream
energy business, provided that the Credit Parties and their Subsidiaries may
establish Qualified Securitization Entities in connection with Qualified
Securitization Transactions.

SECTION 8.2 Liens.

No Credit Party will create, assume or suffer to exist any Lien on any asset now
owned or hereafter acquired by it or any of its Subsidiaries, except for the
following:

(a) Liens in favor of the Lenders securing Indebtedness under this Agreement.

(b) any Lien arising out of the refinancing, extension, renewal or refunding of
any Indebtedness secured by any Lien permitted by this Section 8.2; provided,
that the principal amount of such Indebtedness is not increased (other than to
provide for the payment of any underwriting discounts and fees related to any
refinancing Indebtedness as well as any premiums owed on and accrued and unpaid
interest related to the original Indebtedness) and is not secured by any
additional assets.

 

79



--------------------------------------------------------------------------------

(c) Liens for taxes, assessments or other governmental charges or levies not yet
due or which are being contested in good faith by appropriate proceedings and
with respect to which adequate reserves or other appropriate provisions are
being maintained in accordance with GAAP.

(d) statutory Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen and interest owners of oil and gas production and other Liens
imposed by law, created in the ordinary course of business and for amounts not
past due for more than 60 days or which are being contested in good faith by
appropriate proceedings which are sufficient to prevent imminent foreclosure of
such Liens, are promptly instituted and diligently conducted and with respect to
which adequate reserves or other appropriate provisions are being maintained in
accordance with GAAP.

(e) Liens incurred or deposits made in the ordinary course of business
(including, without limitation, surety bonds and appeal bonds) in connection
with workers’ compensation, unemployment insurance and other types of social
security benefits or to secure the performance of tenders, bids, leases,
contracts (other than for the repayment of Indebtedness), statutory obligations
and other similar obligations or arising as a result of progress payments under
government contracts.

(f) easements (including, without limitation, reciprocal easement agreements and
utility agreements), rights-of-way, covenants, consents, reservations,
encroachments, variations and other restrictions, charges or encumbrances
(whether or not recorded) affecting the use of real property.

(g) Liens with respect to judgments and attachments which do not result in an
Event of Default.

(h) Liens, deposits or pledges to secure the performance of bids, tenders,
contracts (other than contracts for the payment of money), leases (permitted
under the terms of this Agreement), public or statutory obligations, surety,
stay, appeal, indemnity, performance or other obligations arising in the
ordinary course of business.

(i) rights of first refusal entered into in the ordinary course of business.

(j) Liens consisting of any (i) rights reserved to or vested in any municipality
or governmental, statutory or public authority to control or regulate any
property of a Credit Party or any Subsidiary or to use such property in any
manner which does not materially impair the use of such property for the purpose
for which it is held by a Credit Party or any such Subsidiary, (ii) obligations
or duties to any municipality or public authority with respect to any franchise,
grant, license, lease or permit and the rights reserved or vested in any
Governmental Authority or public utility to terminate any such franchise, grant,
license, lease or permit or to condemn or expropriate any property, or
(iii) zoning laws, ordinances or municipal regulations.

 

80



--------------------------------------------------------------------------------

(k) Liens on deposits required by any Person with whom a Credit Party or any
Subsidiary enters into forward contracts, futures contracts, swap agreements or
other commodities contracts in the ordinary course of business.

(l) other Liens, including Liens imposed by Environmental Laws, arising in the
ordinary course of its business which (i) do not secure Indebtedness (other than
Liens on cash and cash equivalents that secure letters of credit), (ii) do not
secure any obligation in an amount exceeding $62,500,000 at any time and
(iii) do not in the aggregate materially detract from the value of its assets or
materially impair the use thereof in the operation of its business.

(m) any Lien on any asset of any Person existing at the time such Person is
merged or consolidated with or into the Borrower, the Parent or any Subsidiary
and not created in contemplation of such event.

(n) any Lien existing on any asset prior to the acquisition thereof by the
Borrower, the Parent or any Subsidiary and not created in contemplation of such
acquisition.

(o) any Lien on any asset securing Indebtedness incurred or assumed for the
purpose of financing all or any part of the cost of acquiring such asset;
provided, that such Lien attaches to such asset concurrently with or within 180
days after the acquisition thereof.

(p) any Lien on any asset in connection with any Synthetic Lease Obligation or
Capitalized Lease Obligation.

(q) Liens on Qualified Securitization Assets or accounts into which solely
collections or proceeds of Qualified Securitization Assets are deposited, in
each case, incurred pursuant to a Qualified Securitization Transaction.

(r) Liens in favor of the United States of America, any State, any foreign
country or any department, agency or instrumentality or political subdivision of
any such jurisdiction, to secure partial progress, advance or other payments
pursuant to any contract or statute or to secure any Indebtedness incurred for
the purpose of financing all or any part of the purchase price or the cost of
constructing or improving the property subject to such Liens, including, without
limitation, Liens to secure Indebtedness of the pollution control or industrial
revenue bond type.

(s) other Liens securing Indebtedness or obligations in a principal or
equivalent amount not to exceed, in the aggregate, at any one time 10% of
Consolidated Net Tangible Assets; provided, for purposes of this Section 8.2(s),
with respect to any such secured Indebtedness of a non-wholly-owned Subsidiary
of the Parent or Borrower with no recourse to any Credit Party or any
wholly-owned Subsidiary thereof, only that portion of such Indebtedness
reflecting Parent’s pro rata ownership interest therein shall be included in
calculating compliance herewith.

 

81



--------------------------------------------------------------------------------

SECTION 8.3 Consolidation and Merger.

A Credit Party will not, and will not permit any of its Subsidiaries to,
(a) enter into any transaction of merger or (b) consolidate, liquidate, wind up
or dissolve itself (or suffer any liquidation or dissolution); provided, that:
(i) a Person (including a Subsidiary of the Borrower but not the Borrower) may
be merged or consolidated with or into the Borrower or the Parent so long as
(A) the Borrower or the Parent, as the case may be, shall be the continuing or
surviving entity, (B) no Default or Event of Default shall exist or be caused
thereby, (C) the Borrower or the Parent, as applicable, remains liable for its
obligations under this Agreement and all the rights and remedies hereunder
remain in full force and effect, and (D) the Credit Parties are in pro forma
compliance with the financial covenant set forth in Section 7.10 before and
after giving effect to such event, determined using Consolidated EBITDA for the
period ending on the last day of the most recently ended fiscal quarter for
which financial statements have been delivered pursuant to Section 7.1(a) or
(b), as applicable, and Consolidated Net Indebtedness calculated as of the date
of such event, and (ii) a Subsidiary of the Parent (other than the Borrower) may
merge with or into another Subsidiary of the Parent or any other Person;
provided that if one of such Subsidiaries is a Guarantor, the surviving entity
must be a Guarantor. Notwithstanding anything to the contrary in this
Section 8.3, no Qualified Securitization Entity may be merged or consolidated
with or into Parent or any of its Subsidiaries at any time that any related
Qualified Securitization Attributed Indebtedness is outstanding.

SECTION 8.4 Dispositions.

A Credit Party will not directly or indirectly Dispose of assets, businesses or
operations of any Person (other than to a consolidated Subsidiary of the Credit
Party), except for the following: (a) any transfer of an interest in Qualified
Securitization Assets pursuant to a Qualified Securitization Transaction,
(b) any Permitted Disposition, and (c) other Dispositions that, in any Fiscal
Year, do not have an aggregate book value in excess of twenty-five percent (25%)
of its consolidated total assets, as determined in accordance with GAAP, as
calculated as of the end of the immediately preceding Fiscal Year.

SECTION 8.5 Transactions with Affiliates.

A Credit Party will not, and will not permit any Subsidiary to, directly or
indirectly, pay any funds to or for the account of, make any investment in,
lease, sell, transfer or otherwise Dispose of any assets, tangible or
intangible, to, or participate in, or effect, any transaction with, any officer,
director, employee or Affiliate (other than another Credit Party) unless any and
all such transactions between a Credit Party and its Subsidiaries on the one
hand and any officer, director, employee or Affiliate (other than another Credit
Party) on the other hand, shall be on an arms-length basis and on terms no less
favorable to such Credit Party or such Subsidiary than could have been obtained
from a third party who was not an officer, director, employee or Affiliate
(other than another Credit Party); provided, that the foregoing provisions of
this Section shall not (a) prohibit a Credit Party or any Subsidiary from
declaring or paying any lawful dividend or distribution otherwise permitted
hereunder (other than any dividends or distributions between a Qualified
Securitization Entity, on the one hand, and the Parent or any of its other
Subsidiaries that are not Qualified Securitization Entities, on the other hand,
to the extent that such dividends or distributions are less favorable to the
Credit Parties than an arms’ length transaction with a third party in exchange
for fair market value), (b) prohibit a Credit Party or a Subsidiary from
providing credit support for its Subsidiaries as it deems appropriate in

 

82



--------------------------------------------------------------------------------

the ordinary course of business, (c) prohibit a Credit Party or a Subsidiary
from engaging in a transaction or transactions that are not on an arms-length
basis or are not on terms as favorable as could have been obtained from a third
party, provided that such transaction or transactions occurs within a related
series of transactions, which, in the aggregate, are on an arms-length basis and
are on terms as favorable as could have been obtained from a third party,
(d) prohibit a Credit Party or a Subsidiary (other than a Qualified
Securitization Entity to the extent it is engaging in any transaction that is
not a Qualified Securitization Transaction) from engaging in non-material
transactions with any Credit Party that are not on an arms-length basis or are
not on terms as favorable as could have been obtained from a third party but are
in the ordinary course of such Credit Party’s or such Subsidiary’s business, so
long as, in each case, after giving effect thereto, no Default or Event of
Default shall have occurred and be continuing, (e) prohibit a Credit Party or a
Subsidiary from engaging in a transaction with an Affiliate if such transaction
has been approved by the Conflicts Committee, (f) prohibit a Credit Party or a
Subsidiary from entering into any of the agreements listed on Schedule 8.5,
(g) prohibit a Credit Party or a Subsidiary from compensating its employees and
officers in the ordinary course of business or (h) prohibit transactions among
any of the Parent, any Subsidiary of the Parent and any Qualified Securitization
Entity in connection with any Qualified Securitization Transactions.

SECTION 8.6 Indebtedness.

No Credit Party will, nor will it permit its Subsidiaries to, create, incur,
assume or suffer to exist any Indebtedness (other than Indebtedness under the
Loan Documents and any Indebtedness in respect of a Qualified Securitization
Transaction) unless at the time of the incurrence thereof, after giving thereto:
(x) the Credit Parties are in pro forma compliance with the financial covenant
set forth in Section 7.10, determined as of the last day of the most recently
ended fiscal quarter for which financial statements have been delivered pursuant
to Section 7.1(a) or (b), as applicable, and (y) no Default or Event of Default
shall have occurred and be continuing.

Notwithstanding anything in this Section 8.6 to the contrary, no Subsidiary of
the Parent that is not a Credit Party shall be permitted to create, incur,
assume or suffer to exist any Indebtedness, other than (a) Indebtedness under
the Loan Documents upon such Subsidiary becoming a Credit Party, (b) any
Indebtedness in respect of a Qualified Securitization Transaction, and
(c) Indebtedness not exceeding $10,000,000 in the aggregate at any time
outstanding and consisting solely of Permitted Subsidiary Indebtedness. The
immediately preceding sentence shall not restrict any Indebtedness of a Person
existing at the time such Person became a Subsidiary of the Parent, to the
extent such Indebtedness was not incurred in connection with or in contemplation
of, such Person becoming a Subsidiary; provided, that the principal amount of
such Indebtedness is not increased at the time of any refinancing, refunding,
renewal or extension thereof.

SECTION 8.7 Restricted Payments.

No Credit Party will, nor will it permit its Subsidiaries to, declare or make,
directly or indirectly, any Restricted Payment, or incur any obligation
(contingent or otherwise) to do so, during the occurrence and continuance of an
Event of Default, other than any Restricted Payment that is made by a Qualified
Securitization Entity to the Parent or any of its other Subsidiaries and not
otherwise prohibited pursuant to this Agreement.

 

83



--------------------------------------------------------------------------------

ARTICLE IX

DEFAULT AND REMEDIES

SECTION 9.1 Events of Default. Each of the following shall constitute an Event
of Default:

(a) Payment. A Credit Party shall: (i) default in the payment when due of any
principal amount of any of the Loans or of any reimbursement obligation arising
from drawings under any Letters of Credit; or (ii) default, and such default
shall continue for five or more Business Days, in the payment when due of any
interest on the Loans or of any fees or other amounts owing hereunder, under any
of the other Loan Documents or in connection herewith.

(b) Representations. Any representation, warranty or statement made or deemed to
be made by a Credit Party herein, in any of the other Loan Documents, or in any
statement or certificate delivered or required to be delivered pursuant hereto
or thereto shall prove to have been untrue in any material respect on the date
as of which it was deemed to have been made.

(c) Covenants. A Credit Party shall:

(i) default in the due performance or observance of any term, covenant or
agreement contained in Sections 7.1(f), 7.7 (solely with respect to the second
paragraph of such Section), 7.10, 7.11, 7.12, 8.1, 8.2, 8.3, 8.4, 8.5, 8.6, or
8.7;

(ii) default in the due performance or observance by it of any term, covenant or
agreement (other than those referred to in subsections (a), (b), or (c)(i) of
this Section 9.1) contained in this Agreement or any other Loan Document and
such default shall continue unremedied for a period of at least 30 days after
the earlier of (A) a Responsible Officer of a Credit Party becoming aware of
such default or (B) notice of such default is given by the Administrative Agent
or a Lender to the Borrower.

(d) Loan Documents. Any Loan Document shall fail to be in full force and effect
or a Credit Party shall so assert or any Loan Document shall fail to give the
Administrative Agent and/or the Lenders the rights, powers and privileges
purported to be created thereby; or

(e) Bankruptcy, etc. The occurrence of any of the following with respect to a
Credit Party or a Subsidiary (i) a court or governmental agency having
jurisdiction in the premises shall enter a decree or order for relief in respect
of such Credit Party or Subsidiary in an involuntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, or
appoint a receiver, liquidator, assignee,

 

84



--------------------------------------------------------------------------------

custodian, trustee, sequestrator or similar official of such Credit Party or
Subsidiary or for any substantial part of its property or ordering the winding
up or liquidation of its affairs; or (ii) an involuntary case under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect is commenced against such Credit Party or Subsidiary and such petition
remains unstayed and in effect for a period of 90 consecutive days; or
(iii) such Credit Party or Subsidiary shall commence a voluntary case under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, or consent to the entry of an order for relief in an involuntary case
under any such law, or consent to the appointment or taking possession by a
receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official of such Person or any substantial part of its property or make any
general assignment for the benefit of creditors; or (iv) such Credit Party or
Subsidiary shall admit in writing its inability to pay its debts generally as
they become due or any action shall be taken by such Person in furtherance of
any of the aforesaid purposes.

(f) Defaults under Other Agreements.

(i) With respect to any Indebtedness, including any Off Balance Sheet
Indebtedness, in excess of the lesser of (x) three percent (3%) of Consolidated
Net Tangible Assets and (y) $100,000,000 (other than Indebtedness outstanding
under this Agreement) of a Credit Party or any Subsidiary such Credit Party or
such Subsidiary shall (A) default in any payment (beyond the applicable grace
period with respect thereto, if any) with respect to any such Indebtedness or
fail to timely pay such Indebtedness when due, or (B) default (after giving
effect to any applicable grace period) in the observance or performance of any
covenant or agreement relating to such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event or condition shall occur or condition exist, the effect of which default
or other event or condition in this clause (B) is to cause any such Indebtedness
to become due prior to its stated maturity or

(ii) There occurs under any Hedge Agreement an Early Termination Date (as
defined in such Hedge Agreement) resulting from (A) any event of default under
such Hedge Agreement as to which the Borrower is the Defaulting Party (as
defined in such Hedge Agreement) or (B) any Termination Event (as so defined)
under such Hedge Agreement as to which the Borrower is an Affected Party (as so
defined) and, in either event, the Hedge Termination Value owed by the Borrower
as a result thereof is greater than the lesser of (x) three percent (3%) of
Consolidated Net Tangible Assets and (y) $100,000,000 (exclusive of any amounts
the validity of which are being contested in good faith, by appropriate
proceedings (if necessary) and for which adequate reserves with respect thereto
are maintained on the books of the Parent or the applicable Subsidiary), unless
satisfied in full within any applicable grace period;

 

85



--------------------------------------------------------------------------------

(g) Judgments. One or more judgments, orders, or decrees shall be entered
against a Credit Party or a Subsidiary involving a liability, in the aggregate,
in excess of the lesser of (x) three percent (3%) of Consolidated Net Tangible
Assets and (y) $50,000,000 (to the extent not paid or covered by insurance
provided by a carrier who has acknowledged coverage) and such judgments, orders
or decrees shall continue unsatisfied, undischarged and unstayed for a period
ending on the first to occur of (i) the last day on which such judgment, order
or decree becomes final and unappealable and, where applicable, with the status
of a judicial lien or (ii) 45 days.

(h) ERISA Events. The occurrence of any of the following events: (i) any Credit
Party or any ERISA Affiliate fails to make full payment when due of all amounts
which, under the provisions of any Pension Plan or Sections 412 or 430 of the
Code, any Credit Party or any ERISA Affiliate is required to pay as
contributions thereto and are in excess of the lesser of (x) three percent (3%)
of Consolidated Net Tangible Assets and (y) $25,000,000, (ii) a Termination
Event or (iii) any Credit Party or any ERISA Affiliate as employers under one or
more Multiemployer Plans makes a complete or partial withdrawal from any such
Multiemployer Plan and the plan sponsor of such Multiemployer Plans notifies
such withdrawing employer that such employer has incurred a withdrawal liability
requiring payments in an amount exceeding the lesser of (x) three percent (3%)
of Consolidated Net Tangible Assets and (y) $50,000,000.

(i) Change in Control. The occurrence of any Change in Control.

SECTION 9.2 Remedies. Upon the occurrence of an Event of Default, with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrower:

(a) Acceleration; Termination of Credit Facility. Terminate the Revolving Credit
Commitments and declare the principal of and interest on the Loans and the
Reimbursement Obligations at the time outstanding, and all other amounts owed to
the Lenders and to the Administrative Agent under this Agreement or any of the
other Loan Documents and all other Obligations, to be forthwith due and payable,
whereupon the same shall immediately become due and payable without presentment,
demand, protest or other notice of any kind, all of which are expressly waived
by each Credit Party, anything in this Agreement or the other Loan Documents to
the contrary notwithstanding, and terminate the Credit Facility and any right of
the Borrower to request borrowings or Letters of Credit thereunder; provided,
that upon the occurrence of an Event of Default specified in Section 9.1(e), the
Credit Facility shall be automatically terminated and all Obligations shall
automatically become due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly waived by each Credit
Party, anything in this Agreement or in any other Loan Document to the contrary
notwithstanding.

(b) Letters of Credit. With respect to all Letters of Credit with respect to
which presentment for honor shall not have occurred at the time of an
acceleration pursuant to the preceding paragraph, the Borrower shall at such
time deposit in a Cash Collateral account opened by the Administrative Agent an
amount equal to the aggregate then undrawn and unexpired amount of such Letters
of Credit. Amounts held in such Cash Collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such

 

86



--------------------------------------------------------------------------------

Letters of Credit shall have expired or been fully drawn upon, if any, shall be
applied to repay the other Obligations on a pro rata basis. After all such
Letters of Credit shall have expired or been fully drawn upon, the Reimbursement
Obligation shall have been satisfied and all other Obligations shall have been
paid in full, the balance, if any, in such Cash Collateral account shall be
returned to the Borrower.

(c) General Remedies. Exercise on behalf of the Lenders, any Cash Management
Bank or any Hedge Bank all of its other rights and remedies under this
Agreement, the other Loan Documents and Applicable Law, in order to satisfy all
of the Obligations.

SECTION 9.3 Rights and Remedies Cumulative; Non-Waiver; Etc.

(a) The enumeration of the rights and remedies of the Administrative Agent and
the Lenders set forth in this Agreement is not intended to be exhaustive and the
exercise by the Administrative Agent and the Lenders of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or under the other Loan Documents or that may now or hereafter exist
at law or in equity or by suit or otherwise. No delay or failure to take action
on the part of the Administrative Agent or any Lender in exercising any right,
power or privilege shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
or shall be construed to be a waiver of any Event of Default. No course of
dealing between the Borrower, the Administrative Agent and the Lenders or their
respective agents or employees shall be effective to change, modify or discharge
any provision of this Agreement or any of the other Loan Documents or to
constitute a waiver of any Event of Default.

(b) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Credit Parties or any of them shall be
vested exclusively in, and all actions and proceedings at law in connection with
such enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.2 for the benefit of all the
Lenders and the Issuing Lender; provided that the foregoing shall not prohibit
(a) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) the Issuing Lender or
the Swingline Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as Issuing Lender or Swingline Lender, as the
case may be) hereunder and under the other Loan Documents, (c) any Lender from
exercising setoff rights in accordance with Section 11.4 (subject to the terms
of Section 4.4), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Credit Party under any Debtor Relief Law; and provided, further, that if
at any time there is no Person acting as Administrative Agent hereunder and
under the other Loan Documents, then (i) the Required Lenders shall have the
rights otherwise ascribed to the Administrative Agent pursuant to Section 9.2
and (ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 4.4, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

 

87



--------------------------------------------------------------------------------

SECTION 9.4 Crediting of Payments and Proceeds. In the event that the
Obligations have been accelerated pursuant to Section 9.2 or the Administrative
Agent or any Lender has exercised any remedy set forth in this Agreement or any
other Loan Document, all payments received by the Lenders upon the Obligations
and all net proceeds from the enforcement of the Obligations shall be applied:

First, to payment of that portion of the Obligations constituting reasonable
fees, indemnities, expenses and other amounts, including reasonable attorney
fees, payable to the Administrative Agent in its capacity as such, each Issuing
Lender in its capacity as such and the Swingline Lender in its capacity as such,
ratably among the Administrative Agent, the Issuing Lenders and Swingline Lender
in proportion to the respective amounts described in this clause First payable
to them;

Second, to payment of that portion of the Obligations constituting reasonable
fees, indemnities and other amounts (other than principal and interest) payable
to the Lenders under the Loan Documents, including reasonable attorney fees,
ratably among the Lenders in proportion to the respective amounts described in
this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and Reimbursement Obligations, ratably among the
Lenders in proportion to the respective amounts described in this clause Third
payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, Reimbursement Obligations and payment obligations then
owing under Guaranteed Hedge Agreements and Guaranteed Cash Management
Agreements, ratably among the Lenders, the Issuing Lenders, the Hedge Banks and
the Cash Management Banks in proportion to the respective amounts described in
this clause Fourth held by them;

Fifth, to the Administrative Agent for the account of the Issuing Lenders, to
Cash Collateralize any L/C Obligations then outstanding; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Applicable Law.

Excluded Swap Obligations with respect to any Credit Party shall not be paid
with amounts received from such Credit Party or such Credit Party’s assets, but
appropriate adjustments shall be made with respect to payments from other Credit
Parties to preserve the allocations otherwise set forth above in this Section.

Notwithstanding the foregoing, Obligations arising under Guaranteed Cash
Management Agreements and Guaranteed Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be. Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article X for
itself and its Affiliates as if a “Lender” party hereto.

 

88



--------------------------------------------------------------------------------

SECTION 9.5 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Lenders and the Administrative Agent (including any claim for any fees provided
for in this Agreement and all reasonable expenses, disbursements and advances of
the Lenders, the Issuing Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders, the Issuing
Lenders and the Administrative Agent under Sections 3.3, 4.3 and 11.3) allowed
in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Lenders, to pay
to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Sections 3.3, 4.3 and 11.3.

ARTICLE X

THE ADMINISTRATIVE AGENT

SECTION 10.1 Appointment and Authority.

As of the Closing Date, Mizuho shall be deemed to have been irrevocably
appointed by each of the Lenders and each of the Issuing Lenders to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and shall be authorized to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Lenders, and neither the
Borrower nor any Subsidiary thereof shall have rights as a third party
beneficiary of any of such provisions, other than any provision in

 

89



--------------------------------------------------------------------------------

Section 10.6 hereof that gives the Borrower any consent or approval rights. It
is understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

SECTION 10.2 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

SECTION 10.3 Exculpatory Provisions.

(a) The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, the Administrative Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

 

90



--------------------------------------------------------------------------------

(b) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 11.2 and Section 9.2) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent by
the Parent, the Borrower, a Lender or an Issuing Lender.

(c) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article VI or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

SECTION 10.4 Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or an Issuing
Lender, the Administrative Agent may presume that such condition is satisfactory
to such Lender or such Issuing Lender unless the Administrative Agent shall have
received notice to the contrary from such Lender or such Issuing Lender prior to
the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Parent and the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

SECTION 10.5 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the Credit Facility as well as
activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub-agents.

 

91



--------------------------------------------------------------------------------

SECTION 10.6 Resignation of Administrative Agent.

(a) The Administrative Agent may resign at any time by giving no less than
thirty (30) days written notice of its resignation to the Lenders, the Issuing
Lenders and the Borrower. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, subject to the consent of the Borrower
(which consent shall not be required if any Event of Default has occurred and is
continuing at the time of such appointment), to appoint a successor, which shall
be a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to), on behalf of the Lenders and the Issuing
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above. Whether or not a successor has been appointed, such resignation
shall become effective in accordance with such notice on the Resignation
Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by Applicable Law, by notice in writing to the Borrower,
the Administrative Agent and all other parties to this Agreement, remove such
Person as Administrative Agent and the Required Lenders shall have the right,
subject to the consent of the Borrower (which consent shall not be required if
any Event of Default has occurred and is continuing at the time of such
appointment), to appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable), (1) the retiring or removed Administrative Agent shall be
discharged from its prospective duties and obligations hereunder and under the
other Loan Documents (except that in the case of any collateral security held by
the Administrative Agent on behalf of the Lenders or the Issuing Lenders under
any of the Loan Documents, the retiring or removed Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) except for any indemnity payments
owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each Issuing
Lender directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring or removed Administrative Agent (other than any rights to
indemnity payments owed to the retiring or removed Administrative Agent), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring or removed Administrative Agent’s
resignation or removal hereunder and

 

92



--------------------------------------------------------------------------------

under the other Loan Documents, the provisions of this Article and Section 11.3
shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring or removed Administrative Agent was acting as Administrative Agent.

(d) Any resignation by Mizuho as Administrative Agent pursuant to this Section
shall also constitute its resignation as Issuing Lender and Swingline Lender.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Issuing Lender and
Swingline Lender, (b) the retiring Issuing Lender and Swingline Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor Issuing Lender shall issue
letters of credit in substitution for the Letters of Credit issued by the
retiring Issuing Lender, if any, outstanding at the time of such succession or
make other arrangement satisfactory to the retiring Issuing Lender to
effectively assume the obligations of the retiring Issuing Lender with respect
to such Letters of Credit.

SECTION 10.7 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and each Issuing Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

SECTION 10.8 No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, book managers, lead managers, arrangers, lead arrangers or
co-arrangers listed on the cover page or signature pages hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or an Issuing Lender hereunder.

SECTION 10.9 Guaranty Matters. Each of the Lenders (including in its or any of
its Affiliate’s capacities as a potential Hedge Bank or Cash Management Bank)
irrevocably authorize the Administrative Agent, at its option and in its
discretion to release any Subsidiary Guarantor from its obligations under any
Loan Documents if such Person ceases to be (a) a Guarantor pursuant to
Section 7.12 or (b) a Subsidiary as a result of a transaction not prohibited by
this Agreement.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under a Subsidiary Guaranty
Agreement pursuant to this Section 10.9. In each case as specified in this
Section 10.9, the Administrative Agent will, at the Borrower’s expense, execute
and deliver to the applicable Credit Party such documents as such Credit Party
may reasonably request to

 

93



--------------------------------------------------------------------------------

evidence the release of such item of Collateral from the assignment and security
interest granted under the Security Documents or to subordinate its interest in
such item, or to release such Guarantor from its obligations under the
Subsidiary Guaranty Agreement, in each case in accordance with the terms of the
Loan Documents and this Section 10.9.

SECTION 10.10 Guaranteed Hedge Agreements and Guaranteed Cash Management
Agreements. No Cash Management Bank or Hedge Bank that obtains the benefits of
Section 9.4 by virtue of the provisions hereof shall have any right to notice of
any action or to consent to, direct or object to any action hereunder or under
any other Loan Document other than in its capacity as a Lender and, in such
case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article X to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Guaranteed Cash
Management Agreements and Guaranteed Hedge Agreements unless the Administrative
Agent has received written notice of such Guaranteed Cash Management Agreements
and Guaranteed Hedge Agreements, together with such supporting documentation as
the Administrative Agent may request, from the applicable Cash Management Bank
or Hedge Bank, as the case may be.

ARTICLE XI

MISCELLANEOUS

SECTION 11.1 Notices.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows:

If to the Borrower:

DCP Midstream Operating, LP

370 17th St., Suite 2500

Denver, CO 80202

Attention of: Chief Financial Officer

Telephone No.: (303) 633-2900

Facsimile No.: (303) 605-2226

With copies to:

DCP Midstream Operating, LP

370 17th St., Suite 2500

Attention of: General Counsel

Telephone No.: (303) 633-2900

Facsimile No.: (303) 605-2226

 

94



--------------------------------------------------------------------------------

If to Mizuho as

Administrative Agent:

Mizuho Bank, Ltd.

Harborside Financial Center

1800 Plaza Ten

Jersey City, NJ 07311-4098

Attention of: Maria Sherry

Telephone No.: 201-626-9384

Facsimile No.: 201-626-9935

E-mail: Lau_agent@mizuhocbus.com

With copies to:

Mizuho Bank, Ltd.

Harborside Financial Center

1800 Plaza Ten

Jersey City, NJ 07311-4098

Attention of: Verleria Wilson

Telephone No.: 201-626-9330

Facsimile No.: 201-626-9935

E-mail: Lau_agent@mizuhocbus.com

If to any Lender:

To the address set forth on the Register

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Lender hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the Issuing Lender pursuant to
Article II if such Lender or the Issuing Lender, as applicable, has notified the
Administrative Agent that is incapable of receiving notices under such Article
by electronic communication. The Administrative Agent or the Borrower may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it, provided
that approval of such procedures may be limited to particular notices or
communications. Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received

 

95



--------------------------------------------------------------------------------

upon the deemed receipt by the intended recipient at its e-mail address as
described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii) above, if such notice, email or
other communication is not sent during the normal business hours of the
recipient, such notice, email or other communication shall be deemed to have
been sent at the opening of business on the next Business Day for the recipient.

(c) Administrative Agent’s Office. The Administrative Agent hereby designates
its office located at the address set forth above, or any subsequent office
which shall have been specified for such purpose by written notice to the
Borrower and Lenders, as the Administrative Agent’s Office referred to herein,
to which payments due are to be made and at which Loans will be disbursed and
Letters of Credit requested.

(d) Change of Address, Etc. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto.

(e) Platform.

(i) Each Credit Party agrees that the Administrative Agent may, but shall not be
obligated to, make the Communications (as defined below) available to the
Issuing Lender and the other Lenders by posting the Communications on Debt
Domain, Intralinks, Syndtrak or a substantially similar electronic transmission
system (the “Platform”).

(ii) The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the any Credit Party,
any Lender or any other Person or entity for damages of any kind, including,
without limitation, direct or indirect, special, incidental or consequential
damages, losses or expenses (whether in tort, contract or otherwise) arising out
of any Credit Party’s or the Administrative Agent’s transmission of
communications through the Platform. “Communications” means, collectively, any
notice, demand, communication, information, document or other material provided
by or on behalf of any Credit Party pursuant to any Loan Document or the
transactions contemplated therein which is distributed to the Administrative
Agent, the Issuing Lender or any Lender by means of electronic communications
pursuant to this Section, including through the Platform.

(f) Private Side Designation. Each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and Applicable Law,
including United States Federal and state securities Applicable

 

96



--------------------------------------------------------------------------------

Laws, to make reference to Borrower Materials that are not made available
through the “Public Side Information” portion of the Platform and that may
contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities Applicable
Laws.

SECTION 11.2 Amendments, Waivers and Consents; Release. Except as set forth
below or as specifically provided in any Loan Document, any term, covenant,
agreement or condition of this Agreement or any of the other Loan Documents may
be amended or waived by the Lenders, and any consent given by the Lenders, if,
but only if, such amendment, waiver or consent is in writing signed by the
Required Lenders (or by the Administrative Agent with the consent of the
Required Lenders) and delivered to the Administrative Agent and, in the case of
an amendment, signed by the Borrower; provided, that no amendment, waiver or
consent shall:

(a) without the prior written consent of the Required Lenders, amend, modify or
waive (i) Section 5.2 or any other provision of this Agreement if the effect of
such amendment, modification or waiver is to require the Revolving Credit
Lenders (pursuant to, in the case of any such amendment to a provision hereof
other than Section 5.2, any substantially concurrent request by the Borrower for
a borrowing of Revolving Credit Loans) to make Revolving Credit Loans when such
Revolving Credit Lenders would not otherwise be required to do so, (ii) the
amount of the Swingline Commitment or (iii) the amount of the L/C Commitment;

(b) increase the Revolving Credit Commitment of any Revolving Credit Lender (or
reinstate any Revolving Credit Commitment terminated pursuant to Section 9.2) or
the amount of Loans of any Lender, in any case, without the written consent of
such Revolving Credit Lender;

(c) waive, extend or postpone any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees or other amounts due to
the Lenders (or any of them) or any scheduled or mandatory reduction of the
Revolving Credit Commitment hereunder or under any other Loan Document without
the written consent of each Lender directly and adversely affected thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or Reimbursement Obligation, or (subject to clause (iv) of the second
proviso to this Section) any fees or other amounts payable hereunder or under
any other Loan Document without the written consent of each Lender directly and
adversely affected thereby; provided that only the consent of the Required
Lenders shall be necessary to waive any obligation of the Borrower to pay
interest at the rate set forth in Section 4.1(c) during the continuance of an
Event of Default; provided, further that, for the avoidance of doubt, changes to
this Agreement to accommodate the replacement of LIBOR made in accordance with
the procedures set forth in Section 4.8(c) shall not require the consent of each
Lender directly and adversely affected thereby;

(e) change Section 4.6 or Section 9.4 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender
directly and adversely affected thereby;

 

97



--------------------------------------------------------------------------------

(f) except as otherwise permitted by this Section 11.2 change any provision of
this Section or reduce the percentages specified in the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender directly affected thereby; or

(g) consent to the assignment or transfer by any Credit Party of such Credit
Party’s rights and obligations under any Loan Document to which it is a party
(except as permitted pursuant to Section 9.4), in each case, without the written
consent of each Lender; or

(h) release the Parent, from any Guaranty Agreement (other than as authorized in
Section 11.2), without the written consent of each Lender.

provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable Issuing Lender in addition to the Lenders
required above, affect the rights or duties of such Issuing Lender under this
Agreement or any Letter of Credit Application relating to any Letter of Credit
issued or to be issued by it; (ii) no amendment, waiver or consent shall, unless
in writing and signed by the Swingline Lender in addition to the Lenders
required above, affect the rights or duties of the Swingline Lender under this
Agreement; (iii) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above,
affect the rights or duties of the Administrative Agent under this Agreement or
any other Loan Document; (iv) the Fee Letters may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto,
and (v) the Administrative Agent and the Borrower shall be permitted to amend
any provision of the Loan Documents (and such amendment shall become effective
without any further action or consent of any other party to any Loan
Document) (A) in accordance with Section 4.8(c) or (B) if the Administrative
Agent and the Borrower shall have jointly identified an obvious error or any
error or omission of a technical or immaterial nature in any such provision.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Revolving Credit Commitment of such Lender may not be increased
or extended, the amounts owed to such Lender decreased (unless otherwise
provided herein) or the payment date of any outstanding amounts owing to it
extended without the consent of such Lender, and any amendment of this sentence
shall require the consent of all Lenders, including any Defaulting Lenders.

Notwithstanding anything in this Agreement to the contrary, each Lender hereby
irrevocably authorizes the Administrative Agent on its behalf, and without
further consent, to enter into amendments or modifications to this Agreement
(including, without limitation, amendments to this Section 11.2) or any of the
other Loan Documents or to enter into additional Loan Documents as the
Administrative Agent reasonably deems appropriate in order to effectuate the
terms of Section 4.13 (including, without limitation, as applicable, (1) to
permit the Incremental Revolving Credit Increases to share ratably in the
benefits of this Agreement and the other Loan Documents and (2) to include the
Incremental Revolving Credit Increase, as applicable, or outstanding Incremental
Revolving Credit Increase, as applicable, in any determination of (i) Required
Lenders or (ii) similar required lender terms applicable thereto); provided that
no amendment or modification shall result in any increase in the amount of any
Lender’s Revolving Credit Commitment or any increase in any Lender’s Revolving
Credit Commitment Percentage, in each case, without the written consent of such
affected Lender.

 

98



--------------------------------------------------------------------------------

The Lenders hereby agree that, upon written request by the Borrower, the
Administrative Agent shall release any Guarantor (other than the Parent) from
the guarantee under the Loan Documents upon consummation of any transaction
permitted under this Agreement that results in such Guarantor ceasing to
constitute a wholly owned Subsidiary of the Parent, provided that the Borrower’s
written request certifies that such requested release is in compliance with this
Section 11.2. The Lenders hereby authorize the Administrative Agent to execute
and deliver any instruments, documents, and agreements necessary or desirable to
evidence and confirm any such release of any Guarantor pursuant to the foregoing
provisions of this paragraph, all without the further consent or joinder of any
Lender.

SECTION 11.3 Expenses; Indemnity.

(a) Costs and Expenses. The Borrower and any other Credit Party, jointly and
severally, shall pay (i) all reasonable out of pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable fees, charges
and disbursements of outside counsel for the Administrative Agent), in
connection with the syndication of the Credit Facility, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out of pocket
expenses incurred by the Issuing Lender in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder, and (iii) all reasonable out of pocket expenses incurred by
the Administrative Agent, any Lender or the Issuing Lender (including the
reasonable fees, charges and disbursements of any outside counsel for the
Administrative Agent, any Lender or the Issuing Lender), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such reasonable out of pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Arranger, each Lender and
the Issuing Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, and shall pay or reimburse any such Indemnitee for, any and all
losses, claims (including, without limitation, any Environmental Claims),
damages, liabilities and related expenses (including the fees, charges and
disbursements of any outside counsel for any Indemnitee), incurred by any
Indemnitee or asserted against any Indemnitee by any Person (including the
Borrower or any other Credit Party), other than such Indemnitee and its Related
Parties, arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby (including, without limitation,
the Transactions), (ii) any Loan or Letter of Credit or the use or proposed use
of the proceeds therefrom (including any refusal by

 

99



--------------------------------------------------------------------------------

the Issuing Lender to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
Release of Hazardous Materials on or from any property owned or operated by any
Credit Party or any Subsidiary thereof, or any Environmental Claim related in
any way to any Credit Party or any Subsidiary, (iv) any actual claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Credit Party or any Subsidiary thereof, and regardless of
whether any Indemnitee is a party thereto, or (v) any claim (including, without
limitation, any Environmental Claims), investigation, litigation or other
proceeding (whether or not the Administrative Agent or any Lender is a party
thereto) and the prosecution and defense thereof, arising out of or in any way
connected with the Loans, this Agreement, any other Loan Document, or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby, including without limitation, reasonable
attorneys and consultant’s fees, provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by any Credit Party or any Subsidiary thereof against an Indemnitee for
breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document as determined by a final and nonappealable judgment by a
court of competent jurisdiction. This Section 11.3(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under clause (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
any Issuing Lender, the Swingline Lender or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), such Issuing Lender, the Swingline Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Revolving Credit Outstandings at such time)
of such unpaid amount (including any such unpaid amount in respect of a claim
asserted by such Lender); provided that with respect to such unpaid amounts owed
to such Issuing Lender or the Swingline Lender solely in its capacity as such,
only the Revolving Credit Lenders shall be required to pay such unpaid amounts,
such payment to be made severally among them based on such Revolving Credit
Lenders’ Commitment Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) provided, further, that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the Issuing Lender or the
Swingline Lender in its capacity as such, or against any Related Party of any of
the foregoing acting for the Administrative Agent (or any such sub-agent), such
Issuing Lender or the Swingline Lender in connection with such capacity. The
obligations of the Lenders under this clause (c) are subject to the provisions
of Section 4.7.

 

100



--------------------------------------------------------------------------------

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, no party to this Agreement shall assert, and each party to this
Agreement hereby waives, any claim against any other party to this Agreement, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof, provided that, such waiver does not limit the Borrower’s
indemnification obligations under Section 11.3(b). No Indemnitee referred to in
clause (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

(e) Payments. All amounts due under this Section shall be payable promptly after
demand therefor.

(f) Survival. Each party’s obligations under this Section shall survive the
termination of the Loan Documents and payment of the obligations hereunder.

SECTION 11.4 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each Issuing Lender, the Swingline Lender and each of
their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by Applicable Law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, such Issuing Lender, the Swingline
Lender or any such Affiliate to or for the credit or the account of the Borrower
or any other Credit Party against any and all of the obligations of the Borrower
or such Credit Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender, such Issuing Lender or the Swingline Lender or any
of their respective Affiliates, irrespective of whether or not such Lender, such
Issuing Lender, the Swingline Lender or any such Affiliate shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Credit Party may be contingent or unmatured
or are owed to a branch or office of such Lender, such Issuing Lender, the
Swingline Lender or such Affiliate different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided that
in the event that any Defaulting Lender shall exercise any such right of setoff
hereunder, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 10.4 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the Issuing Lenders, the Swingline Lender and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, each Issuing Lender, the Swingline Lender and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender, such Issuing
Lender, the Swingline Lender or their respective Affiliates may have. Each
Lender, each Issuing Lender and the Swingline Lender agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.

 

101



--------------------------------------------------------------------------------

SECTION 11.5 Governing Law; Jurisdiction, Etc.

(a) Governing Law. This Agreement and the other Loan Documents and any claim,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York.

(b) Submission to Jurisdiction. Each party hereby irrevocably and
unconditionally submits, for itself and its property, to the non-exclusive
jurisdiction of the United States District Court of the Southern District of New
York, and of the Supreme Court of the State of New York sitting in New York
county and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Loan Document or the
transactions contemplated hereby or thereby, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York state court or, to the
extent permitted by Applicable Law, such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that any party may otherwise have to bring any
action or proceeding relating to this Agreement or any other Loan Document
against any other party or its properties in any courts of any jurisdiction.

(c) Waiver of Venue. The Borrower and each other Credit Party irrevocably and
unconditionally waives, to the fullest extent permitted by Applicable Law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
Applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

(d) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 11.1. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.

SECTION 11.6 Waiver of Jury Trial.

(a) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO

 

102



--------------------------------------------------------------------------------

ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES
HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

SECTION 11.7 Reversal of Payments. To the extent any Credit Party makes a
payment or payments to the Administrative Agent for the ratable benefit of the
Lenders or the Administrative Agent receives any payment which payments or any
part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to a trustee, receiver or
any other party under any bankruptcy law, state or federal law, common law or
equitable cause, then, to the extent of such payment or proceeds repaid, the
Obligations or part thereof intended to be satisfied shall be revived and
continued in full force and effect as if such payment or proceeds had not been
received by the Administrative Agent.

SECTION 11.8 Reserved.

SECTION 11.9 Accounting Matters. If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

SECTION 11.10 Successors and Assigns; Participations.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Credit Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

103



--------------------------------------------------------------------------------

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Revolving Credit Commitment and the Loans at
the time owing to it); provided that, in each case with respect to any Credit
Facility, any such assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Revolving Credit Commitment and/or the Loans at the time owing to it
(in each case with respect to any Facility) or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and

(B) in any case not described in paragraph 11.10(b)(i)(A) of this Section, the
aggregate amount of the Revolving Credit Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Revolving Credit
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date) shall not be less than $5,000,000, unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed); provided that the Borrower shall be
deemed to have given its consent ten (10) Business Days after the date written
notice thereof has been delivered by the assigning Lender (through the
Administrative Agent) unless such consent is expressly refused by the Borrower
prior to such tenth (10th) Business Day;

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Revolving
Credit Commitment assigned;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph 11.10(b)(i)(B) of this Section and, in
addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided, that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice thereof; and provided, further, that the
Borrower’s consent shall not be required during the primary syndication of the
Credit Facility;

 

104



--------------------------------------------------------------------------------

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of the
Revolving Credit Facility if such assignment is to a Person that is not a Lender
with a Revolving Credit Commitment, an Affiliate of such Lender or an Approved
Fund with respect to such Lender; and

(C) the consents of the Issuing Lenders and the Swingline Lender (such consents
not to be unreasonably withheld or delayed) shall be required for any assignment
in respect of the Revolving Credit Facility that increases the assignees
obligations to participate in Letters of Credit or Swingline Loans.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500 for each assignment; provided that
(A) only one such fee will be payable in connection with simultaneous
assignments to two or more Approved Funds by a Lender and (B) the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower, the Parent or any of their Subsidiaries or Affiliates or
(B) to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person).

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested, but not funded by, the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (A) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the Issuing
Lender, the Swingline Lender and each other Lender hereunder (and interest
accrued thereon), and (B) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swingline Loans
in accordance with its Revolving Credit Commitment Percentage. Notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under Applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

 

105



--------------------------------------------------------------------------------

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 4.8, 4.9, 4.10, 4.11 and 11.3 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section (other than a purported assignment to a natural Person or the
Parent, the Borrower or any of the Borrower’s or Parent’s Subsidiaries or
Affiliates, which shall be null and void.

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices in
Jersey City, New Jersey, a copy of each Assignment and Assumption and each
Lender Joinder Agreement delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Revolving Credit Commitment of,
and principal amounts of (and stated interest on) the Loans owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). As of
the Closing Date, the Revolving Credit Commitment of each Lender is set forth on
the Register attached hereto as Schedule 11.10(c). The entries in the Register
shall be conclusive, absent manifest error, and the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the Borrower,
each Issuing Lender and any Lender (but only to the extent of entries in the
Register that are applicable to such Lender), at any reasonable time and from
time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Revolving Credit Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Issuing Lender, the Swingline Lender and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 11.3(c) with respect to any payments made by such Lender to its
Participant(s).

 

106



--------------------------------------------------------------------------------

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in
Section 11.2 that directly affects such Participant and could not be affected by
a vote of the Required Lenders. The Borrower agrees that each Participant shall
be entitled to the benefits of Sections 4.8, 4.9, 4.10 and 4.11 (subject to the
requirements and limitations therein, including the requirements of
Section 4.11(f) (it being understood that the documentation required under
Section 4.11(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Section 4.12 as if it were an
assignee under paragraph (b) of this Section and (B) shall not be entitled to
receive any greater payment under Sections 4.10 and 4.11, with respect to such
participation, than its participating Lender would have been entitled to
receive, unless the sale of the participation to such Participant was made with
the Borrower’s consent. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 4.12(b) with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.4 as though it were a Lender; provided
that such Participant agrees to be subject to Section 4.6 as though it were a
Lender.

(e) Participant Register. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank or other central
banking authority; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

107



--------------------------------------------------------------------------------

SECTION 11.11 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the Issuing Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Related Parties (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required or requested by, or
required to be disclosed to, any regulatory or similar authority purporting to
have jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by Applicable Laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies under this Agreement, under any
other Loan Document or under any Guaranteed Hedge Agreement or Guaranteed Cash
Management Agreement, or any action or proceeding relating to this Agreement,
any other Loan Document or any Guaranteed Hedge Agreement or Guaranteed Cash
Management Agreement, or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement and (ii) any actual or prospective party (or its Related
Parties) to any swap, derivative or other transaction under which payments are
to be made by reference to the Borrower and its obligations, this Agreement or
payments hereunder; (g) on a confidential basis to (i) any rating agency in
connection with rating the Borrower or its Subsidiaries or the Credit Facility
or (ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the Credit Facility;
(h) with the consent of the Borrower, (i) to Gold Sheets and other similar bank
trade publications, such information to consist of deal terms and other
information customarily found in such publications, (j) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, any Lender,
any Issuing Lender or any of their respective Affiliates on a nonconfidential
basis from a source other than the Borrower or (k) to governmental regulatory
authorities in connection with any regulatory examination of the Administrative
Agent or any Lender or in accordance with the Administrative Agent’s or any
Lender’s regulatory compliance policy if the Administrative Agent or such Lender
deems necessary for the mitigation of claims by those authorities against the
Administrative Agent or such Lender or any of its subsidiaries or affiliates.
For purposes of this Section, “Information” means all information received from
any Credit Party or any Subsidiary thereof relating to any Credit Party or any
Subsidiary thereof or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the
Issuing Lender on a nonconfidential basis prior to disclosure by any Credit
Party or any Subsidiary thereof. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

SECTION 11.12 Performance of Duties. Each of the Credit Party’s obligations
under this Agreement and each of the other Loan Documents shall be performed by
such Credit Party at its sole cost and expense.

 

108



--------------------------------------------------------------------------------

SECTION 11.13 All Powers Coupled with Interest. All powers of attorney and other
authorizations granted to the Lenders, the Administrative Agent and any Persons
designated by the Administrative Agent or any Lender pursuant to any provisions
of this Agreement or any of the other Loan Documents shall be deemed coupled
with an interest and shall be irrevocable so long as any of the Obligations
remain unpaid or unsatisfied, any of the Revolving Credit Commitments remain in
effect or the Credit Facility has not been terminated.

SECTION 11.14 Survival.

(a) All representations and warranties set forth in Article VI and all
representations and warranties contained in any certificate, or any of the Loan
Documents (including, but not limited to, any such representation or warranty
made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement. All representations
and warranties made under this Agreement shall be made or deemed to be made at
and as of the Closing Date (except those that are expressly made as of a
specific date), shall survive the Closing Date and shall not be waived by the
execution and delivery of this Agreement, any investigation made by or on behalf
of the Lenders or any borrowing hereunder.

(b) Notwithstanding any termination of this Agreement, the indemnities to which
the Administrative Agent and the Lenders are entitled under the provisions of
this Article XI and any other provision of this Agreement and the other Loan
Documents shall continue in full force and effect and shall protect the
Administrative Agent and the Lenders against events arising after such
termination as well as before.

SECTION 11.15 Titles and Captions. Titles and captions of Articles, Sections and
subsections in, and the table of contents of, this Agreement are for convenience
only, and neither limit nor amplify the provisions of this Agreement.

SECTION 11.16 Severability of Provisions. Any provision of this Agreement or any
other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.

SECTION 11.17 Counterparts; Integration; Effectiveness; Electronic Execution.

(a) Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent, constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 5.1, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or in electronic
(i.e., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

109



--------------------------------------------------------------------------------

(b) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

SECTION 11.18 Term of Agreement. This Agreement shall remain in effect from the
Closing Date through and including the date upon which all Obligations (other
than contingent indemnification obligations not then due) arising hereunder or
under any other Loan Document shall have been indefeasibly and irrevocably paid
and satisfied in full, all Letters of Credit have been terminated or expired or
been Cash Collateralized and the Revolving Credit Commitment has been
terminated. No termination of this Agreement shall affect the rights and
obligations of the parties hereto arising prior to such termination or in
respect of any provision of this Agreement which survives such termination.

SECTION 11.19 USA PATRIOT Act. The Administrative Agent and each Lender hereby
notifies the Borrower that pursuant to the requirements of the PATRIOT Act, it
is required to obtain, verify and record information that identifies the
Borrower and the Subsidiary Guarantors, which information includes the name and
address of the Borrower and each Subsidiary Guarantor and other information that
will allow such Lender to identify the Borrower or such Subsidiary Guarantor in
accordance with the PATRIOT Act.

SECTION 11.20 Independent Effect of Covenants. The Borrower expressly
acknowledges and agrees that each covenant contained in Article VII or VIII
hereof shall be given independent effect. Accordingly, the Borrower shall not
engage in any transaction or other act otherwise permitted under any covenant
contained in Article VII or VIII, if after giving effect to such transaction or
act, the Borrower shall or would be in breach of any other covenant contained in
Article VII or VIII.

SECTION 11.21 Inconsistencies with Other Documents. In the event there is a
conflict or inconsistency between this Agreement and any other Loan Document,
the terms of this Agreement shall control.

SECTION 11.22 No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each of the Credit Parties acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent and the Arrangers, are arm’s-length commercial transactions
between the Credit Parties and their respective Affiliates, on the one hand, and
the

 

110



--------------------------------------------------------------------------------

Administrative Agent and the Arrangers, on the other hand, (B) each of the
Credit Parties has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) each of the Credit
Parties is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent and each other Arranger each is and
has been acting solely as a principal and, except as expressly agreed in writing
by the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Credit Parties or any of their respective
Affiliates, or any other Person and (B) neither the Administrative Agent nor any
other Arranger has any obligation to the Credit Parties or any of their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent and the other Arrangers and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Credit Parties and their
respective Affiliates, and neither the Administrative Agent nor any other
Arranger has any obligation to disclose any of such interests to the Credit
Parties and their respective Affiliates. To the fullest extent permitted by law,
each of the Credit Parties hereby waives and releases any claims that it may
have against the Administrative Agent and the other Arrangers in their
capacities as such with respect to any breach or alleged breach of agency or
fiduciary duty in connection with their actions in arranging the Loans and
negotiating the Loan Documents.

SECTION 11.23 Amendment and Restatement of Existing Credit Agreement.

(a) It is the intention of the parties hereto and such parties hereby agree,
from and after the Closing Date, that (i) this Agreement amends, restates,
supersedes and replaces the Existing Credit Agreement in its entirety, and (ii)
such amendment and restatement shall operate to renew, amend and modify certain
of the rights and obligations of the parties under the Existing Credit Agreement
as provided herein, but shall not act as a novation thereof or a novation of any
loans or other obligations outstanding thereunder, all of which loans and other
obligations shall be deemed to be loans and obligations outstanding under the
corresponding facilities described in this Agreement without any further action
by any Person, except that the Administrative Agent may make such transfers of
funds as are necessary in order that the outstanding balance of such loans,
together with any Revolving Credit Loans funded on the Closing Date, reflect the
respective Revolving Credit Commitments of the Lenders hereunder. Unless
specifically amended or restated hereby or by any other Loan Document, each of
the “Loan Documents” under and as defined in the Existing Credit Agreement and
the Exhibits and the Schedules thereto shall continue in full force and effect
and, from and after the Closing Date, and any and all references to the Existing
Credit Agreement contained therein shall be deemed to refer to this Agreement.
Each Lender hereunder that is a Lender under the Existing Credit Agreement, the
Borrower, and each Guarantor hereby consent to the amendments to, and amendments
and restatements of, the “Loan Documents” under and as defined in the Existing
Credit Agreement in the form of the Loan Documents, as applicable.

(b) Each Lender hereby confirms the Administrative Agent’s authority to enter
into such additional reaffirmations of, or any amendments to, amendments and
restatements of, or other modifications to, the “Loan Documents” under the
Existing Credit Agreement as the Administrative Agent shall approve in its sole
discretion, in connection with the amendment and restatement of the Existing
Credit Agreement, so long as such amendments, restatements or other

 

111



--------------------------------------------------------------------------------

modifications do not contain any material modifications other than reflecting
the amendment and restatement of the Existing Credit Agreement with this
Agreement, the updating of disclosure schedules and exhibits, and other changes
that are otherwise permitted by the Administrative Agent’s authority under or
with respect to such “Loan Documents” or are consistent with changes in
provisions included in this Agreement as compared to the provisions of the
Existing Credit Agreement.

(c) Subject to the receipt of funds necessary to pay in full all principal,
interest, fees and other charges then owed under the Existing Credit Agreement
to Morgan Stanley Bank, N.A., Deutsche Bank AG New York Branch, DNB Capital LLC,
Credit Suisse AG, Cayman Island Branch, Scotiabanc Inc., and UMB Bank, N.A.
(collectively, the “Departing Lenders” and each individually, a “Departing
Lender”), each of the Departing Lenders hereby consents to this Agreement to the
extent required in order to effect an amendment and restatement of the Existing
Credit Agreement in accordance with this Section 11.23. Each of the parties
hereto hereby agrees and confirms that after receipt by each Departing Lender of
funds necessary to pay in full all principal, interest, fees and other charges
then owed to it under the Existing Credit Agreement and giving effect to this
Agreement, (i) each of the Departing Lenders shall cease to have a Revolving
Credit Commitment hereunder, (ii) each Departing Lender’s commitments to lend
and all of its obligations under the Existing Credit Agreement shall be
terminated, and (iii) each of the Departing Lenders shall cease to be a Lender
for all purposes under the Loan Documents, except for those provisions of the
Loan Documents, including contingent reimbursement obligations and indemnity
obligations that, by their express terms, survive termination of this Agreement
or such other Loan Document, as the case may be. The Lenders and Departing
Lenders hereby waive any requirement of the Existing Credit Agreement that
requires payments to Lenders to be made on a pro rata basis to the extent
necessary to permit the payment to the Departing Lenders of the amounts
specified in this Section 11.23(c).

SECTION 11.24 Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and each other Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Employee
Benefit Plans in connection with the Loans, the Letters of Credit, the Revolving
Credit Commitments or the L/C Commitments,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE

 

112



--------------------------------------------------------------------------------

96-23 (a class exemption for certain transactions determined by in-house asset
managers), is applicable with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Revolving Credit Commitments, the L/C Commitments and this
Agreement, or

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Revolving Credit Commitments, the L/C Commitments and this
Agreement, (C) the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Credit
Commitments, the L/C Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Revolving Credit Commitments, the L/C Commitments and this Agreement.

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender, such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and each other Arranger and their respective Affiliates,
and not, for the avoidance of doubt, to or for the benefit of the Borrower or
any other Loan Party, that:

(i) none of the Administrative Agent or any other Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Credit
Commitments, the L/C Commitments and this Agreement is independent (within the
meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier, an
investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50 million, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Credit
Commitments, the L/C Commitments and this Agreement is capable of evaluating
investment risks independently, both in general and with regard to particular
transactions and investment strategies (including in respect of the
Obligations),

 

113



--------------------------------------------------------------------------------

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Credit
Commitments, the L/C Commitments and this Agreement is a fiduciary under ERISA
or the Code, or both, with respect to the Loans, the Letters of Credit, the
Revolving Credit Commitments, the L/C Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

(v) no fee or other compensation is being paid directly to the Administrative
Agent or any other Arranger or any their respective Affiliates for investment
advice (as opposed to other services) in connection with the Loans, the Letters
of Credit, the Revolving Credit Commitments, the L/C Commitments or this
Agreement.

(c) The Administrative Agent and each other Arranger hereby informs the Lenders
that each such Person is not undertaking to provide impartial investment advice,
or to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof
(i) may receive interest or other payments with respect to the Loans, the
Letters of Credit, the Revolving Credit Commitments, the L/C Commitments and
this Agreement, (ii) may recognize a gain if it extended the Loans, the Letters
of Credit, the Revolving Credit Commitments or the L/C Commitments for an amount
less than the amount being paid for an interest in the Loans, the Letters of
Credit, the Revolving Credit Commitments or the L/C Commitments by such Lender
or (iii) may receive fees or other payments in connection with the transactions
contemplated hereby, the Loan Documents or otherwise, including structuring
fees, commitment fees, arrangement fees, facility fees, upfront fees,
underwriting fees, ticking fees, agency fees, administrative agent or collateral
agent fees, utilization fees, minimum usage fees, letter of credit fees,
fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

SECTION 11.25 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder that may be payable to it by
any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

 

114



--------------------------------------------------------------------------------

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

ARTICLE XII

GUARANTY

SECTION 12.1 The Guaranty.

Each of the Guarantors hereby jointly and severally guarantees to each Lender,
each Hedge Bank and each Cash Management Bank, and the Agent as hereinafter
provided, as primary obligor and not as surety, the prompt payment of the
Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or otherwise)
strictly in accordance with the terms thereof. The Guarantors hereby further
agree that if any of the Obligations are not paid in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise), the Guarantors will, jointly and severally,
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) in accordance with the terms of such extension
or renewal.

Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents, Guaranteed Hedge Agreements and Guaranteed Cash
Management Agreements, the obligations of each Guarantor under this Agreement
and the other Loan Documents shall be limited to an aggregate amount equal to
the largest amount that would not render such obligations subject to avoidance
under Debtor Relief Laws or any comparable provisions of any applicable state
law.

SECTION 12.2 Obligations Unconditional.

The obligations of the Guarantors under Section 12.1 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents, Guaranteed Hedge
Agreements or Guaranteed Cash Management Agreements, or any other agreement or
instrument referred to therein, or any substitution, release, impairment or
exchange of any other guarantee of or security for any of the Obligations, and,
to the fullest extent permitted by applicable law, irrespective of any other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section 12.2 that the obligations of the Guarantors hereunder shall be absolute
and unconditional under any and all circumstances. Each Guarantor agrees that
such Guarantor shall have no right of subrogation, indemnity, reimbursement or
contribution against either the Borrower or any other Guarantor for amounts paid
under this Section 12.2 until such time as the Obligations have been paid in
full and the Commitments have

 

115



--------------------------------------------------------------------------------

expired or terminated. Without limiting the generality of the foregoing, it is
agreed that, to the fullest extent permitted by law, the occurrence of any one
or more of the following shall not alter or impair the liability of any
Guarantor hereunder, which shall remain absolute and unconditional as described
above:

(a) at any time or from time to time, without notice to any Guarantor, the time
for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;

(b) any of the acts mentioned in any of the provisions of any of the Loan
Documents, Guaranteed Hedge Agreements or Guaranteed Cash Management Agreements
between any Credit Party and a Hedge Bank or Cash Management Bank, or any other
agreement or instrument referred to in the Loan Documents, Guaranteed Hedge
Agreements or Guaranteed Cash Management Agreements shall be done or omitted;

(c) the maturity of any of the Obligations shall be accelerated, or any of the
Obligations shall be modified, supplemented or amended in any respect, or any
right under any of the Loan Documents, Guaranteed Hedge Agreements or Guaranteed
Cash Management Agreements between any Credit Party and any Hedge Bank or Cash
Management Bank, or any other agreement or instrument referred to in the Loan
Documents, such Guaranteed Hedge Agreements or such Guaranteed Cash Management
Agreements shall be waived or any other guarantee of any of the Obligations or
any security therefor shall be released, impaired or exchanged in whole or in
part or otherwise dealt with;

(d) any Lien granted to, or in favor of, the Agent or any Lender or Lenders as
security for any of the Obligations shall fail to attach or be perfected; or

(e) any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Agent or any Lender exhaust any right,
power or remedy or proceed against any Person under any of the Loan Documents,
Guaranteed Hedge Agreements or Guaranteed Cash Management Agreements between any
Credit Party and any Hedge Bank or Cash Management Bank, or any other agreement
or instrument referred to in Loan Documents, Guaranteed Hedge Agreements or
Guaranteed Cash Management Agreements, or against any other Person under any
other guarantee of, or security for, any of the Obligations.

SECTION 12.3 Reinstatement.

The obligations of the Guarantors under this Section 12.3 shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, and each Guarantor
agrees that it will indemnify the Agent and each Lender on demand for all
reasonable costs and expenses (including, without limitation, the reasonable
fees, charges and

 

116



--------------------------------------------------------------------------------

disbursements of counsel) incurred by the Agent or such Lender in connection
with such rescission or restoration, including any such costs and expenses
incurred in defending against any claim alleging that such payment constituted a
preference, fraudulent transfer or similar payment under any bankruptcy,
insolvency or similar law.

SECTION 12.4 Certain Additional Waivers.

Each Guarantor further agrees that such Guarantor shall have no right of
recourse to security for the Obligations, except through the exercise of rights
of subrogation pursuant to Section 12.2 and through the exercise of rights of
contribution pursuant to Section 12.6.

SECTION 12.5 Remedies.

The Guarantors agree that, to the fullest extent permitted by law, as between
the Guarantors, on the one hand, and the Agent and the Lenders, on the other
hand, the Obligations may be declared to be forthwith due and payable as
provided in Section 9.2 (and shall be deemed to have become automatically due
and payable in the circumstances provided in said Section 9.2) for purposes of
Section 12.1 notwithstanding any stay, injunction or other prohibition
preventing such declaration (or preventing the Obligations from becoming
automatically due and payable) as against any other Person and that, in the
event of such declaration (or the Obligations being deemed to have become
automatically due and payable), the Obligations (whether or not due and payable
by any other Person) shall forthwith become due and payable by the Guarantors
for purposes of Section 12.1. The Guarantors acknowledge and agree that their
obligations hereunder are secured in accordance with the terms hereof and that
the Lenders may exercise their remedies thereunder in accordance with the terms
thereof.

SECTION 12.6 Rights of Contribution.

The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable law. Such contribution rights shall be
subordinate and subject in right of payment to the obligations of such
Guarantors under the Loan Documents and no Guarantor shall exercise such rights
of contribution until all Obligations have been paid in full and the Commitments
have terminated.

SECTION 12.7 Guarantee of Payment; Continuing Guarantee.

The guarantee in this Section 12.7 is a guaranty of payment and not of
collection, is a continuing guarantee, and shall apply to all Obligations
whenever arising.

SECTION 12.8 Keepwell.

Each Qualified ECP Guarantor hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Guarantor to honor all
of its obligations under the Loan Documents in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 12.8 for the maximum amount of such liability that can be hereby
incurred without rendering such Qualified ECP Guarantor’s obligations and
undertakings under this

 

117



--------------------------------------------------------------------------------

Article XII voidable under Debtor Relief Laws, and not for any greater amount).
Each Qualified ECP Guarantor intends that this Section 12.8 constitute, and this
Section 12.8 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of, each other Guarantor for all purposes of the
Commodity Exchange Act.

[Signature pages to follow]

 

118



--------------------------------------------------------------------------------

The parties hereto have caused this Agreement to be executed by their duly
authorized officers, all as of the day and year first written above.

 

BORROWER:     DCP MIDSTREAM OPERATING, LP     By:   /s/ Sean P. O’Brien    
Name:   Sean P. O’Brien     Title:   Group Vice President and Chief Financial
Officer GUARANTOR:     DCP MIDSTREAM, LP     By:  

DCP Midstream GP, LP,

its General Partner

    By:  

DCP Midstream GP, LLC,

its General Partner

          By:   /s/ Sean P. O’Brien     Name:   Sean P. O’Brien     Title:  
Group Vice President and Chief Financial Officer

 

[SIGNATURE PAGE TO SECOND A&R CREDIT AGREEMENT – DCP MIDSTREAM OPERATING, LP]



--------------------------------------------------------------------------------

MIZUHO BANK, LTD.,

as the Administrative Agent, the Swingline Lender, an Issuing Lender and a
Lender

By:   /s/ Leon Mo Name:   Leon Mo Title:   Authorized Signatory

 

[SIGNATURE PAGE TO SECOND A&R CREDIT AGREEMENT – DCP MIDSTREAM OPERATING, LP]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as an Issuing Lender and a Lender

By:   /s/ Anca Loghin Name:   Anca Loghin Title:   Authorized Officer

 

[SIGNATURE PAGE TO SECOND A&R CREDIT AGREEMENT – DCP MIDSTREAM OPERATING, LP]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as an Issuing Lender and a Lender

By:   /s/ Sydney G. Dennis Name:   Sydney G. Dennis Title:   Director

 

[SIGNATURE PAGE TO SECOND A&R CREDIT AGREEMENT – DCP MIDSTREAM OPERATING, LP]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as an Issuing Lender and a Lender

By:   /s/ Kimberly Miller Name:   Kimberly Miller Title:   Credit Officer

 

[SIGNATURE PAGE TO SECOND A&R CREDIT AGREEMENT – DCP MIDSTREAM OPERATING, LP]



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as an Issuing Lender and a Lender

By:   /s/ Michael Zeller Name:   Michael Zeller Title:   Vice President

 

[SIGNATURE PAGE TO SECOND A&R CREDIT AGREEMENT – DCP MIDSTREAM OPERATING, LP]



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as an Issuing Lender and a Lender

By:   /s/ Sherwin Brandford Name:   Sherwin Brandford Title:   Director

 

[SIGNATURE PAGE TO SECOND A&R CREDIT AGREEMENT – DCP MIDSTREAM OPERATING, LP]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA,

as an Issuing Lender and a Lender

By:   /s/ Jason S. York Name:   Jason S. York Title:   Authorized Signatory

 

[SIGNATURE PAGE TO SECOND A&R CREDIT AGREEMENT – DCP MIDSTREAM OPERATING, LP]



--------------------------------------------------------------------------------

SUNTRUST BANK,

as an Issuing Lender and a Lender

By:   /s/ Chulley Bogle Name:   Chulley Bogle Title:   Vice President

 

[SIGNATURE PAGE TO SECOND A&R CREDIT AGREEMENT – DCP MIDSTREAM OPERATING, LP]



--------------------------------------------------------------------------------

TORONTO-DOMINION BANK, NEW YORK BRANCH, as an Issuing Lender and a Lender By:  
/s/ Elisa Pileggi Name:   Elisa Pileggi Title:   Authorized Signatory

 

[SIGNATURE PAGE TO SECOND A&R CREDIT AGREEMENT – DCP MIDSTREAM OPERATING, LP]



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as an Issuing Lender and a Lender By:   /s/ Doug
McDowell Name:   Doug McDowell Title:   Managing Director

 

[SIGNATURE PAGE TO SECOND A&R CREDIT AGREEMENT – DCP MIDSTREAM OPERATING, LP]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:   /s/ Mark Salierno Name:   Mark
Salierno Title:   Vice President

 

[SIGNATURE PAGE TO SECOND A&R CREDIT AGREEMENT – DCP MIDSTREAM OPERATING, LP]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender By:   /s/ Kyle T. Helfrich Name:  
Kyle T. Helfrich Title:   Vice President

 

[SIGNATURE PAGE TO SECOND A&R CREDIT AGREEMENT – DCP MIDSTREAM OPERATING, LP]



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING

CORPORATION,

as a Lender

By:   /s/ Katsuyuki Kubo Name:   Katsuyuki Kubo Title:   Managing Director

 

[SIGNATURE PAGE TO SECOND A&R CREDIT AGREEMENT – DCP MIDSTREAM OPERATING, LP]



--------------------------------------------------------------------------------

BRANCH BANKING & TRUST COMPANY,

as a Lender

By:   /s/ Devon Lang Name:   Devon Lang Title:   SVP

 

[SIGNATURE PAGE TO SECOND A&R CREDIT AGREEMENT – DCP MIDSTREAM OPERATING, LP]



--------------------------------------------------------------------------------

EXPORT DEVELOPMENT CANADA,

as a Lender

By:   /s/ Sajjad Jafri Name:   Sajjad Jafri Title:   Senior Associate By:   /s/
Christopher Wilson Name:   Christopher Wilson Title:   Financing Manager

 

[SIGNATURE PAGE TO SECOND A&R CREDIT AGREEMENT – DCP MIDSTREAM OPERATING, LP]



--------------------------------------------------------------------------------

BANK HAPOALIM B.M.,

as a Lender

By:   /s/ Helen H. Gateson Name:   Helen H. Gateson Title:   Vice President By:
  /s/ Charles McLaughlin Name:   Charles McLaughlin Title:   Senior Vice
President

 

[SIGNATURE PAGE TO SECOND A&R CREDIT AGREEMENT – DCP MIDSTREAM OPERATING, LP]



--------------------------------------------------------------------------------

The undersigned Departing Lender has caused this Agreement to be executed by its
duly authorized officer, all as of the day and year first written above, solely
for purposes of Section 11.23 of this Agreement.

 

MORGAN STANLEY BANK, N.A.,

as a Departing Lender

By:   /s/ Jeff Hibbard Name:   Jeff Hibbard Title:   Managing Director

 

[SIGNATURE PAGE TO SECOND A&R CREDIT AGREEMENT – DCP MIDSTREAM OPERATING, LP]



--------------------------------------------------------------------------------

The undersigned Departing Lender has caused this Agreement to be executed by its
duly authorized officer, all as of the day and year first written above, solely
for purposes of Section 11.23 of this Agreement.

 

DEUTSCHE BANK AG NEW YORK

BRANCH,

as a Departing Lender

By:   /s/ Ming K. Chu Name:   Ming K. Chu Title:   Director By:   /s/ Alice
Neumann Name:   Alice Neumann Title:   Managing Director

 

[SIGNATURE PAGE TO SECOND A&R CREDIT AGREEMENT – DCP MIDSTREAM OPERATING, LP]



--------------------------------------------------------------------------------

The undersigned Departing Lender has caused this Agreement to be executed by its
duly authorized officer, all as of the day and year first written above, solely
for purposes of Section 11.23 of this Agreement.

 

DNB CAPITAL LLC,

as a Departing Lender

By:   /s/ Rob Dupree Name:   Rob Dupree Title:   Senior Vice President By:   /s/
James Grubb Name:   James Grubb Title:   Vice President

 

[SIGNATURE PAGE TO SECOND A&R CREDIT AGREEMENT – DCP MIDSTREAM OPERATING, LP]



--------------------------------------------------------------------------------

The undersigned Departing Lender has caused this Agreement to be executed by its
duly authorized officer, all as of the day and year first written above, solely
for purposes of Section 11.23 of this Agreement.

 

CREDIT SUISSE AG, CAYMAN ISLAND BRANCH,

as a Departing Lender

By:   /s/ Nupur Kumar Name:   Nupur Kumar Title:   Authorized Signatory By:  
/s/ Christopher Zybrick Name:   Christopher Zybrick Title:   Authorized
Signatory

 

[SIGNATURE PAGE TO SECOND A&R CREDIT AGREEMENT – DCP MIDSTREAM OPERATING, LP]



--------------------------------------------------------------------------------

The undersigned Departing Lender has caused this Agreement to be executed by its
duly authorized officer, all as of the day and year first written above, solely
for purposes of Section 11.23 of this Agreement.

 

THE BANK OF NOVA SCOTIA,

as a Departing Lender

By:   /s/ Alfredo Brahim Name:   Alfredo Brahim Title:   Director

 

[SIGNATURE PAGE TO SECOND A&R CREDIT AGREEMENT – DCP MIDSTREAM OPERATING, LP]



--------------------------------------------------------------------------------

The undersigned Departing Lender has caused this Agreement to be executed by its
duly authorized officer, all as of the day and year first written above, solely
for purposes of Section 11.23 of this Agreement.

 

SCOTIABANC INC.,

as a Departing Lender

By:   /s/ J. Lima Name:   J. Lima Title:   Authorized Signatory

 

[SIGNATURE PAGE TO SECOND A&R CREDIT AGREEMENT – DCP MIDSTREAM OPERATING, LP]



--------------------------------------------------------------------------------

The undersigned Departing Lender has caused this Agreement to be executed by its
duly authorized officer, all as of the day and year first written above, solely
for purposes of Section 11.23 of this Agreement.

 

UMB BANK, N.A.,

as a Departing Lender

By:   /s/ David Walters Name:   David Walters Title:   SVP

 

[SIGNATURE PAGE TO SECOND A&R CREDIT AGREEMENT – DCP MIDSTREAM OPERATING, LP]



--------------------------------------------------------------------------------

EXHIBIT A-1

FORM OF REVOLVING CREDIT NOTE

_______________, 20__

FOR VALUE RECEIVED, the undersigned, DCP MIDSTREAM OPERATING, LP, a Delaware
limited partnership (the “Borrower”), promises to pay to (the “Lender”), at the
place and times provided in the Credit Agreement referred to below, the
principal amount of all Revolving Credit Loans made by the Lender from time to
time pursuant to that certain Second Amended and Restated Credit Agreement,
dated as of December 6, 2017 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) by and among the Borrower,
the Guarantors party thereto, DCP Midstream, LP, a Delaware limited partnership,
as Parent, the Lenders party thereto and Mizuho Bank, Ltd., as Administrative
Agent. Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.

The unpaid principal amount of this Revolving Credit Note from time to time
outstanding is subject to mandatory repayment from time to time as provided in
the Credit Agreement and shall bear interest as provided in Section 4.1 of the
Credit Agreement. All payments of principal and interest on this Revolving
Credit Note shall be payable in lawful currency of the United States in
immediately available funds to the account designated in the Credit Agreement.

This Revolving Credit Note is entitled to the benefits of, and evidences
Obligations incurred under, the Credit Agreement, to which reference is made and
for a statement of the terms and conditions on which the Borrower is permitted
and required to make prepayments and repayments of principal of the Obligations
evidenced by this Revolving Credit Note and on which such Obligations may be
declared to be immediately due and payable.

THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

The Borrower hereby waives all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this Revolving Credit Note.

 

EXHIBIT A-1



--------------------------------------------------------------------------------

The undersigned has executed this Revolving Credit Note as of the day and year
first above written.

 

DCP MIDSTREAM OPERATING, LP By:       Name:                                     
                                              
Title:                                    
                                             

 

EXHIBIT A-1



--------------------------------------------------------------------------------

EXHIBIT A-2

FORM OF SWINGLINE NOTE

_______________, 20__

FOR VALUE RECEIVED, the undersigned, DCP MIDSTREAM OPERATING, LP, a Delaware
limited partnership (the “Borrower”), promises to pay to MIZUHO BANK, LTD. (the
“Lender”), at the place and times provided in the Credit Agreement referred to
below, the principal amount of all Swingline Loans made by the Lender from time
to time pursuant to that certain Second Amended and Restated Credit Agreement,
dated as of December 6, 2017 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) by and among the Borrower,
the Guarantors party thereto, DCP Midstream, LP, a Delaware limited partnership,
as Parent, the Lenders party thereto and Mizuho Bank, Ltd., as Administrative
Agent. Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.

The unpaid principal amount of this Swingline Note from time to time outstanding
is subject to mandatory repayment from time to time as provided in the Credit
Agreement and shall bear interest as provided in Section 4.1 of the Credit
Agreement. Swingline Loans refunded as Revolving Credit Loans in accordance with
Section 2.2(b) of the Credit Agreement shall be payable by the Borrower as
Revolving Credit Loans pursuant to the Revolving Credit Notes, and shall not be
payable, under this Swingline Note as Swingline Loans. All payments of principal
and interest on this Swingline Note shall be payable in lawful currency of the
United States in immediately available funds to the account designated in the
Credit Agreement.

This Swingline Note is entitled to the benefits of, and evidences Obligations
incurred under, the Credit Agreement, to which reference is made for a statement
of the terms and conditions on which the Borrower is permitted and required to
make prepayments and repayments of principal of the Obligations evidenced by
this Swingline Note and on which such Obligations may be declared to be
immediately due and payable.

THIS SWINGLINE NOTE SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK.

The Borrower hereby waives all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this Swingline Note.

 

EXHIBIT A-2



--------------------------------------------------------------------------------

The undersigned has executed this Swingline Note as of the day and year first
above written.

 

DCP MIDSTREAM OPERATING, LP By:       Name:                                     
                                                  
Title:                                    
                                                 

 

EXHIBIT A-2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF NOTICE OF BORROWING

Dated as of: _______________

Mizuho Bank, Ltd.,

as Administrative Agent

Harborside Financial Center

1800 Plaza Ten

Jersey City, NJ 07311-4098

Attention of: Maria Sherry

Telephone No.: 201-626-9384

Facsimile No.: 201-626-9935

E-mail: Lau_agent@mizuhocbus.com

Ladies and Gentlemen:

This irrevocable Notice of Borrowing is delivered to you pursuant to Section 2.3
of the Second Amended and Restated Credit Agreement dated as of December 6, 2017
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among DCP Midstream Operating, LP, a Delaware
limited partnership (the “Borrower”), the Guarantors party thereto, DCP
Midstream, LP, a Delaware limited partnership, as Parent, the Lenders party
thereto and Mizuho Bank, Ltd., as Administrative Agent. Capitalized terms used
herein and not defined herein shall have the meanings assigned thereto in the
Credit Agreement.

The Borrower hereby requests that the [Lenders] [Swingline Lender] make [a
Revolving Credit Loan] [a Swingline Loan] to the Borrower in the aggregate
principal amount of $__________. (Complete with an amount in accordance with
Section 2.3 of the Credit Agreement.)

The Borrower hereby requests that such Loan be made on: ________________.
(Complete with a Business Day in accordance with Section 2.3 of the Credit
Agreement for Revolving Credit Loans or Swingline Loans).

The interest rate option applicable to the requested Loans shall be the
following, plus the Applicable Margin1:

the Base Rate

the LIBOR Rate for an Interest Period of:

___ one week

___ one month

 

1  Complete with (i) the Base Rate or the LIBOR Rate for Revolving Credit Loans,
or (ii) the Base Rate or LIBOR Market Index Rate for Swingline Loans.

 

EXHIBIT B



--------------------------------------------------------------------------------

___ two months

___ three months

___ six months

the LIBOR Market Index Rate

The aggregate principal amount of all Loans and L/C Obligations outstanding as
of the date hereof (including the Loan requested herein) does not exceed the
maximum amount permitted to be outstanding pursuant to the terms of the Credit
Agreement.

All of the conditions applicable to the Loan requested herein as set forth in
the Credit Agreement have been satisfied as of the date hereof and will remain
satisfied to the date of such Loan.

[Signature Page Follows]

 

EXHIBIT B



--------------------------------------------------------------------------------

The undersigned has executed this Notice of Borrowing as of the day and year
first written above.

 

DCP MIDSTREAM OPERATING, LP By:       Name:                                     
                                                  
Title:                                    
                                                 

 

EXHIBIT B



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF NOTICE OF ACCOUNT DESIGNATION

Dated as of: _______________

Mizuho Bank, Ltd.,

as Administrative Agent

Harborside Financial Center

1800 Plaza Ten

Jersey City, NJ 07311-4098

Attention of: Maria Sherry

Telephone No.: 201-626-9384

Facsimile No.: 201-626-9935

E-mail: Lau_agent@mizuhocbus.com

Ladies and Gentlemen:

This Notice of Account Designation is delivered to you pursuant to
Section 2.3(b) of the Second Amended and Restated Credit Agreement dated as of
December 6, 2017 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among DCP Midstream Operating, LP,
a Delaware limited partnership (the “Borrower”), the Guarantors party thereto,
DCP Midstream, LP, a Delaware limited partnership, as Parent, the Lenders party
thereto and Mizuho Bank, Ltd., as Administrative Agent. Capitalized terms used
herein and not defined herein shall have the meanings assigned thereto in the
Credit Agreement.

1. The Administrative Agent is hereby authorized to disburse all Loan proceeds
into the following account(s):

 

  

 

ABA Routing Number:                        

Account Number:                                

  

This authorization shall remain in effect until revoked or until a subsequent
Notice of Account Designation is provided to the Administrative Agent.

[Signature Page Follows]

 

EXHIBIT C



--------------------------------------------------------------------------------

The undersigned has executed this Notice of Account Designation as of the day
and year first written above.

 

DCP MIDSTREAM OPERATING, LP

By:     Name:     Title:    

 

EXHIBIT C



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF NOTICE OF PREPAYMENT

Dated as of: _______________

Mizuho Bank, Ltd.,

as Administrative Agent

Harborside Financial Center

1800 Plaza Ten

Jersey City, NJ 07311-4098

Attention of: Maria Sherry

Telephone No.: 201-626-9384

Facsimile No.: 201-626-9935

E-mail: Lau_agent@mizuhocbus.com

Ladies and Gentlemen:

This irrevocable Notice of Prepayment is delivered to you pursuant to
Section 2.4(c) of the Second Amended and Restated Credit Agreement dated as of
December 6, 2017 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among DCP Midstream Operating, LP,
a Delaware limited partnership (the “Borrower”), the Guarantors party thereto,
DCP Midstream, LP, a Delaware limited partnership, as Parent, the Lenders party
thereto and Mizuho Bank, Ltd., as Administrative Agent. Capitalized terms used
herein and not defined herein shall have the meanings assigned thereto in the
Credit Agreement.

The Borrower hereby provides notice to the Administrative Agent that it shall
repay a currently outstanding Loan in the amount of: ____________________.
(Complete with an amount in accordance with Section 2.4 of the Credit
Agreement.)

The Loan is currently accruing interest at (check the applicable box):

 

  ☐ the LIBOR Rate

 

  ☐ the Base Rate

 

  ☐ the LIBOR Market Index Rate

The Borrower shall repay the above-referenced Loans on the following Business
Day: ____________________. (Complete with a date no earlier than (i) the same
Business Day as of the date of this Notice of Prepayment with respect to any
Base Rate Loan or Swingline Loan and (ii) three (3) Business Days subsequent to
date of this Notice of Prepayment with respect to any LIBOR Rate Loan.)

[Signature Page Follows]

 

EXHIBIT D



--------------------------------------------------------------------------------

The undersigned has executed this Notice of Prepayment as of the day and year
first written above.

 

DCP MIDSTREAM OPERATING, LP

By:     Name:     Title:    

 

EXHIBIT D



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF NOTICE OF CONVERSION/CONTINUATION

Dated as of:                     

Mizuho Bank, Ltd.,

as Administrative Agent

Harborside Financial Center

1800 Plaza Ten

Jersey City, NJ 07311-4098

Attention of: Maria Sherry

Telephone No.: 201-626-9384

Facsimile No.: 201-626-9935

E-mail: Lau_agent@mizuhocbus.com

Ladies and Gentlemen:

This irrevocable Notice of Conversion/Continuation (this “Notice”) is delivered
to you pursuant to Section 4.2 of the Second Amended and Restated Credit
Agreement dated as of December 6, 2017 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among DCP
Midstream Operating, LP, a Delaware limited partnership (the “Borrower”), the
Guarantors party thereto, DCP Midstream, LP, a Delaware limited partnership, as
Parent, the Lenders party thereto and Mizuho Bank, Ltd., as Administrative
Agent. Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.

The Loan to which this Notice relates is a Revolving Credit Loan.

This Notice is submitted for the purpose of: (Check one and complete applicable
information in accordance with the Credit Agreement.)

 

 

☐

   Converting all or a portion of a Base Rate Loan into a LIBOR Rate Loan     
Outstanding principal balance:    $_______________      Principal amount to be
converted:    $_______________      Requested effective date of conversion:   
________________      Requested new Interest Period:                         __
one week                         __ one month                         __ two
months                         __ three months                         __ six
months   

 

EXHIBIT E



--------------------------------------------------------------------------------

 

☐    

   Converting all or a portion of LIBOR Rate Loan into a Base Rate Loan     

Outstanding principal balance:

   $_______________     

Principal amount to be converted:

   $_______________     

Last day of the current Interest Period:

   ________________     

Requested effective date of conversion:

   ________________  

☐

   Continuing all or a portion of a LIBOR Rate Loan as a LIBOR Rate Loan     

Outstanding principal balance:

   $_______________     

Principal amount to be continued:

   $_______________     

Last day of the current Interest Period:

   ________________     

Requested effective date of continuation:

   ________________     

Requested new Interest Period:

       

                __ one week

       

                __ one month

       

                __ two months

       

                __ three months

       

                __ six months

    

☐

   Converting all or a portion of a Base Rate Loan into a Swingline Loan     

Outstanding principal balance:

   $_______________     

Principal amount to be converted:

   $_______________     

Requested effective date of conversion:

   ________________     

Loan Type:                LIBOR Market Index Rate Loan

    

☐

   Converting all or a portion of a LIBOR Rate Loan into a Swingline Loan     

Outstanding principal balance:

   $_______________     

Principal amount to be converted:

   $_______________     

Requested effective date of conversion:

   ________________

 

EXHIBIT E



--------------------------------------------------------------------------------

  Loan Type:       __ LIBOR Market Index Rate Loan     __ Base Rate Loan

The aggregate principal amount of all Loans and L/C Obligations outstanding as
of the date hereof does not exceed the maximum amount permitted to be
outstanding pursuant to the terms of the Credit Agreement.

[Signature Page Follows]

 

EXHIBIT E



--------------------------------------------------------------------------------

The undersigned has executed this Notice of Conversion/Continuation as of the
day and year first written above.

 

DCP MIDSTREAM OPERATING, LP

By:     Name:     Title:    

 

EXHIBIT E



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF OFFICER’S COMPLIANCE CERTIFICATE

Pursuant to the terms of the Credit Agreement, I,
                                    , a Responsible Officer of the Parent,
hereby certify that, as of the fiscal year/quarter ending
                                ,                  the statements below are
accurate and complete in all respects (all capitalized terms used herein shall
have the meanings set forth in the Second Amended and Restated Credit Agreement
dated as of December 6, 2017 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among the Borrower,
the Guarantors party thereto, DCP Midstream, LP, a Delaware limited partnership,
as Parent, the Lenders party thereto and Mizuho Bank, Ltd., as Administrative
Agent).

Attached hereto as Schedule 1 are calculations (calculated as of the date of the
financial statements/reports referred to in paragraph (c) below) demonstrating
compliance by the Parent and its Subsidiaries with the financial covenant
contained in Section 7.10 of the Credit Agreement.

No Default or Event of Default exists under the Credit Agreement, except as
indicated on a separate page attached hereto, together with an explanation of
the action taken or proposed to be taken by the Parent or Borrower with respect
thereto.

The quarterly/annual financial statements for the fiscal period cited above, as
filed with the Securities and Exchange Commission, fairly present in all
material respects the financial condition of the Parent and its Subsidiaries and
have been prepared in accordance with GAAP (in the case of any quarterly
financial statements, subject to changes resulting from normal year-end audit
adjustments).

Schedule 2 attached hereto sets forth the true and correct amount of Off Balance
Sheet Indebtedness of the Parent and all Subsidiaries as of the end of fiscal
period cited above.

The Credit Parties are in compliance with each of the covenants contained in
Sections 7.10 and 8.2(s) of the Credit Agreement. In connection therewith, the
Borrower hereby represents and warrants the following:

Indebtedness secured by Liens permitted pursuant to Section 8.2(q) of the Credit
Agreement amount to [                ]% of Consolidated Net Tangible Assets.

The undersigned has executed this Officer’s Compliance Certificate as of the day
and year first written above.

 

EXHIBIT F



--------------------------------------------------------------------------------

DCP MIDSTREAM, LP By:   DCP Midstream GP, LP,   its general partner   By:   DCP
Midstream GP, LLC,     its general partner     By:         Name:         Title:
   

 

EXHIBIT F



--------------------------------------------------------------------------------

SCHEDULE 1

TO

OFFICER’S COMPLIANCE CERTIFICATE

Calculation of Financial Covenant

($ Millions)

Compliance with Section 7.10: Consolidated Leverage Ratio

 

1.   Consolidated Net Indebtedness    $xxx.x   Calculation:   

  (a) all Indebtedness of the Parent and its Subsidiaries on a consolidated
basis (excluding the face amount of Hybrid Securities outstanding at such date)
   $ xxx.x     (b) lease obligations in connection with Permitted Self-Purchase
Industrial Revenue Bonds    $ xxx.x     (c) the aggregate outstanding amount of
all Equity Preferred Securities    $ xxx.x     (d) aggregate amount of cash and
Cash Equivalents of the Borrower and its Subsidiaries on a consolidated basis
(excluding any restricted cash and Cash Equivalents and any cash or Cash
Equivalents subject to any Lien other than (i) a Lien in favor of the
Administrative Agent that secures the Obligations, or (ii) customary rights of
set-off, revocation, refund or chargeback under deposit agreements or under the
Uniform Commercial Code or common law of banks or other financial institutions
where Parent or any of its Subsidiaries maintains deposits (other than deposits
intended as cash collateral) in the ordinary course of business))    $ xxx.x    
(a) – (b) – (c) – (d) =    $ xxx.x  

 

EXHIBIT F



--------------------------------------------------------------------------------

2.   Consolidated EBITDA for the prior four-quarter period    $ xxx.x   3.  
Consolidated Leverage Ratio (Line 1 / Line 2)      x.xx  

Maximum Required: Line 3 shall be less than or equal to (a) 5.75 to 1.0, with
respect to the fiscal quarter ending December 31, 2017, (b) 5.5 to 1.0, with
respect to the fiscal quarter ending March 31, 2018, (c) 5.25 to 1.0, with
respect to the fiscal quarter ending June 30, 2018, and (d) 5.0 to 1.0, with
respect to the fiscal quarter ending September 30, 2018 and each fiscal quarter
thereafter; provided that, subsequent to the consummation of a Qualified
Acquisition, the Consolidated Leverage Ratio, as at the end of the three
consecutive fiscal quarters following such Qualified Acquisition (including the
fiscal quarter in which such acquisition is consummated), solely with respect to
any such fiscal quarter that is referred to in the foregoing clauses (c) and
(d), shall be less than or equal to 5.50 to 1.0.

 

* Consolidated EBITDA, Consolidated Net Indebtedness and Consolidated Interest
Expense calculated pursuant to Section 1.3(b)(i) and/or 1.3(b)(ii) of the Credit
Agreement.

 

EXHIBIT F



--------------------------------------------------------------------------------

SCHEDULE 2

TO

OFFICER’S COMPLIANCE CERTIFICATE

[To be provided in a form acceptable to the Administrative Agent]

 

EXHIBIT F



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [INSERT
NAME OF ASSIGNOR] (the “Assignor”) and the parties identified on the Schedules
hereto and [the] [each]1 Assignee identified on the Schedules hereto as
“Assignee” or as “Assignees” (collectively, the “Assignees” and each an
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignees][the Assignors]2 hereunder are several and not joint.]3
Capitalized terms used but not defined herein shall have the meanings given to
them in the Second Amended and Restated Credit Agreement identified below (as
amended, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by [the] [each] Assignee. The Standard Terms and Conditions set
forth in Annex I attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to [the Assignee] [the respective Assignees], and [the] [each] Assignee hereby
irrevocably purchases and assumes from the Assignor, subject to and in
accordance with the Standard Terms and Conditions and the Credit Agreement, as
of the Effective Date inserted by the Administrative Agent as contemplated below
(i) all of the Assignor’s rights and obligations in its capacity as a Lender
under the Credit Agreement and any other documents or instruments delivered
pursuant thereto to the extent related to the amount and percentage interest
identified below of all of such outstanding rights and obligations of the
Assignor under the respective facilities identified below (including without
limitation any letters of credit, guarantees, and swingline loans included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned to [the] [any] Assignee pursuant to clauses (i)
and (ii) above being referred to herein collectively as, [the] [an] “Assigned
Interest”). Each such sale and assignment is without recourse to the Assignor
and, except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.

 

Assignor:    [INSERT NAME OF ASSIGNOR]   

 

1  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. if the assignment is to multiple Assignees, choose the
second bracketed language.

2  Select as appropriate.

3  Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

EXHIBIT G



--------------------------------------------------------------------------------

Assignee(s):    See Schedules attached hereto Borrower:    DCP Midstream
Operating, LP, a Delaware limited partnership Administrative Agent:    Mizuho
Bank, Ltd., as the administrative agent under the Credit Agreement Credit
Agreement:    The Second Amended and Restated Credit Agreement dated as of
December 6, 2017 among DCP Midstream Operating, LP, a Delaware limited
partnership, as Borrower, the Guarantors party thereto, DCP Midstream, LP, a
Delaware limited partnership, as Parent, the Lenders party thereto and Mizuho
Bank, Ltd., as Administrative Agent (as amended, restated, supplemented or
otherwise modified) Assigned Interest:    See Schedules attached hereto [Trade
Date:    _______________]4

[Remainder of Page Intentionally Left Blank]

 

 

4  To be completed if the Assignor and the Assignees intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

EXHIBIT G



--------------------------------------------------------------------------------

Effective Date: __________ ___, 2____ [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR]

By:     Title:     

ASSIGNEES See Schedules attached hereto

 

EXHIBIT G



--------------------------------------------------------------------------------

[Consented to and]5 Accepted: MIZUHO BANK, LTD., as Administrative Agent [[as
Issuing Lender] and Swingline Lender]

By     Title:     

[Consented to:]5 JPMORGAN CHASE BANK, N.A., as Issuing Lender

By     Title:     

[Consented to:]5 BARCLAYS BANK PLC, as Issuing Lender

By     Title:     

[Consented to:]5 CITIBANK, N.A., as Issuing Lender

By     Title:     

[Consented to:]5 THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Issuing Lender

By     Title:     

 

5  To be added only if the consent of the Administrative Agent and/or the
Swingline Lender and Issuing Lender is required by the terms of the Credit
Agreement. May also use a Master Consent.

 

EXHIBIT G



--------------------------------------------------------------------------------

[Consented to:]5 ROYAL BANK OF CANADA, as Issuing Lender

By       Title:     

 

[Consented to:]5 SUNTRUST BANK, as Issuing Lender

By       Title:     

 

[Consented to:]5 TORONTO DOMINION BANK NEW YORK BRANCH, as Issuing Lender

By       Title:     

 

[Consented to:]5 BANK OF AMERICA, N.A., as Issuing Lender

By       Title:     

 

[Consented to:]5 WELLS FARGO BANK, N.A., as Issuing Lender

By       Title:     

 

EXHIBIT G



--------------------------------------------------------------------------------

[Consented to:]5 DCP MIDSTREAM OPERATING, LP

By      

Title:      

 

EXHIBIT G



--------------------------------------------------------------------------------

SCHEDULE 1

TO ASSIGNMENT AND ASSUMPTION

By its execution of this Schedule, the Assignee identified on the signature
block below agrees to the terms set forth in the attached Assignment and
Assumption.

Assigned Interests:

 

Facility
Assigned6    Aggregate
Amount
of
Commitment/
Loans for all
Lenders7      Amount of
Commitment/
Loans
Assigned8      Percentage
Assigned of
Commitment/
Loan9      CUSIP
Number      $      $        %         $      $        %         $      $       
%     

 

[NAME OF ASSIGNEE]10 [and is an Affiliate/Approved Fund of [identify Lender]11]

By:     Title:    

 

6  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “Revolving
Credit Commitment”).

7  Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

8  Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

9  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

10  Add additional signature blocks, as needed.

11 Select as applicable.

 

EXHIBIT G



--------------------------------------------------------------------------------

to Assignment and Assumption

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

Representations and Warranties.

Assignor. The Assignor (1) represents and warrants that (A) it is the legal and
beneficial owner of the Assigned Interest, (B) the Assigned Interest is free and
clear of any lien, encumbrance or other adverse claim and (C) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated
hereby; and (2) assumes no responsibility with respect to (A) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (B) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (C) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (D) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

Assignee[s]. [The] [Each] Assignee (3) represents and warrants that (A) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (B) it
meets all the requirements to be an assignee under Section 11.10(b)(iii), (v)
and (vi) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 11.10(b)(iii) of the Credit Agreement), (C) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the] [the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (D) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (E) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 7.1 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the] [such] Assigned Interest,
(F) it has, independently and without reliance upon the Administrative Agent, or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the] [such] Assigned Interest, and
(G) if it is a Foreign Lender, attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (4) agrees that
(A) it will, independently and without reliance on the Administrative Agent,
[any] the Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(B) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

 

EXHIBIT G



--------------------------------------------------------------------------------

Payments. From and after the Effective Date, the Administrative Agent shall make
all payments in respect of [the] [each] Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to [the] [the relevant]
Assignee for amounts which have accrued from and after the Effective Date.

General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

EXHIBIT G



--------------------------------------------------------------------------------

EXHIBIT H-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Second Amended and Restated Credits Agreement
dated as of December 6, 2017 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among DCP Midstream Operating, LP, a
Delaware limited partnership (the “Borrower”), the Guarantors party thereto, DCP
Midstream, LP, a Delaware limited partnership, as Parent, the Lenders party
thereto and Mizuho Bank, Ltd., as Administrative Agent.

Pursuant to the provisions of Section 4.11 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as
applicable. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:     Name:     Title:    

Date:                     , 20[__]

 

EXHIBIT H-1



--------------------------------------------------------------------------------

EXHIBIT H-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of December 6, 2017 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among DCP Midstream Operating, LP, a
Delaware limited partnership (the “Borrower”), the Guarantors party thereto, DCP
Midstream, LP, a Delaware limited partnership, as Parent, the Lenders party
thereto and Mizuho Bank, Ltd., as Administrative Agent.

Pursuant to the provisions of Section 4.11 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:     Name:      Title:    

Date:                     , 20[__]

 

EXHIBIT H-2



--------------------------------------------------------------------------------

EXHIBIT H-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of December 6, 2017 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among DCP Midstream Operating, LP, a
Delaware limited partnership (the “Borrower”), the Guarantors party thereto, DCP
Midstream, LP, a Delaware limited partnership, as Parent, the Lenders party
thereto and Mizuho Bank, Ltd., as Administrative Agent.

Pursuant to the provisions of Section 4.11 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-RIMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable, or (ii) an IRS Form W-RIMY accompanied by an IRS Form
W-8BEN from each of such partner’s/member’s beneficial owners that is claiming
the portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:    

Name:      Title:    

Date:                     , 20[__]

 

EXHIBIT H-3



--------------------------------------------------------------------------------

EXHIBIT H-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of December 6, 2017 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among DCP Midstream Operating, LP, a
Delaware limited partnership (the “Borrower”), the Guarantors party thereto, DCP
Midstream, LP, a Delaware limited partnership, as Parent, the Lenders party
thereto and Mizuho Bank, Ltd., as Administrative Agent.

Pursuant to the provisions of Section 4.11 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN from each of such partner’s/member’s beneficial owners
that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

EXHIBIT H-4



--------------------------------------------------------------------------------

[NAME OF LENDER]

By:    

Name:    

Title:    

Date:                    , 20[__]

 

EXHIBIT H-4



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF JOINDER AGREEMENT

THIS JOINDER AGREEMENT (this “Agreement”), dated as of __________, _____, is by
and between _______________, a _______________ (the “Subsidiary Guarantor”), DCP
Midstream Operating, LP, a Delaware limited partnership (the “Borrower”) and
Mizuho Bank, Ltd., in its capacity as administrative agent (the “Administrative
Agent”) under that certain Second Amended and Restated Credit Agreement dated as
of December 6, 2017 (as amended, restated, supplemented or otherwise modified,
the “Credit Agreement”) by and among the Borrower, the Guarantors party thereto,
DCP Midstream, LP, a Delaware limited partnership, as Parent, the Lenders party
thereto and Mizuho Bank, Ltd., as administrative agent for the Lenders (the
“Administrative Agent”). Capitalized terms used herein but not otherwise defined
shall have the meanings provided in the Credit Agreement.

The Subsidiary Guarantor is required by Section 7.12 of the Credit Agreement to
become a “Guarantor” thereunder.

Accordingly, the Subsidiary Guarantor and the Borrower hereby agree as follows
with the Administrative Agent, for the benefit of the Lenders:

The Subsidiary Guarantor hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the Subsidiary Guarantor will be deemed to be a
party to and a “Guarantor” under the Credit Agreement and shall have all of the
obligations of a Guarantor thereunder as if it had executed the Credit
Agreement. The Subsidiary Guarantor hereby ratifies, as of the date hereof, and
agrees to be bound by, all of the terms, provisions and conditions contained in
the applicable Loan Documents, including without limitation (a) all of the
representations and warranties set forth in Article VI of the Credit Agreement
and (b) all of the affirmative and negative covenants set forth in Articles VII
and VIII of the Credit Agreement. Without limiting the generality of the
foregoing terms of this Paragraph 1, the Subsidiary Guarantor hereby guarantees,
jointly and severally together with the other Guarantors, the prompt payment of
the Obligations in accordance with Article XII of the Credit Agreement.

The Subsidiary Guarantor acknowledges and confirms that it has received a copy
of the Credit Agreement and the schedules and exhibits thereto.

The Borrower confirms that the Credit Agreement is, and upon the Subsidiary
Guarantor becoming a Guarantor, shall continue to be, in full force and effect.
The parties hereto confirm and agree that immediately upon the Subsidiary
Guarantor becoming a Guarantor the term “Obligations,” as used in the Credit
Agreement, shall include all obligations of the Subsidiary Guarantor under the
Credit Agreement and under each other Loan Document.

Each of the Borrower and the Subsidiary Guarantor agrees that at any time and
from time to time, upon the written request of the Administrative Agent, it will
execute and deliver such further documents and do such further acts as the
Administrative Agent may reasonably request in accordance with the terms and
conditions of the Credit Agreement in order to effect the purposes of this
Agreement.

 

EXHIBIT I



--------------------------------------------------------------------------------

This Agreement may be executed in two or more counterparts, each of which shall
constitute an original but all of which when taken together shall constitute one
contract.

This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York. The terms of Sections 11.5 and 11.6 of
the Credit Agreement are incorporated herein by reference, mutatis mutandis, and
the parties hereto agree to such terms.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

EXHIBIT I



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Borrower and the Subsidiary Guarantor has caused
this Agreement to be duly executed by its authorized officer, and the
Administrative Agent, for the benefit of the Lenders, has caused the same to be
accepted by its authorized officer, as of the day and year first above written.

 

SUBSIDIARY GUARANTOR:     [SUBSIDIARY GUARANTOR]

    By:         Name:         Title:    

 

BORROWER:    DCP MIDSTREAM OPERATING, LP,    a Delaware limited partnership

    By:         Name:         Title:    

Acknowledged, accepted and agreed:

 

MIZUHO BANK, LTD., as Administrative Agent

By:     Name:     Title:    

 

EXHIBIT I



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF RATING AGENCY DESIGNATION

 

TO: Mizuho Bank, Ltd.,

as Administrative Agent

Harborside Financial Center

1800 Plaza Ten

Jersey City, NJ 07311-4098

Attention of: Maria Sherry

Telephone No.: 201-626-9384

Facsimile No.: 201-626-9935

E-mail: Lau_agent@mizuhocbus.com

 

RE: Second Amended and Restated Credit Agreement dated as of December 6, 2017
among DCP Midstream Operating, LP (the “Borrower”), the Guarantors party
thereto, DCP Midstream, LP, a Delaware limited partnership, as Parent, the
Lenders party thereto and Mizuho Bank, Ltd., as Agent (the “Agent”) for the
Lenders (as amended or otherwise modified from time to time, the “Credit
Agreement”)

DATE:    _______________, _____

This Rating Agency Designation is made pursuant to the terms of the Credit
Agreement.

All capitalized terms used herein unless otherwise defined shall have the
meanings set forth in the Credit Agreement.

Please be advised that, as of the date hereof, the Parent hereby notifies you
that the current Designated Rating Agencies are:

1.                                     ;

2.                                     ; and*

3.                                     

This Rating Agency Designation shall remain effective unless and until the
Administrative Agent received another Rating Agency Designation from the Parent.

 

EXHIBIT J



--------------------------------------------------------------------------------

DCP MIDSTREAM, LP By:  

DCP Midstream GP, LP,

its General Partner

  By:  

DCP Midstream GP, LLC,

its General Partner

    By:         Name:           Title:    

 

* Only one rating agency must be designated (so long as it is one of S&P,
Moody’s or Fitch), although the Parent may designate two or three if it so
desires.

 

EXHIBIT J



--------------------------------------------------------------------------------

SCHEDULE 3.1

EXISTING LETTERS OF CREDIT

 

Issuing Lender

   Letter of Credit #
   Beneficiary Name    Amount      Expiry Date  

Wells Fargo Bank, N.A.

   SM223440W    Ace American Insurance Company    $ 165,556        12/15/17  

Wells Fargo Bank, N.A.

   IS0000376    Zurich American Insurance Company    $ 700,000        5/16/18  

JPMorgan Chase Bank, N.A.

   CPCS750833    Ace American Insurance Company    $ 691,824        8/31/18  

JPMorgan Chase Bank, N.A.

   CPCS725511    Zurich American Insurance Company    $ 5,500,000        8/31/18
 

JPMorgan Chase Bank, N.A.

   CPCS713430    Starr Indemnity & Liability Company    $ 5,322,000       
8/31/18  

Mizuho Bank, Ltd.

   006105994    Transcontinental Gas Pipe Line Company, LLC    $ 500,000       
6/9/18  

Mizuho Bank, Ltd.

   006135648    Colorado Interstate Gas Company, L.L.C.    $ 12,600,000       
7/15/18  

 

SCHEDULE 3.1



--------------------------------------------------------------------------------

SCHEDULE 8.5

TRANSACTIONS WITH AFFILIATES

None.

 

SCHEDULE 8.5



--------------------------------------------------------------------------------

SCHEDULE 11.10(C)

Register

 

Lender

   Revolving Credit
Commitment      Revolving Credit
Commitment
Percentage  

Mizuho Bank, Ltd.

   $ 103,500,000        7.392857143 % 

JPMorgan Chase Bank, N.A.

   $ 103,500,000        7.392857143 % 

Barclays Bank PLC

   $ 103,500,000        7.392857143 % 

Bank of America, N.A.

   $ 103,500,000        7.392857143 % 

Citibank, N.A.

   $ 103,500,000        7.392857143 % 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 103,500,000        7.392857143 % 

Royal Bank of Canada

   $ 103,500,000        7.392857143 % 

SunTrust Bank

   $ 103,500,000        7.392857143 % 

Toronto-Dominion Bank, New York Branch

   $ 103,500,000        7.392857143 % 

Wells Fargo Bank, N.A.

   $ 103,500,000        7.392857143 % 

U.S. Bank National Association

   $ 80,000,000        5.714285714 % 

PNC Bank, National Association

   $ 80,000,000        5.714285714 % 

Sumitomo Mitsui Banking Corporation

   $ 80,000,000        5.714285714 % 

Branch Banking & Trust Company

   $ 50,000,000        3.571428571 % 

Export Development Canada

   $ 50,000,000        3.571428571 % 

Bank Hapoalim B.M.

   $ 25,000,000        1.785714286 %    

 

 

    

 

 

 

Total

   $ 1,400,000,000        100.000000000 %    

 

 

    

 

 

 

 

SCHEDULE 11.10(c)